



EXHIBIT A TO THE STOCK PURCHASE AGREEMENT










TERM LOAN AGREEMENT




dated as of [●], 2017




among




[COWEN GROUP, INC.],
as Borrower




THE LENDERS FROM TIME TO TIME PARTY HERETO




and




[        ],
as Administrative Agent

























--------------------------------------------------------------------------------






TABLE OF CONTENTS
Page
ARTICLE I.

DEFINITIONS; CONSTRUCTION
Section 1.1Definitions    1
Section 1.2Accounting Terms and Determination    25
Section 1.3Terms Generally    25
Section 1.4Calculations    25
ARTICLE II.

AMOUNT AND TERMS OF THE COMMITMENTS
Section 2.1[Reserved]    25
Section 2.2Loans    26
Section 2.3Procedure for Borrowing    26
Section 2.4Funding of Borrowing    26
Section 2.5Termination of Commitments    26
Section 2.6Repayment of Loans    26
Section 2.7Evidence of Indebtedness    26
Section 2.8Optional Prepayments    27
Section 2.9Mandatory Prepayments    27
Section 2.10Interest on Loans    27
Section 2.11Fees    28
Section 2.12Computation of Interest and Fees    28
Section 2.13Increased Costs    28
Section 2.14Taxes    29


i
        

--------------------------------------------------------------------------------





Section 2.15Payments Generally; Pro Rata Treatment; Sharing of Set-offs    31
Section 2.16Mitigation of Obligations    33
Section 2.17[Reserved]    33
Section 2.18Prepayment Premium    33
ARTICLE III.

CONDITIONS PRECEDENT TO LOANS
Section 3.1Closing Date Borrowing    33
Section 3.2Representations    35
Section 3.3Delivery of Documents    35
ARTICLE IV.

REPRESENTATIONS AND WARRANTIES
Section 4.1Incorporation by Reference    36
Section 4.2Organizational Power; Authorization    36
Section 4.3Governmental Approvals; No Conflicts    36
Section 4.4Environmental Matters    37
Section 4.5Compliance with Agreements    37
Section 4.6Margin Regulations.    37
Section 4.7Disclosure    37
Section 4.8Labor Relations    37
Section 4.9Subsidiaries    38
Section 4.10Solvency    38
Section 4.11Patriot Act    38
Section 4.12Use of Proceeds    38


ii
        

--------------------------------------------------------------------------------





Section 4.13Broker-Dealer Subsidiaries    38
Section 4.14Investment Advisors    38
Section 4.15Sanctions; Anti-Corruption    39
Section 4.16Benefit Plans    39
Section 4.17Investment Company Act    39
ARTICLE V.

AFFIRMATIVE COVENANTS
Section 5.1Financial Statements and Other Information    39
Section 5.2Notices of Material Events    41
Section 5.3Existence; Conduct of Business    41
Section 5.4Compliance with Laws    42
Section 5.5Payment of Taxes    42
Section 5.6Books and Records    42
Section 5.7Visitation and Inspection    42
Section 5.8Maintenance of Properties; Insurance    42
Section 5.9Use of Proceeds    42
Section 5.10Federal Reserve Regulations    43
Section 5.11Senior Notes    43
Section 5.12Designation of Restricted and Unrestricted Subsidiaries    43
Section 5.13Further Assurances    44
Section 5.14[Post Closing Matters    45
ARTICLE VI.

NEGATIVE COVENANTS


iii
        

--------------------------------------------------------------------------------





Section 6.1Indebtedness    45
Section 6.2Liens    47
Section 6.3Fundamental Changes    48
Section 6.4Restricted Payments    49
Section 6.5Transactions with Affiliates    52
Section 6.6Restrictive Agreements    52
Section 6.7Amendment to Material Documents    52
Section 6.8Government Regulation    52
ARTICLE VII.

EVENTS OF DEFAULT
Section 7.1Events of Default    53
ARTICLE VIII.

THE ADMINISTRATIVE AGENT
Section 8.1Appointment of the Administrative Agent    55
Section 8.2Nature of Duties of Administrative Agent    55
Section 8.3Lack of Reliance on the Administrative Agent    56
Section 8.4Certain Rights of the Administrative Agent    56
Section 8.5Reliance by the Administrative Agent    56
Section 8.6The Administrative Agent in its Individual Capacity    57
Section 8.7Successor Administrative Agent    57
Section 8.8Withholding Tax    57
Section 8.9Administrative Agent May File Proofs of Claim    58
Section 8.10Authorization to Execute Other Loan Documents    59


iv
        

--------------------------------------------------------------------------------





ARTICLE IX.

MISCELLANEOUS
Section 9.1Notices    59
Section 9.2Waiver; Amendments    62
Section 9.3Expenses; Indemnification    63
Section 9.4Successors and Assigns    64
Section 9.5Governing Law; Jurisdiction; Consent to Service of Process    68
Section 9.6WAIVER OF JURY TRIAL    69
Section 9.7Right of Set-off    69
Section 9.8Counterparts; Integration    69
Section 9.9Survival    69
Section 9.10Severability    70
Section 9.11Confidentiality    70
Section 9.12Interest Rate Limitation    70
Section 9.13Waiver of Effect of Corporate Seal    71
Section 9.14Patriot Act    71
Section 9.15No Advisory or Fiduciary Responsibility    71
Section 9.16Acknowledgement and Consent to Bail-In of EEA Financing
Institutions    71




v
        

--------------------------------------------------------------------------------







Schedules


Schedule 1.1(a)    -    Commitment Amounts
Schedule 1.1(b)    -    Guarantors
Schedule 4.9    -    Subsidiaries
[Schedule 5.14        Post-Closing Schedule]
Schedule 6.1    -    Existing Indebtedness
Schedule 6.2    -    Existing Liens


Exhibits


Exhibit A    -     Form of Assignment and Acceptance
Exhibit B    -    Form of Guaranty Agreement
Exhibit 2.3    -    Form of Notice of Borrowing
Exhibit 2.7    -    Form of Promissory Note
Exhibit 5.1(c)    -    Form of Compliance Certificate








vi
        

--------------------------------------------------------------------------------








TERM LOAN AGREEMENT
THIS TERM LOAN AGREEMENT (this “Agreement”) is made and entered into as of [●],
2017, by and among [COWEN GROUP, INC.], a Delaware corporation (the “Borrower”),
[Crane Entity] (together with its Lender Affiliates and Approved Funds that may
become Lenders after the date hereof, the “Initial Lender”), the other several
lenders from time to time party hereto (together with the Initial Lender, the
“Lenders”), and [          ], in its capacity as administrative agent for the
Lenders (the “Administrative Agent”).
W I T N E S S E T H:
WHEREAS, the Borrower has requested that the Lenders extend credit in the form
of term Loans (each capitalized term used in this recital shall have the
meanings set forth in Article I below) on the Closing Date, in an aggregate
principal amount of $175,000,000. The proceeds of the Loans may be used for one
or more of the following purposes on or after the Closing Date: (a) paying fees,
expenses and other related transaction costs in connection with the Common Stock
Investment and the entry into this Agreement, (b) funding, all or in part,
acquisitions and other strategic transactions and/or (c) making investments in
the business of the Borrower and its Subsidiaries.
WHEREAS, subject to the terms and conditions of this Agreement, the Lenders are
willing, severally, to extend such credit to the Borrower.
NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the Borrower, the Lenders and the Administrative Agent agree as
follows:

Article I.

DEFINITIONS; CONSTRUCTION

Section 1.1    Definitions. In addition to the other terms defined herein, the
following terms used herein shall have the meanings herein specified (to be
equally applicable to both the singular and plural forms of the terms defined):
“Acquired Indebtedness” shall mean Indebtedness of a Person or any of its
Subsidiaries existing at the time such Person becomes a Restricted Subsidiary of
the Borrower or at the time it mergers or is consolidated with or into the
Borrower or any of its Restricted Subsidiaries or assumed in connection with the
acquisition of assets from such Person; provided that, in each case, such
Indebtedness was not Incurred by such Person in connection with, or in
anticipation or contemplation of, such Person becoming a Restricted Subsidiary
of the Borrower or such acquisition, merger or consolidation.
“Adjusted Total Assets” shall mean, as of any date of determination, (a) the
total assets of the Borrower and its Restricted Subsidiaries on a consolidated
basis, as of the then most recent date for which the financial statements
required pursuant to Section 5.1(a) or Section 5.1(b), as the case may be, have
been delivered less (b) all assets of the Borrower and its Restricted
Subsidiaries that are the subject of Securities Lending Transactions or
Repurchase Transactions and securities or financial instruments acquired using
the proceeds of Trading Debt (except to the extent the Fair Market Value of such
assets exceeds the aggregate amount of related Permitted Funding Debt or other
Indebtedness Incurred to acquire or carry such assets that is then outstanding).
For the avoidance of doubt, assets of Funds and Fund-Related Entities shall be
excluded from “Adjusted Total Assets” ; provided that assets owned by the
Borrower or any Restricted Subsidiary that are invested in such Fund or
Fund-Related Entity shall be included in “Adjusted Total Assets”.
“Administrative Agent” shall have the meaning set forth in the introductory
paragraph hereof.
“Administrative Questionnaire” shall mean, with respect to each Lender, an
administrative questionnaire in the form provided by the Administrative Agent
and submitted to the Administrative Agent duly completed by such Lender.
“Affiliate” shall mean, as to any Person, any other Person that directly, or
indirectly through one or more intermediaries, Controls, is Controlled by, or is
under common Control with, such Person. The terms “Controlled by” and “under
common Control with” have the meanings correlative thereto.
“Agreement” shall have the meaning set forth in the introductory paragraph
hereof.
“Anti-Corruption Laws” shall mean all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or any of its Subsidiaries from time to
time concerning or relating to bribery or corruption.
“Anti-Terrorism Order” shall mean Executive Order 13224, signed by President
George W. Bush on September 23, 2001.
“Applicable Lending Office” shall mean, for each Lender, the “Lending Office” of
such Lender (or an Affiliate of such Lender) designated in the Administrative
Questionnaire submitted by such Lender or such other office of such Lender (or
such Affiliate of such Lender) as such Lender may from time to time specify to
the Administrative Agent and the Borrower as the office by which its Loans are
to be made and maintained.
“Approved Fund” shall mean any Person (other than a natural Person (or a holding
company, investment vehicle or trust for, or owned and operated for the primary
benefit of, a natural person)) that is (or will be) engaged in making,
purchasing, holding or otherwise investing in commercial loans and similar
extensions of credit in the ordinary course of its business and that is
administered or managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an
entity or an Affiliate of an entity that administers or manages a Lender.
“Assignment and Acceptance” shall mean an assignment and acceptance entered into
by a Lender and an assignee (with the consent of any party whose consent is
required by Section 9.4(b)) and accepted by the Administrative Agent, in the
form of Exhibit A attached hereto or any other form approved by the
Administrative Agent and the Borrower.
“Available Basket Amount” shall mean, at any date of determination, an amount
equal to:
(i)    an amount determined on a cumulative basis equal to 50% of the Borrower’s
Consolidated Net Income during the period (taken as one accounting period)
beginning on the first day of the first fiscal quarter during which the Closing
Date occurs and ending on the last day of the Borrower’s last fiscal quarter
ending prior to such date of determination for which the financial statements
required pursuant to Section 5.1(a) or Section 5.1(b), as the case may be, have
been delivered (or if such Consolidated Net Income for such period is a loss,
minus 100% of such loss); plus
(ii)    an amount determined on a cumulative basis equal to the aggregate net
cash proceeds (or the Fair Market Value of any marketable securities or other
property) received by the Borrower since the Closing Date as a contribution to
its common equity capital or from the issue or sale of Equity Interests (other
than Disqualified Stock) of the Borrower (including, in connection with a merger
or consolidation with another Person) since the Closing Date (excluding the
Common Stock Investment) and the amount of reduction of Indebtedness of the
Borrower or its Restricted Subsidiaries that has been converted into or
exchanged for such Equity Interests (other than Equity Interests sold to, or
Indebtedness held by, a Subsidiary of the Borrower) since the Closing Date; plus
(iii)    $35 million; minus
(iv)    the aggregate amounts described in clauses (i), (ii) and (iii) above
used in connection with, without duplication, Restricted Payments made pursuant
to Section 6.4(b)(xi).
“Aviation Subsidiary” shall mean a Subsidiary of the Borrower that is engaged
primarily in the business of leasing specialized aircraft to third party
counterparties.
“Bail-In Action” shall mean the exercise of any Write-Down and Conversion Powers
by the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation” shall mean, with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law for such EEA Member
Country from time to time which is described in the EU Bail-In Legislation
Schedule.
“Beneficial Owner” shall have the meaning assigned to such term in Rule 13d-3
and Rule 13d-5 under the Exchange Act, except that in calculating the beneficial
ownership of any particular “person” (as that term is used in Section 13(d)(3)
of the Exchange Act), such “person” shall be deemed to have beneficial ownership
of all securities that such “person” has the right to acquire by conversion or
exercise of other securities, whether such right is currently exercisable or is
exercisable only upon the occurrence of a subsequent condition. The terms
“Beneficially Owns” and “Beneficially Owned” shall have a corresponding meaning.
“Borrower” shall have the meaning set forth in the introductory paragraph
hereof.
“Borrowing” shall mean the borrowing of the Loans on the Closing Date.
“Broker-Dealer Subsidiary” shall mean any Subsidiary registered or required to
be registered as a broker-dealer under the Exchange Act.
“Business Day” shall mean any day other than a Saturday, Sunday or other day on
which commercial banks in New York, New York are authorized or required by law
to close; provided, that for purposes of Sections 2.3, 2.8 and 9.1 only,
“Business Day” shall exclude any other day on which commercial banks in the
People’s Republic of China are authorized or required by law to close.
“Capital Lease Obligations” shall mean, with respect to any Person, all
obligations of such Person that are required to be classified and accounted for
as a capital lease for financial reporting purposes in accordance with GAAP; and
the amount of Indebtedness represented thereby at any time shall be the amount
of the liability in respect thereof that would be at that time be required to be
capitalized on a balance sheet in accordance with GAAP.
“Capital Stock” shall mean (a) in the case of a corporation, corporate stock,
(b) in the case of an association or business entity, any and all shares,
interests, participations, rights or other equivalents (however designated) of
corporate stock, (c) in the case of a partnership or limited liability company,
partnership interests (whether general or limited) or membership interests, and
(d) any other interest or participation that confers on a Person the right to
receive a share of the profits and losses of, or distributions of assets of, the
issuing Person.
“Change in Control” shall mean the occurrence of any of the following: (a) the
direct or indirect sale, lease, transfer, conveyance or other disposition (other
than by way of merger or consolidation), in one or a series of related
transactions, of all or substantially all of the properties and assets
(including Capital Stock of the Subsidiaries of the Borrower) of the Borrower
and its Subsidiaries taken as a whole, to any “person” (as that term is used in
Section 13(d) of the Exchange Act), (b) the adoption of a plan relating to the
liquidation or dissolution of the Borrower, (c) any “person” or “group” (as such
terms are used in Sections 13(d) of the Exchange Act) becomes the Beneficial
Owner, directly or indirectly, of 40% or more of the voting power of the Voting
Stock of the Borrower, (d) the first day on which a majority of the members of
the board of directors of the Borrower are not Continuing Directors or (e) the
Borrower consolidates with, or merges with or into, any Person, or any Person
consolidates with, or merges with or into the Borrower, in any such event
pursuant to a transaction in which any of the outstanding Voting Stock of the
Borrower is converted into or exchanged for cash, securities or other property,
other than any such transaction where (i) the Voting Stock of the Borrower
outstanding immediately prior to such transaction is converted into or exchanged
for Voting Stock of the surviving or transferee Person constituting a majority
of the voting power of the outstanding shares of such Voting Stock of such
surviving or transferee Person (immediately after giving effect to such
issuance) and (ii) immediately after such transaction, no “person” or “group”
(as such terms are used in Section 13(d) of the Exchange Act), directly or
indirectly, the Beneficial Owner of 40% or more of the voting power of the
Voting Stock of the surviving or transferee Person.
“Change in Law” shall mean (a) the adoption of any applicable law, rule or
regulation after the SPA Signing Date, (b) any change in any applicable law,
rule or regulation, or any change in the interpretation, implementation or
application thereof, by any Governmental Authority after the SPA Signing Date,
or (c) compliance by any Lender (or its Applicable Lending Office or, for
purposes of Section 2.13(b), by the Parent Company of such Lender, if
applicable) with any request, guideline or directive (whether or not having the
force of law) of any Governmental Authority made or issued after the SPA Signing
Date; provided, that for purposes of this Agreement, (x) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines or
directives in connection therewith and (y) all requests, rules, guidelines or
directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities, in each case pursuant to Basel
III, shall in each case be deemed to be a “Change in Law”, regardless of the
date enacted, adopted or issued.
“Closing Date” shall mean the date on which the conditions precedent set forth
in Section 3.1 have been satisfied or waived in accordance with Section 9.2,
which such date is [●], 2017.
“Code” shall mean the Internal Revenue Code of 1986, as amended and in effect
from time to time.
“Commitment” shall mean, with respect to each Lender, the commitment of such
Lender to make a Loan to the Borrower in an aggregate principal amount not
exceeding the amount set forth with respect to such Lender on Schedule 1.1(a),
or, in the case of a Person becoming a Lender after the Closing Date, the amount
of the assigned “Commitment” as provided in the Assignment and Acceptance
executed by such Person as an assignee, or the joinder executed by such Person,
in each case as such commitment may subsequently be increased or decreased
pursuant to the terms hereof.
“Common Stock Investment” shall mean the purchase by Shanghai Huaxin Group
(HongKong) Limited of class A common stock of the Borrower pursuant to the
transactions described in the Common Stock Purchase Agreement.
“Common Stock Purchase Agreement” shall mean the Stock Purchase Agreement, dated
as of March 29, 2017, among Shanghai Huaxin Group (HongKong) Limited and the
Borrower.
“Common Stock Purchase Agreement MAE” shall have the meaning assigned to the
term “Material Adverse Effect” in the Common Stock Purchase Agreement as in
effect on the Closing Date.
“Compliance Certificate” shall mean a certificate from the principal executive
officer, chief executive officer, the principal financial officer, the chief
financial officer or the treasurer of the Borrower in the form of, and
containing the certifications set forth in, the certificate attached hereto as
Exhibit 5.1(c).
“Consolidated EBITDA” shall mean, with respect to any Person, for any period,
the sum (without duplication) of (a) Consolidated Net Income for such Person for
such period plus (b) to the extent such Consolidated Net Income for such period,
and without duplication, has been reduced thereby, (i) all income taxes of such
Person and its Subsidiaries that are Restricted Subsidiaries paid or accrued in
accordance with GAAP for such period (other than income taxes attributable to
extraordinary, unusual or nonrecurring gains or losses or taxes attributable to
sales or dispositions outside the ordinary course of business), (ii)
Consolidated Interest Expense of such Person, (iii) Consolidated Non-cash
Charges for such Persons less any non-cash items increasing Consolidated Net
Income for such period, and (iv) any expenses, charges or other costs related to
any equity offering, acquisition (including amounts paid in connection with
severance of employees or the acquisition or retention of one or more
individuals comprising part of a management team retained to manage the acquired
business, provided that such payments are made at the time of such acquisition
and are consistent with the customary practice in the industry at the time of
such acquisition), disposition, restructuring, Incurrence or refinancing of
Indebtedness permitted to be Incurred by this Agreement (whether or not
successful), all as determined on a consolidated basis for such Person and its
Subsidiaries that are Restricted Subsidiaries in accordance with GAAP.
“Consolidated Interest Expense” shall mean, with respect to any Person for any
period, the sum of, without duplication: (a) the consolidated interest expense
of such Person and its Subsidiaries that are Restricted Subsidiaries for such
period, whether paid or accrued, including, without limitation, amortization of
debt issuance costs and original issue discount, non-cash interest payments, the
interest component of any deferred payment obligations, the interest component
of all payments associated with Capital Lease Obligations, commissions,
discounts and other fees and charges incurred in respect of letter of credit or
bankers’ acceptance financings, and net of the effect of all payments made or
received pursuant to Hedging Obligations; plus (b) any interest expense on
Indebtedness of another Person that is Guaranteed by the Borrower or any of its
Restricted Subsidiaries or secured by a Lien on assets of the Borrower or any of
its Restricted Subsidiaries, whether or not such Guarantee or Lien is called
upon; less (c) interest income of such Person and its Subsidiaries that are
Restricted Subsidiaries for such period, in each case, on a consolidated basis
in accordance with GAAP but excluding any such amount in respect of Permitted
Funding Debt.
“Consolidated Net Income” shall mean, with respect to any Person (the “Referent
Person”), for any period, the aggregate net income (or loss) of the Referent
Person and its Subsidiaries that are Restricted Subsidiaries for such period on
a consolidated basis that is available to the common stockholders of such
Referent Person (after giving effect to the payment of dividends on Preferred
Stock), determined in accordance with GAAP; provided that (a) there shall be
included thereto (without duplication) (i) the amount of cash dividends or
distributions actually received by the Referent Person or a Subsidiary of the
Referent Person that is a Restricted Subsidiary from any Person that is not a
Restricted Subsidiary and (ii) with respect to any Person that is not a
Restricted Subsidiary and is primarily engaged in the business of investment
management, an amount equal to 100% of the share of net income (or loss) of such
Person, excluding any performance-based compensation that has not been finally
determined, earned and allocated to the Referent Person or a Subsidiary of the
Referent Person that is a Restricted Subsidiary (provided that the payment of
such share to a Restricted Subsidiary is not restricted by a contract, operation
of law or otherwise), and (b) there shall be excluded therefrom (without
duplication):
(i)    any net after-tax extraordinary or nonrecurring gains or losses;
(ii)    any net after-tax gain or loss realized upon the sale or other
disposition of any property of such Person or any of its Subsidiaries that are
Restricted Subsidiaries (including pursuant to any sale and leaseback
transaction) that is not sold or otherwise disposed of in the ordinary course of
business;
(iii)    the net income (but not loss) of any Subsidiary (other than a
Guarantor) of the Referent Person that is a Restricted Subsidiary to the extent
that the declaration of dividends or similar distributions by such Restricted
Subsidiary of that income is restricted by a contract, operation of law or
otherwise;
(iv)    any restoration to income of any contingency reserve, except to the
extent that provision for such reserve was deducted from Consolidated Net Income
during the same period for which the calculation is being made;
(v)    income or loss attributable to discontinued operations (including,
without limitation, operations disposed of during such period whether or not
such operations were classified as discontinued);
(vi)    in the case of a successor to the Referent Person by consolidation or
merger or as a transferee of the Referent Person’s assets, any earnings of the
successor corporation prior to such consolidation, merger or transfer of assets;
(vii)    fees and expenses incurred in connection with the refinancing or
repayment of Indebtedness or the issuance of Equity Interests;
(viii)    to the extent non-cash, the amount of extraordinary, nonrecurring or
unusual losses or charges (including all fees, expenses or charges incurred in
connection with acquisitions, mergers of consolidations after the Closing Date);
(ix)    any non-cash compensation charge or expense, including any such charge
or expense arising from the grants of stock appreciation or similar rights,
stock options, restricted stock or other rights or equity incentive programs;
(x)    to the extent non-cash, any net after-tax effect of income (loss) from
the early extinguishment or conversion of (a) Indebtedness, (b) Hedging
Obligations or (c) other derivative instruments;
(xi)    any non-cash impairment charge or asset write-off or write-down,
including impairment charges or asset write-offs or write-downs related to
goodwill, intangible assets, long-lived assets, investments in debt and equity
securities or as a result of a change in law or regulation, in each case,
pursuant to GAAP, and the amortization of intangibles arising pursuant to GAAP;
(xii)    any non-cash income (or loss) related to the recording of the fair
market value of agreements relating to Hedging Obligations entered into in the
ordinary course of business and not for speculative purposes;
(xiii)    the cumulative effect of a change in accounting principles; and
(xiv)    to the extent non-cash, any gains or losses due to fluctuations in
currency values and the related effect.
“Consolidated Non-cash Charges” shall mean, with respect to any Person, for any
period, the aggregate depreciation, amortization and other non-cash expenses of
such Person and its Subsidiaries that are Restricted Subsidiaries reducing
Consolidated Net Income of such Person and its Subsidiaries that are Restricted
Subsidiaries for such period, determined on a consolidated basis in accordance
with GAAP (excluding any such charges constituting an extraordinary item or loss
or any such charge which requires an accrual of or a reserve for cash charges
for any future period).
“Continuing Director” shall mean, as of any date of determination, any member of
the board of directors of the Borrower who (a) was a member of such board of
directors on the Closing Date or (b) was nominated for election or elected to
such board of directors with the approval of a majority of the Continuing
Directors who were members of such board of directors at the time of such
nomination or election.
“Contractual Obligation” of any Person shall mean any provision of any security
issued by such Person or of any agreement, instrument or undertaking under which
such Person is obligated or by which it or any of the property in which it has
an interest is bound.
“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of management or policies, or the dismissal or
appointment of the management, of a Person, whether through the ability to
exercise voting power, by contract or otherwise. “Controlling” and “Controlled”
shall have meanings correlative thereto.
“Convertible Note Hedge Transactions” shall mean the cash convertible note hedge
transactions entered into on March 4, 2014 with Nomura Global Financial Products
Inc., as amended.
“Convertible Notes” shall mean the $149,500,000 in aggregate principal amount of
the Borrower’s 3.00% cash convertible senior notes due 2019 issued pursuant to
the Convertible Notes Indenture.
“Convertible Notes Indenture” shall mean the Indenture, dated as of March 10,
2014, as supplemented by the First Supplemental Indenture for the Convertible
Notes, dated as of April 9, 2014, in each case, between the Borrower, as the
issuer, and The Bank of New York Mellon, as trustee.
“Credit Facilities” shall mean one or more debt facilities, commercial paper
facilities or indentures, in each case with banks or other institutional lenders
or a trustee, providing for revolving credit loans, term loans, receivables
financing (including through the sale of receivables to such lenders or to
special purpose entities formed to borrow from such lenders against such
receivables), letters of credit or issuances of debt securities, in each case,
as amended, restated, modified, renewed, refunded, replaced or refinanced in
whole or in part from time to time, in accordance with the terms of this
Agreement.
“Debt to Equity Ratio” shall mean, as of any date, the ratio of (a) Total Debt
(excluding any Permitted Funding Debt) of the Borrower and its Restricted
Subsidiaries on such date to (b) Stockholders’ Equity as of the then most recent
date for which the financial statements required pursuant to Section 5.1(a) or
Section 5.1(b), as the case may be, have been delivered.
“Default” shall mean any condition or event that, with the giving of notice or
the lapse of time or both, would constitute an Event of Default.
“Default Interest” shall have the meaning set forth in Section 2.10(b).
“Disqualified Stock” shall mean any Capital Stock that, by its terms, by the
terms of any security into which it is convertible, or for which it is
exchangeable, or by contract or otherwise, is, or upon the happening of any
event or passage of time would be, required to be redeemed on or prior to the
date that is the 91st day after the Maturity Date, or is redeemable at the
option of the holder thereof, or is convertible into or exchangeable for debt
securities in any such case on or prior to such date; provided, that any Capital
Stock that would not constitute Disqualified Stock but for provisions thereof
giving holders the right to require the issuer thereof to repurchase or redeem
such Capital Stock upon the occurrence of a Change in Control occurring prior to
the 91st day after the Maturity Date shall not constitute Disqualified Stock if
the Change in Control provisions applicable to such Disqualified Stock are no
more favorable to the holders of such Disqualified Stock than the provisions of
this Agreement with respect to a Change in Control. If such Capital Stock is
issued to a plan for the benefit of employees of the Borrower or its
Subsidiaries, such Capital Stock shall not constitute Disqualified Stock solely
because it may be required to be repurchased by the Borrower or its Subsidiaries
in order to satisfy applicable statutory or regulatory obligations.
“Dollar(s)” and the sign “$” shall mean lawful money of the United States.
“Domestic Subsidiary” shall mean any Subsidiary of any Person, which Subsidiary
is organized under the laws of any state of the United States of America or the
District of Columbia.
“EEA Financial Institution” shall mean (a) any credit institution or investment
firm established in any EEA Member Country which is subject to the supervision
of an EEA Resolution Authority, (b) any entity established in an EEA Member
Country which is a parent of an institution described in clause (a) of this
definition, or (c) any financial institution established in an EEA Member
Country which is a subsidiary of an institution described in clauses (a) or (b)
of this definition and is subject to consolidated supervision with its parent.
“EEA Member Country” shall mean any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” shall mean any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Environmental Laws” shall mean all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by or with any Governmental Authority, relating in
any way to the environment, preservation or reclamation of natural resources,
the management, Release or threatened Release of any Hazardous Material or to
health and safety matters.
“Environmental Liability” shall mean any liability, contingent or otherwise
(including any liability for damages, costs of environmental investigation and
remediation, costs of administrative oversight, fines, natural resource damages,
penalties or indemnities), of the Borrower or any of its Subsidiaries directly
or indirectly resulting from or based upon (a) any actual or alleged violation
of any Environmental Law, (b) the generation, use, handling, transportation,
storage, treatment or disposal of any Hazardous Materials, (c) any actual or
alleged exposure to any Hazardous Materials, (d) the Release or threatened
Release of any Hazardous Materials or (e) any contract, agreement or other
consensual arrangement pursuant to which liability is assumed or imposed with
respect to any of the foregoing.
“Equity Interests” shall mean Capital Stock and all warrants, options or other
rights to acquire Capital Stock (but excluding any debt security that is
convertible into, or exchangeable for, Capital Stock).
“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended and in effect from time to time, and any successor statute thereto and
the regulations promulgated and rulings issued thereunder.
“ERISA Affiliate” shall mean any Person that for purposes of Title I or Title IV
of ERISA or Section 412 of the Code would be deemed at any relevant time to be a
“single employer” or otherwise aggregated with the Borrower or any of its
Subsidiaries under Section 414(b), (c), (m) or (o) of the Code or Section 4001
of ERISA.
“ERISA Event” shall mean (a) any “reportable event” as defined in Section 4043
of ERISA with respect to a Plan (other than an event as to which the conditions
for a waiver under subsections .22, .23, .25, .27 or .28 of PBGC Regulation
Section 4043 of the requirement under Section 4043(a) of ERISA that the PBGC be
notified of such event have been met); (b) any failure to make a timely required
contribution to any Plan or Multiemployer Plan that would result in the
imposition of a lien or other encumbrance or the provision of security under
Section 430(k) of the Code or Section 303(k) or 4068 of ERISA, or the arising of
such a lien or encumbrance, there being or arising any “unpaid minimum required
contribution” or “accumulated funding deficiency” (as defined or otherwise set
forth in Section 4971 of the Code or Part 3 of Subtitle B of Title 1 of ERISA),
whether or not waived, or any filing of any request for or receipt of a minimum
funding waiver under Section 412 of the Code or Section 303 of ERISA with
respect to any Plan or Multiemployer Plan, or that such filing may be made, or
any determination that any Plan is, or is expected to be, in at-risk status
under Title IV of ERISA; (c) any incurrence by the Borrower, any of its
Subsidiaries of any liability under Title IV of ERISA with respect to any Plan
or Multiemployer Plan (other than for premiums due and not delinquent under
Section 4007 of ERISA or routine claims for benefits); (d) any institution of
proceedings, or the occurrence of an event or condition which would reasonably
be expected to constitute grounds for the institution of proceedings by the
PBGC, under Section 4042 of ERISA for the termination of, or the appointment of
a trustee to administer, any Plan; (e) any incurrence by the Borrower, any of
its Subsidiaries or any of their respective ERISA Affiliates of any liability
with respect to the complete withdrawal or partial withdrawal, within the
meaning of Sections 4203 and 4205 of ERISA, respectively, from any Multiemployer
Plan, or the receipt by the Borrower, any of its Subsidiaries or any of their
respective ERISA Affiliates of any notice that a Multiemployer Plan is in
endangered or critical status under Section 305 of ERISA; (f) any receipt by the
Borrower, any of its Subsidiaries or any of their respective ERISA Affiliates of
any notice, or any receipt by any Multiemployer Plan from the Borrower, any of
its Subsidiaries or any of their respective ERISA Affiliates of any notice,
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent within the meaning of
Section 4245 of ERISA; (g) engaging in a non-exempt prohibited transaction
within the meaning of Section 4975 of the Code or Section 406 of ERISA; or (h)
any filing of a notice of intent to terminate any Plan if such termination would
require material additional contributions in order to be considered a standard
termination within the meaning of Section 4041(b) of ERISA, any filing under
Section 4041(c) of ERISA of a notice of intent to terminate any Plan, or the
termination of any Plan under Section 4041(c) of ERISA.
“EU Bail-In Legislation Schedule” shall mean the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.
“Event of Default” shall have the meaning set forth in Section 7.1.
“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended and in
effect from time to time.
“Excluded Subsidiaries” shall mean, collectively, (a) any Subsidiary that is
prohibited (but only so long as such Subsidiary would be prohibited) (i) by
applicable law, rule or regulation or (ii) by any Contractual Obligation
existing as of the SPA Signing Date or, with respect to any Subsidiary acquired
after the SPA Signing Date, at the time of acquisition thereof (so long as such
prohibition did not arise in contemplation of such acquisition), in each case,
from Guaranteeing the Obligations or which would require consent, approval,
license or authorization from a Governmental Authority to provide a Guarantee of
the Obligations, unless such consent, approval, license or authorization has
been received (for the avoidance of doubt, the Borrower and the relevant
Subsidiary shall not be required to obtain such consent, approval, license or
authorization unless the same may be obtained by the Borrower or the relevant
Subsidiary in the ordinary course of business and without undue burden or
expense), (b) any Unrestricted Subsidiary (and, for the avoidance of doubt, any
Subsidiary of an Unrestricted Subsidiary), (c) Immaterial Subsidiaries, (d)
Subsidiaries regulated as insurance companies or regulated by Luxembourg's
Commissariat aux Assurances, (e) not-for-profit Subsidiaries, (f) any non-wholly
owned Subsidiary (provided, that such non-wholly owned Subsidiary either (i)
exists as of the SPA Signing Date or (ii) is subsequently formed or acquired for
a bona fide purpose in the Borrower and its Subsidiaries’ business and not for
the primary purpose of avoiding the requirement to Guarantee the Obligations),
(g) broker-dealer Subsidiaries, (h) Foreign Subsidiaries, (i) Domestic
Subsidiaries (i) the sole assets of which consist of Equity Interests of Foreign
Subsidiaries and assets incidental thereto or (ii) that are disregarded as
separate from their owner for U.S. federal income tax purposes and own Equity
Interests of Foreign Subsidiaries, (j) a Subsidiary (whether direct or indirect)
of a Foreign Subsidiary (i) if (A) such Foreign Subsidiary is acquired pursuant
to an Investment and (B) such Subsidiary did not become a Subsidiary of such
Foreign Subsidiary in anticipation of such acquisition and (ii) for so long as
the transfer by such Foreign Subsidiary of the Equity Interests in such
Subsidiary to a Domestic Subsidiary that is a Restricted Subsidiary could
reasonably be expected to result in adverse consequences on the Borrower, such
Foreign Subsidiary or any of their respective Subsidiaries and (k) other
Subsidiaries that the Borrower and the Required Lenders reasonably agree that
the cost of providing such guarantee is excessive in relation to the value
afforded thereby.
“Excluded Taxes” shall mean, with respect to any Recipient of any payment to be
made by or on account of any obligation of the Borrower hereunder, (a) Taxes
imposed on or measured by net income (however denominated), franchise Taxes and
branch profits Taxes, in each case, (i) imposed as a result of such Recipient
being organized under the laws of, or having its principal office or, in the
case of any Lender, its Applicable Lending Office located in, the jurisdiction
imposing such Tax (or any political subdivision thereof) or (ii) that are Other
Connection Taxes, and (b) any U.S. federal withholding Taxes that are imposed on
amounts payable to such Recipient pursuant to a law in effect on the date on
which such Recipient becomes a Recipient under this Agreement or designates a
new lending office, except in each case to the extent that amounts with respect
to such Taxes were payable either (A) to such Recipient’s assignor immediately
before such Recipient became a Recipient under this Agreement, or (B) to such
Recipient immediately before it designated a new lending office, (c) Taxes
attributable to such Recipient’s failure to comply with ‎Section 2.14(f), or (d)
any U.S. federal withholding Taxes imposed under FATCA.
“Fair Market Value” shall mean, with respect to any assets, securities or other
property, the price that could be negotiated in an arm’s-length free market
transaction, for cash, between a willing seller and a willing buyer, neither of
whom is under undue pressure or compulsion to complete the transaction. Fair
Market Value shall be determined, except as otherwise provided, (a) if such
property has a Fair Market Value equal to or less than $10,000,000, by any
Responsible Officer of the Borrower, or (b) if such property has a Fair Market
Value in excess of $10,000,000, by a majority of the board of directors of the
Borrower and evidenced by a resolution of the board of directors.
“FATCA” shall mean Sections 1471 through 1474 of the Code as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b) of the Code.
“Federal Funds Rate” shall mean, for any day, the rate per annum (rounded
upwards, if necessary, to the next 1/100 of 1%) equal to the weighted average of
the rates on overnight Federal funds transactions with member banks of the
Federal Reserve System, as published by the Federal Reserve Bank of New York on
the next succeeding Business Day or, if such rate is not so published for any
Business Day, the Federal Funds Rate for such day shall be the average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the quotations for such day
on such transactions received by the Administrative Agent from three Federal
funds brokers of recognized standing selected by the Administrative Agent.
“Fiscal Quarter” shall mean any fiscal quarter of the Borrower.
“Fiscal Year” shall mean any fiscal year of the Borrower.
“Foreign Person” shall mean any Person that is not a U.S. Person.
“Foreign Subsidiary” shall mean a Subsidiary of any Person that is not a
Domestic Subsidiary of such Person.
“Fund” shall mean each fund, fund-of-funds or separate account managed by the
Borrower or any Affiliate thereof, other than a Fund-Related Entity or a
Third-Party Managed Account.
“Fund-Related Entity” shall mean, with respect to any Fund, any feeder fund,
employee investment vehicle, holding company or other vehicle for a portfolio
investment of a Fund, or other ancillary vehicle affiliated with such Fund
which, in each case, does not receive, or directly pay, any Management Fees (in
each case excluding any Loan Party).
“GAAP” shall mean, subject to Section 1.2, generally accepted accounting
principles in the United States, which are in effect from time to time, except
with respect to the definitions of, and accounting for, “Capital Lease
Obligations”, GAAP shall mean generally accepted accounting principles in the
United States which are in effect as of the SPA Signing Date.
“Governmental Authority” shall mean the government of the United States, the
People’s Republic of China, or any other nation or any political subdivision
thereof, whether state or local, and any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative powers or functions
of or pertaining to government.
“Guarantee” of or by any Person (the “guarantor”) shall mean any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly and
including any obligation, direct or indirect, of the guarantor (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued in support of such Indebtedness or
obligation; provided that the term “Guarantee” shall not include endorsements
for collection or deposit in the ordinary course of business. The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the primary obligation in respect of which such Guarantee is made or,
if not so stated or determinable, the maximum reasonably anticipated liability
in respect thereof (assuming such Person is required to perform thereunder) as
determined by such Person in good faith. The term “Guarantee” used as a verb has
a corresponding meaning.
“Guaranteeing Restricted Subsidiary” shall have the meaning set forth in Section
5.13.
“Guarantor” shall mean each Restricted Subsidiary of the Borrower that becomes a
party to the Guaranty Agreement on the Closing Date and (b) after the Closing
Date each additional Restricted Subsidiary of the Borrower that executes a
supplement to the Guaranty Agreement in accordance with Section 5.13. The
Restricted Subsidiaries that would be Guarantors as of the SPA Signing Date are
set forth on Schedule 1.1(b), which such Schedule 1.1(b) shall be updated by the
Borrower on the Closing Date to reflect the Guarantors as of the Closing Date.
“Guaranty Agreement” shall mean the Guaranty Agreement, dated as of the date
hereof and substantially in the form of Exhibit B, made by the Loan Parties in
favor of the Administrative Agent for the benefit of the Lenders.
“Hazardous Materials” shall mean all explosive or radioactive substances or
wastes and all hazardous or toxic substances, wastes or other pollutants,
including petroleum or petroleum distillates, asbestos or asbestos containing
materials, polychlorinated biphenyls, radon gas, infectious or medical wastes
and all other substances or wastes of any nature regulated pursuant to any
Environmental Law.
“Hedging Obligations” of any Person shall mean the obligations of such Person
under (a) any interest rate protection agreement, interest rate future
agreement, interest rate option agreement, interest rate swap agreement,
interest rate cap agreement, interest rate collar agreement or other similar
agreement or arrangement, (b) any commodity forward contract, commodity swap
agreement, commodity option agreement or other similar agreement or arrangement,
(c) any foreign exchange contract, currency swap agreement or other similar
agreement or arrangement or (d) any other Hedging Transaction.
“Hedging Transaction” of any Person shall mean (1) any and all rate swap
transactions, basis swaps, credit derivative transactions, forward rate
transactions, commodity swaps, commodity options, forward and futures commodity
contracts, equity or equity index swaps or options, bond or bond price or bond
index swaps or options or forward bond or forward bond price or forward bond
index transactions, interest rate options, forward foreign exchange
transactions, cap transactions, floor transactions, collar transactions,
currency swap transactions, cross-currency rate swap transactions, currency
options, spot contracts, or any other similar transactions or any combination of
any of the foregoing (including any options to enter into any of the foregoing),
whether or not any such transaction is governed by or subject to any master
agreement, and (2) any and all transactions of any kind, and the related
confirmations, which are subject to the terms and conditions of, or governed by,
any form of master agreement published by the International Swaps and
Derivatives Association, Inc., any International Foreign Exchange Master
Agreement published by the Foreign Exchange Committee or any other master
agreement (any such master agreement, together with any related schedules, a
“Master Agreement”), including any such obligations or liabilities under any
Master Agreement.
“Immaterial Subsidiary” shall mean any Restricted Subsidiary of the Borrower
that, together with its Subsidiaries that are Restricted Subsidiaries, (a)
generates less than 2.5% of the Consolidated EBITDA of the Borrower and its
Restricted Subsidiaries for the four Fiscal Quarter period most recently ended
for which financial statements required pursuant to Section 5.1(a) or Section
5.1(b), as the case may be, have been delivered (provided that any such
Restricted Subsidiary that generates 2.5% or more of such Consolidated EBITDA
shall be deemed to generate less than 2.5% of such Consolidated EBITDA for
purposes of this definition of Immaterial Subsidiary if it generate less than
$100,000 of such Consolidated EBITDA) and (b) owns less than 2.5% of the
Adjusted Total Assets of the Borrower and its Restricted Subsidiaries as of the
last day of such four Fiscal Quarter period; provided that all Immaterial
Subsidiaries (other than, for purposes of the succeeding clause (i), Immaterial
Subsidiaries that are Immaterial Subsidiaries as a result of the operation of
the proviso in the preceding clause (a)), in aggregate, shall not (i) generate
greater than 5.0% the Consolidated EBITDA of the Borrower and its Restricted
Subsidiaries for the four Fiscal Quarter period ended on such last day or (ii)
own greater than 5.0% of Adjusted Total Assets of the Borrower and its
Restricted Subsidiaries as of such last day.
“Incur” shall mean, with respect to any Indebtedness of any Person, to incur,
create, issue, assume, Guarantee or otherwise become directly or indirectly
liable for or with respect to, or become responsible for, the payment of,
contingently or otherwise, such Indebtedness (and “Incurrence” and “Incurred”
will have meanings correlative to the foregoing); provided that (1) any
Indebtedness of such Person existing at the time such Person becomes a
Restricted Subsidiary of the Borrower will be deemed to be Incurred by such
Person at the time it becomes a Restricted Subsidiary of the Borrower, (2) none
of the accrual of interest or dividends, the accretion of accreted value, the
accretion or amortization of original issue discount, or the payment of interest
in the form of additional Indebtedness or dividends in the form of additional
shares of Preferred Stock or Disqualified Stock, in each case, with the same
terms (to the extent provided for when the Indebtedness, Preferred Stock or
Disqualified Stock on which such interest or dividends are paid was originally
issued) will be considered an Incurrence of Indebtedness, and (3) a change in
GAAP or the application thereof that results in an obligation of such Person
that exists at such time, and is not theretofore classified as Indebtedness,
becoming Indebtedness shall not be deemed an Incurrence of such Indebtedness.
“Indebtedness” of any Person shall mean, without duplication, (a) all
obligations of such Person for borrowed money, (b) all obligations of such
Person evidenced by bonds, debentures, notes or other similar instruments, (c)
all Capital Lease Obligations of such Person, (d) all obligations of such Person
issued or assumed as the deferred purchase price of property, all conditional
sale obligations and all obligations under any title retention agreement (but
excluding trade accounts payable and other accrued liabilities arising in the
ordinary course of business that are not overdue by 90 days or more or are being
contested in good faith by appropriate proceedings promptly instituted and
diligently conducted), (e) all obligations of such Person in respect of any
letter of credit, banker’s acceptance or similar credit transaction (or
reimbursement obligations in respect thereof), (f) all Hedging Obligations of
such Person, (g) all Disqualified Stock issued by such Person, valued at the
greater of its voluntary or involuntary liquidation preference and its maximum
fixed repurchase price, plus accrued dividends, (h) all Preferred Stock issued
by a Subsidiary of such Person that is a Restricted Subsidiary, valued at its
voluntary or involuntary liquidation preference and its maximum fixed repurchase
price, plus accrued dividends, (i) all Indebtedness of others secured by a Lien
on any asset of the specified Person (whether or not such Indebtedness is
assumed by the specified Person), provided that the amount of such Indebtedness
will be the lesser of the (x) Fair Market Value of such asset at such date of
determination and (y) the amount of such Indebtedness and (j) to the extent not
otherwise included, the Guarantee by the specified Person of any Indebtedness of
any other Person.
For purposes hereof, the “maximum fixed repurchase price” of any Disqualified
Stock or Preferred Stock which does not have a fixed repurchase price shall be
calculated in accordance with the terms of such Disqualified Stock or Preferred
Stock as if such Disqualified Stock or Preferred Stock were purchased on any
date on which Indebtedness required to be determined pursuant to this Agreement.
The amount of any Indebtedness outstanding as of any date will be the
outstanding balance at such date of all unconditional obligations as described
above (without giving effect to any call premiums in respect thereof) and, with
respect to contingent obligations, the maximum liability upon the occurrence of
the contingency giving rise to the obligation.
The amount of any Indebtedness described in clauses (a) and (b) above will be
(x) the accreted value thereof, in the case of any Indebtedness issued with
original issue discount, and (y) the principal amount thereof, together with any
interest thereon that is more than 30 days past due, in the case of any other
Indebtedness.
The amount of any Indebtedness described in clause (f) above will be, in respect
of anyone or more Hedging Obligations, equal to, after taking into account the
effect of any legally enforceable netting agreement relating to such Hedging
Obligation, (i) for any date on or after the date such Hedging Obligations have
been closed out and termination value(s) determined in accordance therewith,
such termination value(s) and (ii) for any date prior to the date referenced in
clause (i), the amount(s) determined as the mark-to-market value(s) for such
Hedging Obligations, as determined based upon one or more mid-market or other
readily available quotations provided by any recognized dealer in such Hedging
Obligation.
For purposes of determining any particular amount of Indebtedness, Guarantees,
Liens or obligations with respect to letters of credit supporting Indebtedness
otherwise included in the determination of such particular amount shall not be
included.
“Indemnified Taxes” shall mean Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document.
“Initial Lender” shall have the meaning set forth in the introductory paragraph
hereof.
“Investment” shall mean, with respect to any Person, any direct or indirect loan
or other extension of credit (including, without limitation, a Guarantee) or
capital contribution to (by means of any transfer of cash or other property to
others or any payment for property or services for the account or use of
others), or any purchase or acquisition by such Person of any Capital Stock,
bonds, notes, debentures or other securities or evidences of Indebtedness issued
by, any other Person. “Investment” shall exclude (a) extensions of trade credit
by the Borrower and its Restricted Subsidiaries on commercially reasonable terms
in accordance with normal trade practices of the Borrower or such Restricted
Subsidiary, as the case may be, (b) the acquisition of property and assets from
suppliers and other vendors in the normal course of business and consistent with
past practice and (c) prepaid expenses and workers’ compensation, utility, lease
and similar deposits, in the normal course of business and consistent with past
practice.
“Lender Affiliate” shall mean, with respect to any Lender, a Person, that
directly or indirectly through one or more intermediaries, Controls, is
Controlled by, or is under common Control with such Lender; provided that, in
the case of the Initial Lender, “Lender Affiliate” shall also include (i) China
CEFC Energy Company Limited and its Affiliates, (ii) a Person that is
beneficially owned by any of the ultimate shareholders of China CEFC Energy
Company Limited and (iii) any private equity or venture capital investment fund
now or hereafter existing which is managed by general partners or management
companies that, directly or indirectly through one or more intermediaries,
Control, are Controlled by or are under common Control with, the Initial Lender
and any and all Persons Controlled, directly or indirectly though one or more
intermediaries, by any such fund.
“Lenders” shall have the meaning set forth in the introductory paragraph hereof.
“Leveraged Finance Subsidiary” shall mean a Person, including a joint venture,
that is a Subsidiary (or joint venture) of the Borrower or a Guarantor and is
engaged primarily in the development and/or expansion of the leveraged finance
business of the Borrower and its Subsidiaries; provided that (a) the Equity
Interests of such Subsidiary (other than the Equity Interests held by the
co-joint venturer) are owned directly by a Loan Party, (b) no Investment by the
Borrower or any of its Restricted Subsidiary in such Subsidiary is pledged by
the Borrower or such Restricted Subsidiary in favor of any Person (other than
pledges to secure the Obligations and Permitted Encumbrances described in
clauses (a) and (e)), and there exists no contract or other agreement
restricting the pledge by the Borrower or such Restricted Subsidiary of such
Investment to secure the Obligations (or requiring the Borrower or such
Restricted Subsidiaries to obtain consent prior to such pledge), and (c) all
distributions with respect to the Equity Interests of such Person shall be made
on a pro rata basis to the holders of such Equity Interests (and in no event
shall any Loan Party that holds such Equity Interests receive less than its pro
rata share of such distribution). Any Leveraged Finance Subsidiary shall be
permitted to form additional direct or indirect Subsidiaries without limitation,
which such Subsidiaries shall be deemed Unrestricted Subsidiaries automatically
if such Leveraged Finance Subsidiary is designated as an Unrestricted Subsidiary
in accordance with Section 5.12. The requirements, limitations and restrictions
set forth in clauses (a), (b) and (c) shall not be applicable to such
Subsidiaries of such Leveraged Finance Subsidiary (and such Subsidiaries of such
Leveraged Finance Subsidiary shall not be subject thereto). For the avoidance of
doubt, any Subsidiary of a Leverage Finance Subsidiary shall not itself be a
“Leverage Finance Subsidiary” as such term is used in this Agreement.
“Lien” shall mean with respect to any asset, any mortgage, lien, pledge, charge,
security interest or encumbrance of any kind in respect of such asset, whether
or not filed, recorded or otherwise perfected under applicable law, including
any conditional sale or other title retention agreement, any lease in the nature
thereof, any option or other agreement to sell or give a security interest in
and any effective filing of or agreement to give any financing statement under
the Uniform Commercial Code (or equivalent statutes) of any jurisdiction.
“Loan” shall mean a loan made by a Lender to the Borrower under its Commitment.
“Loan Documents” shall mean, collectively, this Agreement, the Guaranty
Agreement, any promissory notes issued hereunder and any and all other
agreements executed by or on behalf of any Loan Party in connection with any of
the foregoing.
“Loan Parties” shall mean the Borrower and the Guarantors.
“Make-Whole Amount” shall mean, in connection with any Premium Prepayment Event
(including prepayment of any Loan following the acceleration of the Loans
pursuant to Section 7.1 on or prior to the third anniversary of the Closing
Date), the present value as of the Prepayment Date of all remaining required
interest payments due on the Loan through and including the Maturity Date
(exclusive of any interest accrued to the Prepayment Date), determined by
discounting, on a semi-annual basis (assuming a 365-day year (or, in the case of
a leap year, a 366-day year)), at the Treasury Rate (determined on the second
Business Day preceding the Prepayment Date) plus 50 basis points.
“Management Fees” shall mean (a) fees (excluding carried interest or incentive
fees) payable to the Borrower or any of its Restricted Subsidiaries in
connection with the day to day management and administration of any Fund or any
Third-Party Managed Account, and shall include amounts, if any, by which such
fees are paid through deductions from the capital account of any defaulting
limited partner of any such Fund and (b) other fee-based revenue (excluding
carried interest or incentive fees) payable to the Borrower or any of its
Restricted Subsidiaries and generated through the formation of new investment
partnerships, investment vehicles, managed accounts or similar investment
vehicles or arrangements, or other arrangements or new lines of business that
contribute additional fee-based revenue (excluding carried interest or incentive
fees) to the Borrower or any of its Restricted Subsidiaries.
“Material Adverse Effect” shall mean, with respect to any event, act, condition
or occurrence of whatever nature (including any adverse determination in any
litigation, arbitration, or governmental investigation or proceeding), whether
singularly or in conjunction with any other event or events, act or acts,
condition or conditions, occurrence or occurrences whether or not related,
resulting in a material adverse change in, or a material adverse effect on, (a)
the business, results of operations, financial condition, assets or liabilities
of the Borrower and its Subsidiaries taken as a whole, (b) the ability of the
Loan Parties to perform in any material respect any of their respective
obligations under the Loan Documents, (c) the rights and remedies of the
Administrative Agent or the Lenders under any of the Loan Documents or (d) the
legality, validity or enforceability of any of the Loan Documents; provided
that, each reference to a “Material Adverse Effect” in Article III shall be
deemed to refer to a “Common Stock Purchase Agreement MAE” and, on the Closing
Date only, each reference to a “Material Adverse Effect” in Article IV shall be
deemed to refer to a “Common Stock Purchase Agreement MAE”.
“Material Indebtedness” shall mean any Indebtedness (other than the Loans) of
the Borrower or any of its Subsidiaries, individually or in an aggregate
committed or outstanding principal amount exceeding $15,000,000. For purposes of
determining the amount of attributed Indebtedness from Hedging Obligations, the
“principal amount” of any Hedging Obligations at any time shall be the Net
Mark-to-Market Exposure of such Hedging Obligations.
“Maturity Date” shall mean [●], 2023.
“Minimum Liquidity Condition” shall mean, as of a date of determination, that
the aggregate value of investments with “Level 1” measurement inputs held by the
Borrower and the Restricted Subsidiaries that can be converted into cash within
ten days (provided such cash is free of all Liens (other than Permitted
Encumbrances described in clauses (a), (e), (f) of the definition thereof and
Liens permitted by Section 6.2(g)) and the use of such cash for application to
the payment of the Obligations is not prohibited by law or any contract or other
agreement) is greater than or equal to: the sum of (a) 200% of the aggregate
amount of cash interest expense payable within the 365 days following the date
of determination, and (b) 110% of the aggregate principal amount payable within
the 273 days following the date of determination, in each case, in respect of
all outstanding third party Indebtedness (excluding (i) Indebtedness of the type
described in clause (e) in respect of undrawn letters of credit and clause (f)
of the definition of such term and (ii) any Permitted Funding Debt) of the
Borrower and Restricted Subsidiaries.
“Multiemployer Plan” shall mean any “multiemployer plan” as defined in Section
4001(a)(3) of ERISA, which is contributed to by (or to which there is or may be
an obligation to contribute of) Borrower, any of its Subsidiaries or an ERISA
Affiliate, and each such plan for the five-year period immediately following the
latest date on which Borrower, any of its Subsidiaries or an ERISA Affiliate
contributed to or had an obligation to contribute to such plan.
“Net Mark-to-Market Exposure” of any Person shall mean, as of any date of
determination with respect to any Hedging Obligation, the excess (if any) of all
unrealized losses over all unrealized profits of such Person arising from such
Hedging Obligation. “Unrealized losses” shall mean the fair market value of the
cost to such Person of replacing the Hedging Transaction giving rise to such
Hedging Obligation as of the date of determination (assuming such Hedging
Transaction were to be terminated as of that date), and “unrealized profits”
shall mean the fair market value of the gain to such Person of replacing such
Hedging Transaction as of the date of determination (assuming such Hedging
Transaction were to be terminated as of that date).
“Non-Public Information” shall mean any material non-public information (within
the meaning of United States federal and state securities laws) with respect to
the Borrower, its Affiliates or any of their securities or loans.
“Non-U.S. Plan” shall mean any plan, fund (including, without limitation, any
superannuation fund) or other similar program established, contributed to
(regardless of whether through direct contributions or through employee
withholding) or maintained outside the United States by the Borrower or one or
more of its Subsidiaries primarily for the benefit of employees of the Borrower
or such Subsidiaries residing outside the United States, which plan, fund or
other similar program provides, or results in, retirement income, a deferral of
income in contemplation of retirement, or payments to be made upon termination
of employment, and which plan is not subject to ERISA or the Code.
“Notice of Borrowing” shall have the meaning set forth in Section 2.3.
“Obligations” shall mean all amounts owing by the Loan Parties to the
Administrative Agent or any Lender pursuant to or in connection with this
Agreement or any other Loan Document or otherwise with respect to any Loan
including, without limitation, all principal, interest (including any interest
accruing after the filing of any petition in bankruptcy or the commencement of
any insolvency, reorganization or like proceeding relating to the Borrower,
whether or not a claim for post-filing or post-petition interest is allowed in
such proceeding), all reimbursement obligations, fees, expenses, indemnification
and reimbursement payments, costs and expenses (including all fees and expenses
of counsel to the Administrative Agent and any Lender incurred pursuant to this
Agreement or any other Loan Document (to the extent required to be reimbursed
pursuant to the terms of this Agreement or such other Loan Document)), whether
direct or indirect, absolute or contingent, liquidated or unliquidated, now
existing or hereafter arising hereunder or thereunder, together with all
renewals, extensions, modifications or refinancings of any of the foregoing.
“OFAC” shall mean the U.S. Department of the Treasury’s Office of Foreign Assets
Control.
“OSHA” shall mean the Occupational Safety and Health Act of 1970, as amended and
in effect from time to time, and any successor statute thereto.
“Other Connection Taxes” shall mean, with respect to any Recipient, Taxes
imposed as a result of a present or former connection between such Recipient and
the jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).
“Other Restricted Subsidiary” shall have the meaning set forth in Section 5.13.
“Other Taxes” shall mean any and all present or future stamp, court or
documentary, intangible, recording, filing or similar Taxes that arise from any
payment made hereunder or under any other Loan Document or from the execution,
delivery, performance or enforcement or registration of, from the receipt or
perfection of a security interest under, or otherwise with respect to, this
Agreement or any other Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment.
“Parent Company” shall mean, with respect to a Lender, the “bank holding
company” (as defined in Regulation Y), if any, of such Lender, and/or any Person
owning, beneficially or of record, directly or indirectly, a majority of the
shares of such Lender.
“Participant” shall have the meaning set forth in Section 9.4(e).
“Patriot Act” shall mean the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, as
amended and in effect from time to time.
“Payment Office” shall mean the office of the Administrative Agent located at
[              ], or such other location as to which the Administrative Agent
shall have given written notice to the Borrower and the other Lenders.
“PBGC” shall mean the U.S. Pension Benefit Guaranty Corporation referred to and
defined in ERISA, and any successor entity performing similar functions.
“Permitted Convertible Notes Refinancing Indebtedness” shall have the meaning
set forth in Section 2.9.
“Permitted Encumbrances” shall mean:
(a)    Liens imposed by law for taxes not yet due or which are being contested
in good faith by appropriate proceedings diligently conducted and with respect
to which adequate reserves are being maintained in accordance with GAAP;
(b)    statutory Liens of landlords, carriers, warehousemen, mechanics,
suppliers, materialmen, repairmen and other Liens imposed by law in the ordinary
course of business for amounts not yet due or which are being contested in good
faith by appropriate proceedings diligently conducted and with respect to which
adequate reserves are being maintained in accordance with GAAP;
(c)    Liens incurred or deposits made in the ordinary course of business in
connection with workers’ compensation, unemployment insurance and other types of
social security, or insurance related obligations (including any Liens or
deposits securing liability to insurance carriers under insurance or
self-insurance arrangements), including any Lien securing letters of credit
issued in the ordinary course of business consistent with past practice in
connection therewith, or to secure the performance of tenders, statutory
obligations, surety and appeal bonds, bids, leases, warranty requirements,
government contracts, performance and return-of-money bonds and similar
obligations (exclusive of obligations for the payment of borrowed money);
(d)    deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case, in the ordinary course of business
and exclusive of obligations for the payment of borrowed money;
(e)    judgment and attachment Liens not giving rise to an Event of Default or
Liens created by or existing from any litigation or legal proceeding that are
currently being contested in good faith by appropriate proceedings diligently
conducted and with respect to which adequate reserves are being maintained in
accordance with GAAP;
(f)    customary rights of set-off, revocation, refund or chargeback under
deposit agreements or under the Uniform Commercial Code or common law of banks
or other financial institutions where the Borrower or any of its Subsidiaries
maintains deposits (other than deposits intended as cash collateral), in each
case, in the ordinary course of business and exclusive of obligations for the
payment of borrowed money;
(g)    easements, zoning restrictions, rights-of-way and similar encumbrances on
real property imposed by law or arising in the ordinary course of business that
do not secure any monetary obligations and do not materially detract from the
value of the affected property or materially interfere with the ordinary conduct
of business of the Borrower and its Restricted Subsidiaries taken as a whole;
(h)    Liens securing reimbursement obligations with respect to commercial
letters of credit which encumber documents and other property relating to such
letters of credit and products and proceeds thereof; and
(i)    Liens upon specific items of inventory or other goods and proceeds of any
Person securing such Person’s obligations in respect of letters of credit or
bankers’ acceptances issued or created for the account of such Person to
facilitate the purchase, shipment or storage of such inventory or other goods.
“Permitted Funding Debt” shall mean Securities Lending Debt, Trading Debt, the
aggregate principal amount outstanding of the obligations of the Borrower and
its Restricted Subsidiaries to repurchase securities pursuant to Repurchase
Agreements, the aggregate amount of the Repurchase Liability, and, in each case,
all Guarantees issued by the Borrower or any of its Restricted Subsidiaries in
respect of such obligations.
“Permitted Refinancing” shall mean, with respect to any Indebtedness, any
refinancing, refunding, renewal, replacement or extension of such Indebtedness
(for purposes of this paragraph, the “refinanced debt”); provided that (a) the
Indebtedness resulting from such refinancing, refunding, renewal, replacement or
extension (for purposes of this paragraph, the “refinancing debt”) shall not
have an aggregate principal amount greater than the aggregate principal amount
of the refinanced debt plus accrued interest, fees, premiums (if any) and
penalties thereon and fees and expenses associated therewith, (b) the
refinancing debt has a maturity no earlier than, and a weighted average life to
maturity equal to or greater than, the refinanced debt, (c) at the time of such
Permitted Refinancing, no Event of Default shall have occurred and be
continuing, (d) if the refinanced debt is subordinated in right of payment to
the Obligations, then any such refinancing debt shall be subordinated in right
of payment to the Obligations, pursuant to a subordination provisions no less
beneficial to the Lenders, taken as a whole, then the subordination provisions
of such refinanced debt, (e) none of the Borrower or any of its Restricted
Subsidiaries that was not an obligor in respect of such refinanced debt shall be
an obligor under the refinancing debt and (f) such refinanced debt shall be
repaid, repurchased, retired, defeased or satisfied and discharged, and all
accrued interest, fees, premiums (if any) and penalties in connection therewith
shall be paid, on the date such refinancing debt is issued, Incurred or
obtained.
“Perpetual Preferred Stock” shall mean the 5.625% Series A Cumulative Perpetual
Convertible Preferred Stock of the Borrower.
“Person” shall mean any individual, partnership, firm, corporation, association,
joint venture, limited liability company, trust or other entity, or any
Governmental Authority.
“Plan” shall mean any “employee pension benefit plan,” within the meaning of
Section 3(2) of ERISA (other than a Multiemployer Plan) that is subject to the
provisions of Title IV of ERISA or Section 412 of the Code or Section 302 of
ERISA and is maintained or contributed to by the Borrower or any of its ERISA
Affiliates or with respect to which the Borrower could be reasonably expected to
incur liability (including under Section 4069 of ERISA).
“Platform” shall have the meaning set forth in Section 9.1(c).
“Preferred Stock” shall mean, with respect to any Person, any Capital Stock of
such Person that has preferential rights to any other Capital Stock of such
Person with respect to dividends or redemptions upon liquidation; provided,
however, the Perpetual Preferred Stock shall be excluded.
“Premium Prepayment Event” shall have the meaning set forth in Section 2.18.
“Prepayment Date” shall have the meaning set forth in Section 2.18.
“Public Lender” shall mean any Lender who does not wish to receive Non-Public
Information and who may be engaged in investment and other market related
activities with respect to the Borrower, its Affiliates or any of its securities
or loans.
“Recipient” shall mean, as applicable, (a) the Administrative Agent and (b) any
Lender.
“Refinancing” shall have the meaning specified in Section 3.1(g).
“Regulation T” shall mean Regulation T of the Board of Governors of the Federal
Reserve System, as the same may be in effect from time to time, and any
successor regulations.
“Regulation U” shall mean Regulation U of the Board of Governors of the Federal
Reserve System, as the same may be in effect from time to time, and any
successor regulations.
“Regulation X” shall mean Regulation X of the Board of Governors of the Federal
Reserve System, as the same may be in effect from time to time, and any
successor regulations.
“Regulation Y” shall mean Regulation Y of the Board of Governors of the Federal
Reserve System, as the same may be in effect from time to time, and any
successor regulations.
“Related Parties” shall mean, with respect to any specified Person, such
Person’s Affiliates and the respective managers, administrators, trustees,
partners, directors, officers, employees, agents, advisors or other
representatives of such Person and such Person’s Affiliates.
“Release” shall mean any release, spill, emission, leaking, dumping, injection,
pouring, deposit, disposal, discharge, dispersal, leaching or migration into the
environment (including ambient air, surface water, groundwater, land surface or
subsurface strata) or within any building, structure, facility or fixture.
“Repurchase Agreement” shall mean, as of any date of determination, a repurchase
agreement entered into by the Borrower or any of its Restricted Subsidiaries
from time to time pursuant to which the Borrower or such Restricted Subsidiary
shall have sold securities to a third party and has agreed to repurchase such
securities at a stated date of maturity that is no more than 90 days from the
date of determination, disregarding any rollover, renewal or extension (whether
automatic or otherwise) or similar provision stated therein; provided that such
repurchase agreement shall have been entered into by the Borrower or such
Restricted Subsidiary in the ordinary course of its business.
“Repurchase Liability” shall mean, as of any date of determination, the
liability of the Borrower or any of its Restricted Subsidiaries to purchase
securities in the market that are identical to those securities it borrowed and
sold pursuant to Repurchase Transactions (it being understood that such
liability shall be measured based on the then market value of such security).
“Repurchase Transaction” shall mean a repurchase transaction in which the
Borrower or any of its Restricted Subsidiaries borrows a security and delivers
it to a purchaser and, at a later date, the Borrower or such Restricted
Subsidiary purchases the identical security in the market to replace the
borrowed security; provided that such transaction shall have been entered into
by the Borrower or such Restricted Subsidiary in the ordinary course of its
business.
“Required Lenders” shall mean Lenders holding Loans representing more than 50%
of the sum of all Loans outstanding at such time.
“Requirement of Law” for any Person shall mean the articles or certificate of
incorporation, bylaws, partnership certificate and agreement, or limited
liability company certificate of organization and agreement, as the case may be,
and other organizational and governing documents of such Person, and any law,
treaty, rule or regulation, or determination of a Governmental Authority, in
each case applicable to or binding upon such Person or any of its property or to
which such Person or any of its property is subject.
“Responsible Officer” shall mean any of the president, the chief executive
officer, the chief operating officer, the chief financial officer, the treasurer
or a vice president of the Borrower or applicable Loan Party or such other
representative of the Borrower or applicable Loan Party as may be designated in
writing by any one of the foregoing with the consent of the Administrative
Agent.
“Restricted Indebtedness” shall mean the Convertible Notes and any Indebtedness
that is subordinated in right of payment to the Obligations.
“Restricted Investment” shall mean an Investment by the Borrower or a Restricted
Subsidiary in any Unrestricted Subsidiary or joint venture, other than an
Investment that (a) is owned directly by the Borrower or a Guarantor (or, in the
case of an Investment in a Person other than a Leveraged Finance Subsidiary, a
Restricted Subsidiary), (b) such Investment is not subject to a pledge by the
Borrower or a Restricted Subsidiary in favor of any Person (other than pledges
to secure the Obligations and Permitted Encumbrances described in clauses (a)
and (e) and, except in the case of an Investment in a Leveraged Finance
Subsidiary, Liens permitted under Section 6.2(a), (c), (e) or (i)), and (c)
there exists no contract or other agreement restricting the pledge by the
Borrower or such Restricted Subsidiary of such Investment to secure the
Obligations (or requiring the Borrower or such Restricted Subsidiary to obtain
consent prior to such pledge), except in the case of a Lien permitted pursuant
to the preceding clause (b).
“Restricted Subsidiary” shall mean any Subsidiary of the Borrower that is not an
Unrestricted Subsidiary.
“Sanctioned Country” shall mean, at any time, a country, region or territory
that is, or whose government is, the subject or target of any Sanctions
(currently, Cuba, Iran, North Korea, Sudan, Syria and the Crimea Region of
Ukraine).
“Sanctioned Person” shall mean, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC, the U.S.
Department of State, the United Nations Security Council, the European Union,
the United Kingdom or any EU member state, (b) any Person located, organized or
resident in a Sanctioned Country or (c) any Person directly or indirectly owned
or controlled by any such Person or Persons described in the foregoing clauses
(a) and (b).
“Sanctions” shall mean economic or financial sanctions or trade embargoes
administered or enforced from time to time by (a) the U.S. government, including
those administered by OFAC or the U.S. Department of State or (b) the United
Nations Security Council, the European Union or Her Majesty’s Treasury of the
United Kingdom.
“Securities Lending Debt” shall mean any Indebtedness Incurred by the Borrower
or any of its Restricted Subsidiaries consisting of the liability for any
borrowed securities to the lender thereof in connection with any Securities
Lending Transaction.
“Securities Lending Transaction” shall mean certain offsetting securities
lending transactions whereby the Borrower or any of its Restricted Subsidiaries
borrows securities from one entity and then lends such securities to another
entity (with the Borrower always maintaining a matched book between securities
borrowed and securities loaned).
“Senior Notes” shall mean the $63,250,000 in aggregate principal amount of the
Borrower’s senior notes due 2021 issued pursuant to the Senior Notes Indenture.
“Senior Notes Indenture” shall mean the Indenture, dated as of October 10, 2014,
as supplemented by the First Supplemental Indenture for the Senior Notes, dated
as of October 10, 2014, in each case, between the Borrower, as the issuer, and
the Senior Notes Trustee.
“Senior Notes Trustee” shall mean The Bank of New York Mellon, as trustee under
the Senior Notes Indenture.
“Solvent” shall mean, with respect to any Person on a particular date, that on
such date (a) the fair value of the property of such Person is greater than the
total amount of liabilities, including subordinated and contingent liabilities,
of such Person; (b) the present fair saleable value of the assets of such Person
is not less than the amount that will be required to pay the probable liability
of such Person on its debts and liabilities, including subordinated and
contingent liabilities as they become absolute and matured; (c) such Person does
not intend to, and does not believe that it will, Incur debts or liabilities
beyond such Person’s ability to pay as such debts and liabilities mature; and
(d) such Person is not engaged in a business or transaction, and is not about to
engage in a business or transaction, for which such Person’s property would
constitute an unreasonably small capital. The amount of contingent liabilities
(such as litigation, guaranties and pension plan liabilities) at any time shall
be computed as the amount that, in light of all the facts and circumstances
existing at the time, represents the amount that would reasonably be expected to
become an actual or matured liability.
“SPA Signing Date” shall mean the date of the Common Stock Purchase Agreement.
“Stockholders’ Equity” shall mean, as of any date of determination, consolidated
stockholders’ equity of the Borrower and its Restricted Subsidiaries as of the
then most recent date for which the financial statements required pursuant to
Section 5.1(a) or Section 5.1(b), as the case may be, have been delivered,
determined in accordance with GAAP; provided that, for purposes of calculating
the Debt to Equity Ratio, Stockholders’ Equity (a) shall not take into account
assets of, or stockholder equity attributable to, Funds and Fund-Related
Entities (and, for the avoidance of doubt, shall not be reduced by the
non-controlling interests of such Funds and Fund-Related Entities), except that
assets owned by the Borrower or any Restricted Subsidiary that are invested in
such Fund or Fund-Related Entity shall be included in Stockholders’ Equity, and
(b) shall include the Perpetual Preferred Stock.
“Subject Event of Default” shall mean an Event of Default described in clause
(a), clause (b), subclause (ii) of clause (d), clause (g) or clause (h) of
Section 7.1.
“Subsidiary” shall mean, with respect to any Person: (a) a corporation a
majority of whose Voting Stock is at the time owned or controlled, directly or
indirectly, by such Person, one or more Subsidiaries thereof or such Person and
one or more Subsidiaries thereof and (b) any other Person (other than a
corporation), including, without limitation, a partnership, limited liability
company, business trust or joint venture, in which such Person, one or more
Subsidiaries thereof or such Person and one or more Subsidiaries thereof,
directly or indirectly, at the date of determination thereof, has at least
majority ownership interest entitled to vote in the election of directors,
managers or trustees thereof (or other Person performing similar functions).
Notwithstanding the foregoing, the term “Subsidiary” shall not include any Fund
or Fund-Related Entity.
“Taxes” shall mean any and all present or future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding), assessments, fees or
other charges imposed by any Governmental Authority, including any interest,
additions to tax or penalties applicable thereto.
“Third-Party Managed Account” shall mean any third-party account that is managed
or administered by the Borrower or any Affiliate thereof.
“Total Debt” shall mean, at any time, the total Indebtedness of the Borrower and
its Restricted Subsidiaries at such time (excluding Indebtedness of the type
described in clause (e) in respect of undrawn letters of credit and clause (f)
of the definition of such term); provided that, for purposes of calculating the
Debt to Equity Ratio, (i) Total Debt shall exclude Permitted Funding Debt and
the Perpetual Preferred Stock and (ii) to the extent the amount of Indebtedness
outstanding under any Permitted Funding Debt exceeds the Fair Market Value of
the assets securing such Permitted Funding Debt, Total Debt shall be increased
by an amount equal to such excess.
“Trading Debt” shall mean Indebtedness of any Restricted Subsidiary of the
Borrower, that engages primarily in the business of proprietary trading, owed to
prime brokers that are regulated by FINRA (or equivalent regulatory body in a
foreign jurisdiction) (a) the proceeds of which Indebtedness are used solely by
such Restricted Subsidiary to purchase securities or other financial instruments
(including the financing of the purchase and settlement of securities) in the
ordinary course of its business and (b) which Indebtedness is secured only by
cash and/or such securities and financial instruments.
“Trading with the Enemy Act” shall mean the Trading with the Enemy Act of the
United States of America (50 U.S.C. App. §§ 1 et seq.), as amended and in effect
from time to time.
“Treasury Rate” shall mean the yield to maturity at the time of computation of
United States Treasury securities with a constant maturity (as compiled and
published in the most recent Federal Reserve Statistical Release H.15(519) that
has become publicly available at least two Business Days prior to the date fixed
for prepayment (or, if such Statistical Release is no longer published, any
publicly available source of similar market data)) most nearly equal to the
period from the Prepayment Date to the Maturity Date; provided, however, that if
such period is not equal to the constant maturity of a United States Treasury
security for which a weekly average yield is given, the Borrower shall obtain
the Treasury Rate by linear interpolation (calculated to the nearest one twelfth
of a year) from the weekly average yields of United States Treasury securities
for which such yields are given. The Borrower will (1) calculate the Treasury
Rate on the second Business Day preceding the applicable Prepayment Date and (2)
prior to such Prepayment Date provide the Administrative Agent and the Lenders
with a certificate of a Responsible Officer setting forth the Make-Whole Amount
and the Treasury Rate and showing the calculation of each in reasonable detail.
“Unfunded Pension Liability” of any Plan shall mean the amount, if any, by which
the value of the accumulated plan benefits under the Plan, determined in
accordance with GAAP, exceeds the fair market value of all Plan assets allocable
to such liabilities under Title IV of ERISA (excluding any accrued but unpaid
contributions).
“United States” or “U.S.” shall mean the United States of America.
“Unrestricted Subsidiary” shall mean (a) initially, Healthcare Royalty
Management, LLC, Cowen Aviation Finance Holdings Inc., Cowen Aviation Financing
Holdings LLC, Cowen Aviation Finance LLC, Cowen Aviation Management Inc. and any
of their respective Subsidiaries and (b) any Subsidiary of the Borrower that is
designated by the Borrower as an Unrestricted Subsidiary in compliance with
Section 5.12, and any Subsidiary of such Subsidiary.
“U.S. Investment Advisers” shall have the meaning set forth in Section 4.14.
“U.S. Person” shall mean any Person that is a “United States person” as defined
in Section 7701(a)(30) of the Code.
“U.S. Tax Compliance Certificate” shall have the meaning set forth in Section
2.14(f)(ii)(C).
“Voting Stock” of any Person as of any date shall mean the Capital Stock of such
Person that is ordinarily entitled to vote in the election of the board of
directors of such Person.
“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.
“Withholding Agent” shall mean the Borrower, any other Loan Party or the
Administrative Agent, as applicable.
“Write-Down and Conversion Powers” shall mean, with respect to any EEA
Resolution Authority, the write-down and conversion powers of such EEA
Resolution Authority from time to time under the Bail-In Legislation for the
applicable EEA Member Country, which write-down and conversion powers are
described in the EU Bail-In Legislation Schedule.

Section 1.2    Accounting Terms and Determination. Unless otherwise defined or
specified herein, all accounting terms used herein shall be interpreted, all
accounting determinations hereunder shall be made, and all financial statements
required to be delivered hereunder shall be prepared, in accordance with GAAP as
in effect from time to time, applied on a basis consistent with the most recent
audited consolidated financial statement of the Borrower delivered under to
Section 5.1(a); provided that if the Borrower notifies the Lenders and the
Administrative Agent that the Borrower wishes to amend any provision in this
Agreement that requires compliance with any financial ratio or test, including
the Debt to Equity Ratio and the Minimum Liquidity Condition (and, for the
avoidance of doubt, the financial ratios or tests set forth in Section 5.12,
Sections 6.1(g) and (n) and 6.4(b)(xi)) to eliminate the effect of any change in
GAAP on the operation of such financial ratio or test (or if the Required
Lenders notify the Borrower that they wish to amend such provisions for such
purpose), then the Borrower’s compliance with such financial ratio or test shall
be determined on the basis of GAAP in effect immediately before the relevant
change in GAAP became effective, until either such notice is withdrawn or such
financial ratio or test is amended in a manner satisfactory to the Borrower and
the Required Lenders. Notwithstanding any other provision contained herein, all
terms of an accounting or financial nature used herein shall be construed, and
all computations of amounts and ratios referred to herein shall be made, without
giving effect to any election under Accounting Standards Codification Section
825-10 (or any other Financial Accounting Standard having a similar result or
effect) to value any Indebtedness or other liabilities of any Loan Party or any
Subsidiary of any Loan Party at “fair value”, as defined therein.

Section 1.3    Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”. In
the computation of periods of time from a specified date to a later specified
date, the word “from” means “from and including” and the word “to” means “to but
excluding”. Unless the context requires otherwise (a) any definition of or
reference to any agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as it was
originally executed or as it may from time to time be amended, restated,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
permitted assigns, (c) the words “hereof”, “herein” and “hereunder” and words of
similar import shall be construed to refer to this Agreement as a whole and not
to any particular provision hereof, (d) all references to Articles, Sections,
Exhibits and Schedules shall be construed to refer to Articles, Sections,
Exhibits and Schedules to this Agreement and (e) all references to a specific
time shall be construed to refer to the time in New York, New York.

Section 1.4    Calculations. To the extent that any provision of this Agreement
requires a calculation prior to the initial date upon which the financial
statements required pursuant to Section 5.1(a) or Section 5.1(b), as the case
may be, are required to be delivered, such calculation shall be calculated as of
the last day of the Financial Year or Fiscal Quarter in respect of which the
then-most recent Annual Report on Form 10-K or Quarterly Report on Form 10-Q, as
applicable, have been filed with the Securities and Exchange Commission.

ARTICLE II.    

AMOUNT AND TERMS OF THE COMMITMENTS

Section 2.1    [Reserved].

Section 2.2    Loans. Subject to the terms and conditions set forth herein, each
Lender severally agrees to make Loans, ratably in proportion to its share of the
Commitments, to the Borrower, on the Closing Date, in an aggregate principal
amount equal to the Commitments. Amounts paid or prepaid in respect of the Loans
may not be reborrowed.

Section 2.3    Procedure for Borrowing. The Borrower shall give the Lenders and
the Administrative Agent written notice (or telephonic notice promptly confirmed
in writing) of the Borrowing, substantially in the form of Exhibit 2.3 attached
hereto (a “Notice of Borrowing”), prior to 11:00 a.m. three (3) Business Day
prior to the requested date of the Borrowing (or such later date and time as
agreed by the Lenders in their sole discretion). The Notice of Borrowing shall
be irrevocable and shall specify (i) the aggregate principal amount of the
Borrowing and (ii) the date of the Borrowing (which shall be the Closing Date).

Section 2.4    Funding of Borrowing.
(a)    Each Lender will make available each Loan to be made by it hereunder on
the Closing Date by the close of business on the Closing Date, by effecting a
wire transfer of immediately available amounts to an account designated by the
Borrower to the Lenders.
(b)    The Borrowing shall be made by the Lenders on the basis of their
respective pro rata share of the Commitments. No Lender shall be responsible for
any default by any other Lender in its obligations hereunder, and each Lender
shall be obligated to make its Loans provided to be made by it hereunder,
regardless of the failure of any other Lender to make its Loans hereunder.

Section 2.5    Termination of Commitments. The Commitments shall automatically
terminate upon the making of the Loans on the Closing Date.

Section 2.6    Repayment of Loans. The outstanding principal amount of all Loans
shall be due and payable (together with accrued and unpaid interest thereon) on
the Maturity Date.

Section 2.7    Evidence of Indebtedness.
(a)    Each Lender shall maintain in accordance with its usual practice
appropriate records evidencing the Indebtedness of the Borrower to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable thereon and paid to such Lender from time to time under
this Agreement. The Administrative Agent shall maintain appropriate records in
which shall be recorded (i) the Commitment of each Lender, (ii) the amount of
each Loan made hereunder by each Lender, (iii) the date and amount of any
principal or interest due and payable or to become due and payable from the
Borrower to each Lender hereunder in respect of the Loans and (iv) both the date
and amount of any sum received by the Administrative Agent hereunder from the
Borrower in respect of the Loans and each Lender’s pro rata share thereof. The
entries made in such records shall be prima facie evidence of the existence and
amounts of the obligations of the Borrower therein recorded; provided that the
failure or delay of any Lender or the Administrative Agent in maintaining or
making entries into any such record or any error therein shall not in any manner
affect the obligation of the Borrower to repay the Loans (both principal and
unpaid accrued interest) of such Lender in accordance with the terms of this
Agreement. Upon request by the Borrower, the Administrative Agent shall make the
records available to the Borrower.
(b)    This Agreement evidences the obligation of the Borrower to repay the
Loans and is being executed as a “noteless” credit agreement. However, at the
request of any Lender at any time, the Borrower agrees that it will prepare,
execute and deliver to such Lender a promissory note payable to such Lender and
substantially in the form of Exhibit 2.7. Thereafter, the Loans evidenced by
such promissory note and interest thereon shall at all times (including after
assignment permitted hereunder) be represented by one or more promissory notes
in such form payable to the payee named therein.

Section 2.8    Optional Prepayments. The Borrower shall have the right at any
time and from time to time to prepay the Loans, in whole or in part (together
with accrued interest, thereon and any premium payable pursuant to Section
2.18), by giving written notice (or telephonic notice promptly confirmed in
writing) to the Lenders and the Administrative Agent no later than three (3)
Business Days prior to the date of such prepayment. All prepayments under this
Section 2.8 shall be subject to Section 2.18, but otherwise without premium or
penalty. Each such notice shall be irrevocable (except that a notice of
prepayment may state that such notice is conditioned upon the refinancing of all
of the Loans, in which case such notice may be revoked by the Borrower if such
condition is not satisfied) and shall specify the proposed date of such
prepayment and the principal amount of the Borrowing or portion thereof to be
prepaid. If such notice is given, the aggregate amount specified in such notice
shall be due and payable on the date designated in such notice, together with
accrued interest to such date on the amount so prepaid in accordance with
Section 2.10(c). Each partial prepayment of any Loan shall be in a principal
amount that is an integral multiple of $1,000,000 and not less than $5,000,000.

Section 2.9    Mandatory Prepayments. In the event that the aggregate principal
amount of the Convertible Notes prepaid, repaid, converted into cash or
repurchased or acquired by the Borrower or any of its Restricted Subsidiaries
for cash (excluding prepayments, repayments, conversions into cash or
repurchases or acquisitions by the Borrower or any of its Restricted
Subsidiaries made pursuant to Section 6.4(b)(xi) or (xii)) would exceed the sum
of (a) $15,000,000 plus (b) the amount of cash received by the Borrower pursuant
to the Convertible Note Hedge Transactions, the Borrower shall immediately
prepay all of the outstanding Loans in full (together with accrued interest,
thereon and any premium payable pursuant to Section 2.18); provided that such
prepayment shall not be required in connection with a refinancing of the
Convertible Notes with Permitted Convertible Notes Refinancing Indebtedness (as
defined below), whether by an exchange of the Convertible Notes or through a
repurchase of the Convertible Notes and a new issuance of notes. For purposes of
this Section 2.9 only, “Permitted Convertible Notes Refinancing Indebtedness”
means Indebtedness issued, Incurred or otherwise obtained in exchange for, or to
extend, renew, replace, repurchase, retire or refinance, in whole or in part,
Indebtedness in respect of the Convertible Notes (the “refinanced debt”);
provided that (i) such Permitted Convertible Notes Refinancing Indebtedness
shall not have an aggregate principal amount greater than the aggregate
principal amount of the refinanced debt plus accrued interest, fees, premiums
(if any) and penalties thereon and fees and expenses associated with the
refinancing, (ii) the borrower or issuer of such Permitted Convertible Notes
Refinancing Indebtedness shall also be the borrower or issuer of such refinanced
debt, (iii) the Permitted Convertible Notes Refinancing Indebtedness shall not
be guaranteed, (iv) the Permitted Convertible Notes Refinancing Indebtedness
shall be unsecured and (v) such refinanced debt shall be repaid, repurchased,
retired, defeased or satisfied and discharged, and all accrued interest, fees,
premiums (if any) and penalties in connection therewith shall be paid, on the
date such Permitted Convertible Notes Refinancing Indebtedness is issued,
Incurred or obtained.

Section 2.10    Interest on Loans.
(a)    The Borrower shall pay interest on each Loan at a rate of 7.50% per
annum.
(b)    Notwithstanding subsection (a) of this Section 2.10, if an Event of
Default has occurred and is continuing the Borrower shall pay interest (“Default
Interest”) with respect to the Loans outstanding hereunder, at the rate per
annum equal to 200 basis points above the otherwise applicable interest rate for
the Loans.
(c)    Interest on the principal amount of all Loans shall accrue from and
including the date such Loans are made to but excluding the date of any
repayment thereof. Interest on all outstanding Loans shall be payable
semi-annually in arrears on the last Business Day of each June and December and
on the Maturity Date. All Default Interest shall be payable on demand.

Section 2.11    Fees. The Borrower shall pay to the Administrative Agent for its
own account fees in the amounts and at the times previously agreed upon in
writing by the Borrower and the Administrative Agent.

Section 2.12    Computation of Interest and Fees. All interest hereunder shall
be computed on the basis of a year of 365 days (or 366 days in a leap year) and
paid for the actual number of days elapsed (including the first day but
excluding the last day). Each determination by the Administrative Agent of an
interest rate or fee hereunder shall be made in good faith and, except for
manifest error, shall be final, conclusive and binding for all purposes.

Section 2.13    Increased Costs.
(a)    If any Change in Law shall:
(i)    impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Lender;
(ii)    impose on any Lender any other condition affecting this Agreement; or
(iii)    subject any Recipient to any Taxes (other than Indemnified Taxes and
Excluded Taxes) on its loans, loan principal, letters of credit, commitments or
other obligations, or its deposits, reserves, other liabilities or capital
attributable thereto,
and the result of any of the foregoing is to reduce the amount received or
receivable by such Lender hereunder (whether of principal, interest or any other
amount), then, from time to time, such Lender may provide the Borrower (with a
copy thereof to the Administrative Agent) with written notice and demand with
respect to such increased costs or reduced amounts, and within five (5) Business
Days after receipt of such notice and demand the Borrower shall pay to such
Lender, such additional amounts as will compensate such Lender for any such
increased costs incurred or reduction suffered.
(b)    If any Lender shall have determined that on or after the SPA Signing Date
any Change in Law regarding capital or liquidity requirements has or would have
the effect of reducing the rate of return on such Lender’s capital (or on the
capital of the Parent Company of such Lender) as a consequence of its
obligations hereunder or under to a level below that which such Lender or such
Parent Company could have achieved but for such Change in Law (taking into
consideration such Lender’s or the policies of such Parent Company with respect
to capital adequacy), then, from time to time, such Lender may provide the
Borrower (with a copy thereof to the Administrative Agent) with written notice
and demand with respect to such reduced amounts, and within five (5) Business
Days after receipt of such notice and demand the Borrower shall pay to such
Lender such additional amounts as will compensate such Lender or such Parent
Company for any such reduction suffered.
(c)    A certificate of such Lender setting forth the amount or amounts
necessary to compensate such Lender or the Parent Company of such Lender
specified in subsection (a) or (b) of this Section shall be delivered to the
Borrower (with a copy to the Administrative Agent) and shall be conclusive,
absent manifest error.
(d)    Failure or delay on the part of any Lender to demand compensation
pursuant to this Section shall not constitute a waiver of such Lender’s right to
demand such compensation; provided, that the Borrower shall not be required to
compensate a Lender pursuant to the foregoing provisions of this Section 2.13
for any increased costs incurred or reductions suffered more than nine (9)
months prior to the date that such Lender notifies the Borrower of the Change in
Law giving rise to such increased costs or reductions and of such Lender’s
intention to claim compensation therefor (except that, if the Change in Law
giving rise to such increased costs or reductions is retroactive, then the nine
(9) month period referred to above shall be extended to include the period of
retroactive effect thereof).

Section 2.14    Taxes.
(a)    For purposes of this Section 2.14, the term “applicable law” includes
FATCA.
(b)    Any and all payments by or on account of any obligation of the Borrower
or any other Loan Party hereunder or under any other Loan Document shall be made
without deduction or withholding for any Taxes; provided that if any applicable
law requires the deduction or withholding of any Tax from any such payment, then
the applicable Withholding Agent shall make such deduction or withholding and
timely pay the full amount deducted or withheld to the relevant Governmental
Authority in accordance with applicable law and, if such Tax is an Indemnified
Tax or Other Tax, then the sum payable by the Borrower or other Loan Party, as
applicable, shall be increased as necessary so that after making all required
deductions and withholdings (including deductions and withholdings applicable to
additional sums payable under this Section) the applicable Recipient shall
receive an amount equal to the sum it would have received had no such deductions
or withholdings been made.
(c)    In addition, without limiting the provisions of subsection (a) of this
Section 2.14, the Borrower shall timely pay to the relevant Governmental
Authority in accordance with applicable law, or at the option of the
Administrative Agent timely reimburse it for the payment of, any Other Taxes.
(d)    The Borrower shall indemnify each Recipient, within five (5) Business
Days after written demand therefor, for the full amount of any Indemnified Taxes
or Other Taxes paid or payable by such Recipient or required to be withheld or
deducted from a payment to such Recipient (including Indemnified Taxes or Other
Taxes imposed or asserted on or attributable to amounts payable under this
Section) and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes or Other Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate as to
the amount of such payment or liability delivered to the Borrower by the
applicable Recipient (with a copy to the Administrative Agent in the case of a
Recipient other than the Administrative Agent) shall be conclusive, absent
manifest error.
(e)    As soon as practicable after any payment of Indemnified Taxes or Other
Taxes by the Borrower or any other Loan Party to a Governmental Authority, the
Borrower or other Loan Party, as applicable, shall deliver to the Administrative
Agent and the Lenders an original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.
(f)    Tax Forms.
(i)    Any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent, on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower, any Lender or the Administrative Agent),
duly executed originals of IRS Form W-9, or any successor form thereto,
certifying, to the extent such Lender is legally entitled to do so, that such
Lender is exempt from U.S. federal backup withholding tax.
(ii)    Any Lender that is a Foreign Person and that is entitled to an exemption
from or reduction of withholding tax under the Code or any treaty to which the
United States is a party with respect to payments under this Agreement shall
deliver to the Borrower, the Lenders and the Administrative Agent, at the time
or times prescribed by applicable law, such properly completed and executed
documentation prescribed by applicable law or reasonably requested by the
Borrower, any Lender or the Administrative Agent as will permit such payments to
be made without withholding or at a reduced rate of withholding. Without
limiting the generality of the foregoing, each Lender that is a Foreign Person
shall, to the extent it is legally entitled to do so, (w) on or prior to the
date such Lender becomes a Lender under this Agreement, (x) on or prior to the
date on which any such form or certification expires or becomes obsolete or
inaccurate in any respect, (y) after the occurrence of any event requiring a
change in the most recent form or certification previously delivered by it
pursuant to this subsection, and (z) from time to time upon the reasonable
request by the Borrower, any Lender or the Administrative Agent, deliver to the
Borrower, the Lenders and the Administrative Agent (in such number of copies as
shall be requested by the Borrower, any Lender or the Administrative Agent),
whichever of the following is applicable:
(A)    if such Lender is claiming eligibility for benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, duly executed originals of IRS Form W-8BEN or
W-8BEN-E, or any successor form thereto, establishing an exemption from, or
reduction of, U.S. federal withholding tax pursuant to the “interest” article of
such tax treaty, and (y) with respect to any other applicable payments under any
Loan Document, duly executed originals of IRS Form W-8BEN or W-8BEN-E, or any
successor form thereto, establishing an exemption from, or reduction of, U.S.
federal withholding tax pursuant to the “business profits” or “other income”
article of such tax treaty;
(B)    duly executed originals of IRS Form W-8ECI, or any successor form
thereto, certifying that the payments received by such Lender are effectively
connected with such Lender’s conduct of a trade or business in the United
States;
(C)    if such Lender is claiming the benefits of the exemption for portfolio
interest under Section 871(h) or Section 881(c) of the Code, duly executed
originals of IRS Form W-8BEN or W-8BEN-E, or any successor form thereto,
together with a certificate (a “U.S. Tax Compliance Certificate”) upon which
such Lender certifies that (1) such Lender is not a bank for purposes of Section
881(c)(3)(A) of the Code, or the obligation of the Borrower hereunder is not,
with respect to such Lender, a loan agreement entered into in the ordinary
course of its trade or business, within the meaning of that Section, (2) such
Lender is not a 10% shareholder of the Borrower within the meaning of Section
871(h)(3) or Section 881(c)(3)(B) of the Code, (3) such Lender is not a
controlled foreign corporation that is related to the Borrower within the
meaning of Section 881(c)(3)(C) of the Code, and (4) the interest payments in
question are not effectively connected with a U.S. trade or business conducted
by such Lender; or
(D)    if such Lender is not the beneficial owner (for example, a partnership or
a participating Lender granting a typical participation), duly executed
originals of IRS Form W-8IMY, or any successor form thereto, accompanied by IRS
Form W-9, IRS Form W-8ECI, IRS Form W-8BEN or W-8BEN-E, a U.S. Tax Compliance
Certificate, and/or other certification documents from each beneficial owner, as
applicable.
(iii)    Each Lender agrees that if any form or certification it previously
delivered under this Section 2.14 expires or becomes obsolete or inaccurate in
any respect and such Lender is not legally entitled to provide an updated form
or certification, it shall promptly notify the Borrower, the Lenders and the
Administrative Agent of its inability to update such form or certification.
(g)    If a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower, the Lenders and the Administrative Agent at the
time or times prescribed by law and at such time or times reasonably requested
by the Borrower, any Lender or the Administrative Agent such documentation
prescribed by applicable law (including as prescribed by Section
1471(b)(3)(C)(i) of the Code) and such additional documentation reasonably
requested by the Borrower, any Lender or the Administrative Agent as may be
necessary for the Borrower, the Lenders and the Administrative Agent to comply
with their obligations under FATCA and to determine that such Lender has
complied with such Lender’s obligations under FATCA or to determine the amount
to deduct and withhold from such payment. Each Lender agrees that if any form,
certification or documentation it previously delivered pursuant to this
paragraph (g) expires or becomes obsolete or inaccurate in any respect, it shall
update such form, certification or documentation or promptly notify the
Borrower, the Lenders and the Administrative Agent in writing of its legal
inability to do so. Solely for purposes of this paragraph (g), “FATCA” shall
include any amendments made to FATCA after the date of this Agreement.
(h)    If any party determines, in its sole discretion exercised in good faith,
that it has received a refund of any Taxes as to which it has been indemnified
pursuant to this Section 2.14 (including by the payment of additional amounts
pursuant to this Section 2.14), it shall pay to the indemnifying party an amount
equal to such refund (but only to the extent of indemnity payments made under
this Section 2.14 with respect to the Taxes giving rise to such refund), net of
all out-of-pocket expenses (including Taxes) of such indemnified party and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund). Such indemnifying party, upon the
request of such indemnified party, shall repay to such indemnified party the
amount paid over pursuant to this paragraph (h) (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) in the event that
such indemnified party is required to repay such refund to such Governmental
Authority. Notwithstanding anything to the contrary in this paragraph (h), in no
event will the indemnified party be required to pay any amount to an
indemnifying party pursuant to this paragraph (h) the payment of which would
place the indemnified party in a less favorable net after-Tax position than the
indemnified party would have been in if the Tax subject to indemnification and
giving rise to such refund had not been deducted, withheld or otherwise imposed
and the indemnification payments or additional amounts with respect to such Tax
had never been paid. This paragraph shall not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its Taxes that it deems confidential) to the indemnifying party or
any other Person.

Section 2.15    Payments Generally; Pro Rata Treatment; Sharing of Set-offs.
(a)    The Borrower shall make each payment required to be made by them
hereunder (whether of principal, interest, premiums, fees or of amounts payable
under Section 2.13, Section 2.14 or Section 2.17, or otherwise) prior to 1:00
p.m. on the date when due, in immediately available funds, free and clear of any
defenses, rights of set-off, counterclaim, or withholding or deduction of taxes,
except as required by applicable law or as provided in Section 2.14. Any amounts
received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon. All such payments
shall be made to the Administrative Agent at the Payment Office, except that
payments pursuant to Sections 2.13, 2.14, 2.17 and 9.3 shall be made directly to
the Persons entitled thereto. The Administrative Agent shall distribute any such
payments received by it for the account of any other Person to the appropriate
recipient promptly following receipt thereof. If any payment hereunder shall be
due on a day that is not a Business Day, the date for payment shall be extended
to the next succeeding Business Day, and, in the case of any payment accruing
interest, interest thereon shall be made payable for the period of such
extension. All payments hereunder shall be made in Dollars.
(b)    If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, interest and fees
then due hereunder, such funds shall be applied as follows: first, to all fees
and reimbursable expenses of the Administrative Agent then due and payable
pursuant to any of the Loan Documents; second, to all reimbursable expenses of
the Lenders then due and payable pursuant to any of the Loan Documents, pro rata
to the Lenders based on their respective pro rata shares of such fees and
expenses; third, to all interest and fees then due and payable hereunder, pro
rata to the Lenders based on their respective pro rata shares of such interest
and fees; and fourth, to all principal of the Loans then due and payable
hereunder and any premium thereof, pro rata to the parties entitled thereto
based on their respective pro rata shares of such principal and any premium
thereof.
(c)    If any Lender shall, by exercising any right of set-off or counterclaim
or otherwise, obtain payment in respect of any principal of or interest on any
of its outstanding Loans that would result in such Lender receiving payment of a
greater proportion of its respective portion of the principal amount of the
outstanding Loans than the proportion received by any other Lender with respect
to their respective portion of the principal amount of outstanding Loans, then
the Lender receiving such greater proportion shall purchase (for cash at face
value) participations in the Loans of other Lenders to the extent necessary so
that the benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of their outstanding Loans;
provided that (i) if any such participations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations
shall be rescinded and the purchase price restored to the extent of such
recovery, without interest, and (ii) the provisions of this subsection shall not
be construed to apply to any payment made by the Borrower pursuant to and in
accordance with the express terms of this Agreement or any payment obtained by a
Lender as consideration for the assignment of or sale of a participation in any
of its Loans to any assignee or participant, other than to the Borrower or any
Subsidiary or Affiliate thereof (as to which the provisions of this subsection
shall apply) (it being understood that the Initial Lender and its Lender
Affiliates shall not be deemed Affiliates of the Borrower for purposes of such
provisions). The Borrower consents to the foregoing and agrees, to the extent it
may effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of set-off and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of the Borrower in the amount
of such participation.
(d)    Unless the Administrative Agent shall have received notice from the
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders hereunder that the Borrower will not make
such payment, the Administrative Agent may assume that the Borrower has made
such payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders the amount or amounts due. In such event,
if the Borrower has not in fact made such payment, then each of the Lenders
severally agrees to repay to the Administrative Agent forthwith on demand the
amount so distributed to such Lender with interest thereon, for each day from
and including the date such amount is distributed to it to but excluding the
date of payment to the Administrative Agent, at the greater of the Federal Funds
Rate and a rate determined by the Administrative Agent in accordance with
banking industry rules on interbank compensation.

Section 2.16    Mitigation of Obligations. If any Lender requests compensation
under Section 2.13, or if the Borrower is required to pay any additional amount
to any Lender or any Governmental Authority for the account of any Lender
pursuant to Section 2.14, then such Lender (at the request of the Borrower)
shall use reasonable efforts to designate a different lending office for funding
or booking its Loans hereunder or to assign its rights and obligations hereunder
to another of its offices, branches or affiliates, if, in the sole judgment of
such Lender, such designation or assignment (i) would eliminate or reduce
amounts payable under Section 2.13 or Section 2.14, as the case may be, in the
future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender. The Borrower
hereby agrees to pay all reasonable and documented costs and expenses incurred
by any Lender in connection with such designation or assignment.

Section 2.17    [Reserved].

Section 2.18    Prepayment Premium. Notwithstanding any provision to the
contrary herein, at the time of the effectiveness of any (a) voluntary
prepayment, repayment or refinancing of any Loan or (b) mandatory prepayment of
any Loan made pursuant to Section 2.9, in each case prior to the Maturity Date
(each, a “Premium Prepayment Event”) (including prepayment of any Loan following
the acceleration of the Loans pursuant to Section 7.1 prior to the Maturity
Date), the Borrower shall pay to the Administrative Agent, for the ratable
account of each Lender, a premium or fee in an amount equal to (i) in the event
that such Premium Prepayment Event is consummated on or prior to the third
anniversary of the Closing Date, the greater of (x) the Make-Whole Amount and
(y) 2.00% of the aggregate principal amount of such voluntary prepayment,
repayment, refinancing or mandatory prepayment, (ii) in the event that such
Premium Prepayment Event is consummated after the third anniversary of the
Closing Date but on or prior to the fourth anniversary of the Closing Date,
2.00% of the aggregate principal amount of such voluntary prepayment, repayment,
refinancing or mandatory prepayment, or (iii) in the event that such Premium
Prepayment Event is consummated after the fourth anniversary of the Closing
Date, 0.00% of the aggregate principal amount of such voluntary prepayment,
repayment, refinancing or mandatory prepayment. Such premium or fee shall be
earned, due and payable upon the date of such prepayment, repayment, refinancing
or mandatory repayment, as the case may be (the “Prepayment Date”).

ARTICLE III.    

CONDITIONS PRECEDENT TO LOANS

Section 3.1    Closing Date Borrowing. The obligations of the Lenders to make
Loans hereunder shall not become effective until the date on which each of the
following conditions is satisfied (or waived in accordance with Section 9.2):
(a)    The Administrative Agent and the Lenders (or their respective counsels)
shall have received the following, each of which shall be original, .pdf or
facsimile copies or delivered by other electronic method (followed promptly by
originals) unless otherwise specified, and each to be in form and substance
reasonably satisfactory to the Lenders:
(i)    a counterpart of this Agreement signed by or on behalf of each party
hereto;
(ii)    a counterpart of the Guaranty Agreement signed by or on behalf of each
of the Loan Party and the Administrative Agent;
(iii)    a certificate of the Secretary or Assistant Secretary of each Loan
Party, attaching and certifying copies of its bylaws, partnership agreement or
limited liability company agreement, as applicable, and of the resolutions of
its board of directors or other equivalent governing body, or comparable
organizational documents and authorizations, authorizing the execution, delivery
and performance of the Loan Documents to which it is a party and certifying the
name, title and true signature of each officer of such Loan Party executing the
Loan Documents to which it is a party;
(iv)    certified copies of the articles or certificate of incorporation,
certificate of organization, formation or limited partnership, or other
registered organizational documents, as applicable, of each Loan Party, together
with certificates of good standing or existence (if available in the
jurisdiction of organization of the relevant Loan Party), as may be available
from the Secretary of State of the jurisdiction of organization of such Loan
Party;
(v)    a favorable written opinion of (a) Willkie Farr & Gallagher LLP, New York
counsel to the Loan Parties, and (b) to the extent reasonably requested by the
Lenders, local counsel to the Loan Parties in other jurisdictions that may be
relevant to this Agreement or any other Loan Document, in each case, addressed
to the Administrative Agent and each of the Lenders, covering such matters
relating to the Loan Documents as the Lenders may reasonably request;
(vi)    a certificate, dated the Closing Date and signed by a Responsible
Officer, certifying that after giving effect to the Borrowing, (x) the
conditions set forth in paragraphs (b), (c), (e), (f), (g) and (h) of this
Section 3.1 shall be satisfied, (y) no Default or Event of Default exists;
(vii)    [reserved];
(viii)    certified copies of all consents, approvals, authorizations,
registrations and filings and orders required to be made or obtained under any
Requirement of Law, or by any Contractual Obligation of any Loan Party, in
connection with the execution, delivery, performance, validity and
enforceability of the Loan Documents or any of the transactions contemplated
thereby, and such consents, approvals, authorizations, registrations, filings
and orders shall be in full force and effect and all applicable waiting periods
shall have expired, and no investigation or inquiry by any governmental
authority regarding the Commitments or any transaction being financed with the
proceeds thereof shall be ongoing;
(ix)    a certificate, dated the Closing Date and signed by the chief financial
officer or treasurer of the Borrower, confirming that the Loan Parties, on a
consolidated basis, are Solvent before and after giving effect to the Borrowing
and the consummation of the transactions contemplated to occur on the Closing
Date;
(x)    the results of a search of the Uniform Commercial Code filings (or
equivalent filings), judgment filings and tax filings made with respect to the
Loan Parties in the states (or other jurisdictions) of formation of such Persons
and in which the chief executive office of each such Person is located, and in
such other jurisdictions as may be reasonably required by the Lenders, together
with copies of the financing statements (or similar documents) disclosed by such
search; and
(xi)    with respect to Indebtedness not permitted to be outstanding pursuant to
Section 6.1 or Liens not permitted to be outstanding pursuant to Section 6.2,
copies of duly executed payoff letters, in form and substance reasonably
satisfactory to the Lenders, executed by each of the existing lenders or the
administrative agent thereof, together with (a) UCC-3 or other appropriate
termination statements, in form and substance reasonably satisfactory to the
Lenders, releasing all liens of the existing lenders upon any of the personal
property of the Borrower and its Restricted Subsidiaries, (b) cancellations and
releases, in form and substance reasonably satisfactory to the Lenders,
releasing all liens of the existing lenders upon any of the real property of the
Borrower and its Restricted Subsidiaries, and (c) any other releases,
terminations or other documents reasonably required by the Lenders to evidence
the payoff of Indebtedness owed to the existing lenders.
(b)    At the time of and immediately after giving effect to the Borrowing, no
Default or Event of Default shall exist.
(c)    At the time of and immediately after giving effect to such Borrowing, all
representations and warranties of each Loan Party set forth in the Loan
Documents shall be true and correct in all material respects (other than those
representations and warranties that are expressly qualified by a Material
Adverse Effect or other materiality, in which case such representations and
warranties shall be true and correct in all respects).
(d)    The Borrower shall have delivered the required Notice of Borrowing.
(e)    Immediately after giving effect to the Borrowing and the transactions
contemplated hereby, the Borrower and its Restricted Subsidiaries shall have no
outstanding Indebtedness other than Indebtedness not prohibited by this
Agreement.
(f)    The Common Stock Investment shall have been, or substantially
concurrently with the Borrowing shall be, consummated.
(g)    The Borrower shall have delivered notice to the Senior Notes Trustee in
connection with the satisfaction and discharge of all Indebtedness (including,
without limitation, accrued interest and any prepayment premiums) under the
Senior Notes (the “Refinancing”)and shall have irrevocably deposited, or
substantially concurrently with the Borrowing shall irrevocably deposit, with
the Senior Notes Trustee trust funds in an amount sufficient for the
satisfaction and discharge of the Senior Notes (including, without limitation,
all principal, accrued interest and prepayment premiums with respect thereto),
in each case in accordance with the Senior Notes Indenture, and shall have
delivered to the Administrative Agent and the Lenders evidence reasonably
satisfactory to the Lenders that the Senior Notes shall have been, or
substantially concurrently with the Borrowing shall be, satisfied and discharged
in accordance with the Senior Notes Indenture.
(h)    Since the SPA Signing Date to the Closing Date, no event or events shall
have occurred and be continuing which, individually or in the aggregate,
constitute, or would reasonably be expected to have, a Material Adverse Effect.

Section 3.2    Representations. The Borrowing shall be deemed to constitute a
representation and warranty by the Borrower on the date thereof as to the
matters specified in subsections (b), (c), (e), (f), (g) and (h) of Section 3.1.

Section 3.3    Delivery of Documents. All of the Loan Documents, certificates,
legal opinions and other documents and papers referred to in this Article III,
unless otherwise specified, shall be delivered to the Administrative Agent and
the Lenders with sufficient counterparts or copies for the Administrative Agent
and each of the Lenders and shall be in form and substance reasonably
satisfactory in all respects to the Lenders.

ARTICLE IV.    

REPRESENTATIONS AND WARRANTIES
The Borrower represents and warrants to the Administrative Agent and each Lender
as follows:

Section 4.1    Incorporation by Reference. Each representation and warranty set
forth in Sections 3.01 (Due Authorization and Good Standing of the Company),
3.02 (Good Standing of Subsidiaries), 3.03 (Capitalization), 3.06 (Governmental
Approvals), 3.07 (Authorization of the Shares), 3.09 (Reports), 3.10 (Financial
Statements; No Undisclosed Liabilities; Controls); 3.11 (No Material Adverse
Change in Business); 3.12 (Taxes); 3.13 (Absence of Proceedings), 3.14
(Compliance with Laws), 3.15 (Permits), 3.18 (State Takeover Laws), 3.19
(Insurance), 3.20 (No Broker’s Fees), 3.21 (No General Solicitation; No
Integrated Offering), 3.22 (Material Contracts), 3.24 (No Section 382
Limitation), 3.25 (Intellectual Property) and 3.26 (Title to Property and
Assets) of the Common Stock Purchase Agreement (each of which is hereby
incorporated by reference, as if fully set forth herein, with references to the
“Company” meaning references to the “Borrower”, and references to the “Investor”
meaning references to the “Initial Lender”, and references to “this Agreement”
or the “Transaction Agreements” meaning references to “this Agreement” and the
“Loan Documents”) is true and correct on and as of the date hereof.

Section 4.2    Organizational Power; Authorization. The execution, delivery and
performance by each Loan Party of the Loan Documents to which it is a party are
within such Loan Party’s organizational powers and have been duly authorized by
all necessary organizational and, if required, shareholder, partner or member
action. This Agreement has been duly executed and delivered by the Borrower and
constitutes, and each other Loan Document to which any Loan Party is a party,
when executed and delivered by such Loan Party, will constitute, valid and
binding obligations of the Borrower or such Loan Party (as the case may be),
enforceable against it in accordance with their respective terms, except as may
be limited by applicable bankruptcy, insolvency, reorganization, moratorium or
similar laws affecting the enforcement of creditors’ rights generally and by
general principles of equity.

Section 4.3    Governmental Approvals; No Conflicts. The execution, delivery and
performance by each Loan Party of the Loan Documents to which it is a party and
the transactions contemplated hereby (a) do not require any consent or approval
of, registration or filing with, or any action by, any Governmental Authority,
except those as have been obtained or made and are in full force and effect, (b)
will not violate any Requirement of Law applicable to the Borrower or any of its
Restricted Subsidiaries or any judgment, order or ruling of any Governmental
Authority, (c) will not violate or result in a default under any Contractual
Obligation of the Borrower or any of its Restricted Subsidiaries or any of its
assets or give rise to a right thereunder to require any payment to be made by
the Borrower or any of its Restricted Subsidiaries and (d) will not result in
the creation or imposition of any Lien on any asset of the Borrower or any of
its Restricted Subsidiaries, except Liens (if any) created under the Loan
Documents, except in each case, where such failure, violation or creation of a
Lien, has not and would not reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect.

Section 4.4    Environmental Matters. Except for the matters that could not
reasonably be expected to have a Material Adverse Effect, neither the Borrower
nor any of its Restricted Subsidiaries (a) has failed to comply with any
Environmental Law or to obtain, maintain or comply with any permit, license or
other approval required under any Environmental Law, (b) has become subject to
any Environmental Liability, (c) has received notice of any claim with respect
to any Environmental Liability or (d) knows of any basis for any Environmental
Liability.

Section 4.5    Compliance with Agreements. The Borrower and each of its
Restricted Subsidiaries is in compliance with all indentures, agreements or
other instruments binding upon it or its properties, except where
non-compliance, either individually or in the aggregate, has not and could not
reasonably be expected to result in a Material Adverse Effect.

Section 4.6    Margin Regulations.
None of the proceeds of any of the Loans will be used, directly or indirectly,
(a) for “purchasing” or “carrying” any “margin stock” within the respective
meanings of each of such terms under Regulation U, (b) for the purpose of
reducing or retiring any Indebtedness that was originally Incurred to “purchase”
or “carry” any “margin stock” or for any other purpose that could cause any
portion of such proceeds to be considered “purpose credit” within the meaning of
Regulation T, Regulation U or Regulation X or (c) for any purpose that violates
the provisions of Regulation T, Regulation U or Regulation X. Neither the
Borrower nor any of its Restricted Subsidiaries is engaged principally, or as
one of its important activities, in the business of extending credit for the
purpose of “purchasing” or “carrying” “margin stock”.

Section 4.7    Disclosure. The Borrower has disclosed to the Lenders all
agreements, instruments, and corporate or other restrictions to which the
Borrower or any of its Restricted Subsidiaries is subject, and all other matters
known to any of them, that, either individually or in the aggregate, could
reasonably be expected to result in a Material Adverse Effect. No reports,
financial statements, certificates or other written information furnished by or
on behalf of the Borrower to the Administrative Agent or any Lender in
connection with the negotiation of this Agreement or any other Loan Document or
delivered hereunder or thereunder (as modified or supplemented by any other
information so furnished) contains any material misstatement of fact or omits to
state any material fact necessary to make the statements therein, taken as a
whole in light of the circumstances under which they were made, not materially
misleading; provided that, with respect to projected financial information and
forward looking information, the Borrower represents only that such information
was prepared in good faith based upon assumptions believed to be reasonable at
the time made; it being understood and agreed that such projections are as to
future events and are not to be viewed as facts, such projections are subject to
significant uncertainties and contingencies and that actual results during the
period or periods covered by any such projections may differ significantly from
the project results, and that no assurance can be given that the projected
results will be realized.

Section 4.8    Labor Relations. Except as could not reasonably be expected to
result in a Material Adverse Effect, there are no strikes, lockouts or other
material labor disputes or grievances against the Borrower or any of its
Restricted Subsidiaries, or, to the Borrower’s knowledge, threatened in writing
against or affecting the Borrower or any of its Restricted Subsidiaries, and no
significant unfair labor practice charges or grievances are pending against the
Borrower or any of its Restricted Subsidiaries, or, to the Borrower’s knowledge,
threatened against any of them before any Governmental Authority, except as such
has not and could not reasonably be expected to have a Material Adverse Effect.
All payments due from the Borrower or any of its Restricted Subsidiaries
pursuant to the provisions of any collective bargaining agreement have been paid
or accrued as a liability on the books of the Borrower or any such Restricted
Subsidiary, except where the failure to do so has not and could not reasonably
be expected to have a Material Adverse Effect.

Section 4.9    Subsidiaries. Schedule 4.9 sets forth the name of, the ownership
interest of the applicable Loan Party in, the jurisdiction of incorporation or
organization of, and the type of each Subsidiary of, the Borrower and the other
Loan Parties and identifies each Subsidiary that is a Loan Party, in each case
as of the Closing Date.

Section 4.10    Solvency. As of the date hereof, after giving effect to
transactions contemplated hereby and the Common Stock Investment, including the
making of the Loans under this Agreement on the date hereof, the Borrower and
its Subsidiaries, on a consolidated basis, are Solvent.

Section 4.11    Patriot Act. Neither any Loan Party nor any of its Restricted
Subsidiaries is an “enemy” or an “ally of the enemy” within the meaning of
Section 2 of the Trading with the Enemy Act or any enabling legislation or
executive order relating thereto. Neither any Loan Party nor any of its
Restricted Subsidiaries is in violation in any material respect of (a) the
Trading with the Enemy Act, (b) any of the foreign assets control regulations of
the United States Treasury Department (31 C.F.R., Subtitle B, Chapter V, as
amended) or any enabling legislation or executive order relating thereto or (c)
the applicable provisions of the Patriot Act. None of the Loan Parties (i) is a
blocked person described in Section 1 of the Anti-Terrorism Order or (ii) to the
best of its knowledge, engages in any dealings or transactions, or is otherwise
associated, with any such blocked person.

Section 4.12    Use of Proceeds. The Borrower will use the proceeds of the Loans
only for the purposes specified in the recitals hereof.

Section 4.13    Broker-Dealer Subsidiaries. As of the SPA Signing Date, Cowen
and Company LLC, ATM Execution LLC (formerly Cowen Capital LLC) and Cowen Prime
Services LLC (f/k/a Concept Capital Markets) are the only Broker-Dealer
Subsidiaries of the Borrower. Each of the Broker-Dealer Subsidiaries is
registered as a broker-dealer with the Securities and Exchange Commission and
under the laws of all fifty U.S. states, the District of Columbia and Puerto
Rico, is a member of FINRA and the New York Stock Exchange, and, in each case,
is in compliance with all applicable laws, rules, regulations, orders, by-laws
and similar requirements in connection with such registrations and memberships,
including without limitation Rule 15c3-1 under the Exchange Act, except where
the failure to be so registered, such a member or in such compliance has not had
and would not reasonably be expected to have a Material Adverse Effect.

Section 4.14    Investment Advisors. As of the SPA Signing Date, Ramius LLC,
Ramius Trading Strategies LLC, Ramius Advisors LLC, Healthcare Royalty
Management, LLC, Cowen Advisors, LLC and TriArtisan Capital Advisors LLC are the
only U.S. investment adviser Subsidiaries of the Borrower (the “U.S. Investment
Advisers”). Each of the U.S. Investment Advisers is registered as an investment
adviser under the Investment Advisers Act of 1940, as amended, or is exempt from
registration under such act and under the laws of all fifty states, the District
of Columbia and Puerto Rico, and is in compliance with all applicable laws,
rules, regulations, orders and similar requirements in connection therewith,
except where the failure to be so registered or in such compliance therewith has
not had and would not reasonably be expected to have a Material Adverse Effect.
As of the SPA Signing Date, Ramius UK Ltd is an investment adviser registered in
the United Kingdom with the Financial Services Authority, and is in compliance
in all material respects with all applicable laws, rules, regulations, orders
and similar requirements applicable to it except where the failure to be so
registered or in such compliance therewith has not had and would not reasonably
be expected to have a Material Adverse Effect.

Section 4.15    Sanctions; Anti-Corruption. The Borrower has implemented and
maintained in effect policies and procedures designed to ensure compliance by
the Borrower, its Subsidiaries and their respective directors, officers,
employees and agents with Anti-Corruption Laws and applicable Sanctions, and the
Borrower, its Subsidiaries and their respective officers and employees and, to
the knowledge of the Borrower, its directors and agents, are in compliance with
Anti-Corruption Laws and applicable Sanctions in all material respects. None of
(a) the Borrower, any of its Subsidiaries or, to the knowledge of the Borrower
or such Subsidiary, any of their respective directors, officers or employees, or
(b) to the knowledge of the Borrower, any agent of the Borrower or any
Subsidiary that will act in any capacity in connection with or benefit from the
credit facility established hereby, is a Sanctioned Person. No Borrowing, use of
proceeds or other transaction contemplated by this Agreement will violate any
Anti-Corruption Law or applicable Sanctions.

Section 4.16    Benefit Plans.
(a)    No ERISA Event has occurred or is reasonably expected to occur that, when
taken together with all other such ERISA Events, could reasonably be expected to
result in a Material Adverse Effect.
(b)    To the extent applicable, each Non-U.S. Plan has been maintained in
compliance with its terms and with the requirements of any and all applicable
Requirements of Law and has been maintained, where required, in good standing
with applicable regulatory authorities except where the failure to comply or be
maintained in good standing could not reasonably be expected to have a Material
Adverse Effect. Neither the Borrower nor any of its Subsidiaries has incurred
any obligation in connection with the termination of or withdrawal from any
Non-U.S. Plan that could reasonably be expected to have a Material Adverse
Effect.

Section 4.17    Investment Company Act. Neither the Borrower nor any of its
Restricted Subsidiaries is required to register as an “investment company” under
(and as defined in) the Investment Company Act of 1940, as amended and in effect
from time to time.

ARTICLE V.    

AFFIRMATIVE COVENANTS
The Borrower covenants and agrees that so long as any Lender has a Commitment
hereunder or any Obligation (other than contingent Obligations for which no
claim has been asserted) remains unpaid or outstanding:

Section 5.1    Financial Statements and Other Information. The Borrower will
deliver to the Administrative Agent and the Lenders:
(a)    as soon as available and in any event within 90 days after the end of
each Fiscal Year, (i) a copy of the annual audited report for such Fiscal Year
for the Borrower and its Subsidiaries, containing a consolidated balance sheet
of the Borrower and its Subsidiaries as of the end of such Fiscal Year and the
related consolidated statements of income, stockholders’ equity and cash flows
(together with all footnotes thereto) of the Borrower and its Subsidiaries for
such Fiscal Year, setting forth in each case in comparative form the figures for
the previous Fiscal Year, all in reasonable detail and reported on by
PricewaterhouseCoopers LLP or other independent public accountants of nationally
recognized standing (without a “going concern” or like qualification, exception
or explanation and without any qualification or exception as to the scope of
such audit (other than as a result of, or with respect to, an upcoming maturity
date under this Agreement occurring within one year from time such opinion is
delivered)) to the effect that such financial statements present fairly in all
material respects the financial condition and the results of operations of the
Borrower and its Subsidiaries for such Fiscal Year on a consolidated basis in
accordance with GAAP and that the examination by such accountants in connection
with such consolidated financial statements has been made in accordance with
generally accepted auditing standards and (ii) supplemental financial
information necessary to eliminate the accounts of Unrestricted Subsidiaries (if
any) from such consolidated financial statements;
(b)    as soon as available and in any event within 45 days after the end of
each Fiscal Quarter of the Borrower, (i) an unaudited consolidated balance sheet
of the Borrower and its Subsidiaries as of the end of such Fiscal Quarter and
the related unaudited consolidated statements of income and cash flows of the
Borrower and its Subsidiaries for such Fiscal Quarter and the then elapsed
portion of such Fiscal Year, setting forth in each case in comparative form the
figures for the corresponding Fiscal Quarter and the corresponding portion of
the Borrower’s previous Fiscal Year and (ii) supplemental financial information
necessary to eliminate the accounts of Unrestricted Subsidiaries (if any) from
such consolidated financial statements;
(c)    concurrently with the delivery of the financial statements referred to in
subsections (a) and (b) of this Section 5.1 (other than the financial statements
for the fourth Fiscal Quarter of each Fiscal Year delivered pursuant to
subsection (b) of this Section 5.1), a Compliance Certificate signed by the
principal executive officer, treasurer or the principal financial officer of the
Borrower (i) certifying as to whether there exists a Default or Event of Default
on the date of such certificate and, if a Default or an Event of Default then
exists, specifying the details thereof and the action which the Borrower has
taken or proposes to take with respect thereto, (ii) specifying any change in
the identity of the Subsidiaries as of the end of such Fiscal Year or Fiscal
Quarter from the Subsidiaries identified to the Lenders on the Closing Date or
as of the most recent Fiscal Year or Fiscal Quarter, as the case may be, and
(iii) stating whether any change in GAAP or the application thereof has occurred
since the date of the mostly recently delivered audited financial statements of
the Borrower and its Subsidiaries, and, if any change has occurred, specifying
the effect of such change on the financial statements accompanying such
Compliance Certificate;
(d)    promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and other materials filed with the
Securities and Exchange Commission, or any Governmental Authority succeeding to
any or all functions of said Commission, or with any national securities
exchange, or distributed by the Borrower to its shareholders generally, as the
case may be;
(e)    promptly after the request by any Lender, all documentation and other
information that such Lender reasonably requests in order to comply with its
ongoing obligations under applicable “know your customer” and anti-money
laundering rules and regulations, including the PATRIOT Act; and
(f)    promptly following any request therefor, such other information regarding
the results of operations, business affairs and financial condition of the
Borrower or any of its Restricted Subsidiaries as the Administrative Agent or
any Lender may reasonably request.
So long as the Borrower is required to file periodic reports under Section 13(a)
or Section 15(d) of the Exchange Act, the Borrower may satisfy its obligation to
deliver the financial statements referred to in clauses (a)(i) and (b)(i) above
by (x) delivering such financial statements by electronic mail to such e-mail
addresses as the Administrative Agent and the Lenders shall have provided to the
Borrower from time to time or (y) giving the Administrative Agent and the
Lenders notice that copies of the Annual Report on Form 10-K or Quarterly Report
on Form 10-Q, as applicable, have been filed with the Securities and Exchange
Commission and have been posted to the website sec.gov.

Section 5.2    Notices of Material Events. The Borrower will furnish to the
Administrative Agent and the Lenders prompt, and in any event with respect to
clause (a) below within five (5) Business Days, written notice of the following:
(a)    the occurrence of any Default or Event of Default;
(b)    the filing or commencement of, or any material development in, any
action, suit or proceeding by or before any arbitrator or Governmental Authority
against or, to the knowledge of the Borrower, affecting the Borrower or any of
its Restricted Subsidiaries which has had or could reasonably be expected to
result in a Material Adverse Effect;
(c)    the occurrence of any event or any other development by which the
Borrower or any of its Restricted Subsidiaries (i) fails to comply with any
Environmental Law or to obtain, maintain or comply with any permit, license or
other approval required under any Environmental Law, (ii) becomes subject to any
Environmental Liability, (iii) receives notice of any claim with respect to any
Environmental Liability, or (iv) becomes aware of any basis for any
Environmental Liability, in each case which, either individually or in the
aggregate, has resulted in or could reasonably be expected to result in a
Material Adverse Effect;
(d)    promptly and in any event within 15 days after (i) the Borrower or any of
its Restricted Subsidiaries, or any their respective ERISA Affiliates knows or
has reason to know that any ERISA Event has occurred that could reasonably be
expected to result in a Material Adverse Effect, a certificate of the chief
financial officer of the Borrower describing such ERISA Event and the action, if
any, proposed to be taken with respect to such ERISA Event and a copy of any
notice filed with the PBGC or the IRS pertaining to such ERISA Event and any
notices received by the Borrower, such Restricted Subsidiary or, to the
knowledge of the Borrower, such ERISA Affiliate from the PBGC, any other
governmental agency or any Multiemployer Plan with respect thereto, and (ii)
becoming aware (A) that there has been an increase in Unfunded Pension
Liabilities (not taking into account Plans with negative Unfunded Pension
Liabilities) since the date the representations hereunder are given or deemed
given, or from any prior notice, as applicable, (B) of the existence of any
Withdrawal Liability, (C) of the adoption of, or the commencement of
contributions to, any Plan by the Borrower, any of its Restricted Subsidiaries
or any of their respective ERISA Affiliates, or (D) of the adoption of any
amendment to a Plan which results in a material increase in contribution
obligations of the Borrower, any of its Restricted Subsidiaries or any of their
respective ERISA Affiliates, in the case of each of clauses (A) through (D) to
the extent such occurrence or action could reasonably be expected to result in a
Material Adverse Effect, a detailed written description thereof from the chief
financial officer of the Borrower;
(e)    the occurrence of any default or event of default, or the receipt by the
Borrower or any of its Restricted Subsidiaries of any written notice of an
alleged default or event of default, with respect to any Material Indebtedness
of the Borrower or any of its Restricted Subsidiaries;
(f)    any other development that results in, or could reasonably be expected to
result in, a Material Adverse Effect.
Each notice or other document delivered under this Section 5.2 shall be
accompanied by a written statement of a Responsible Officer setting forth the
details of the event or development requiring such notice or other document and
any action taken or proposed to be taken with respect thereto.

Section 5.3    Existence; Conduct of Business. The Borrower will, and will cause
each of its Restricted Subsidiaries to, do or cause to be done all things
necessary to preserve, renew and maintain in full force and effect its legal
existence and its respective rights, licenses, permits, privileges, franchises,
patents, copyrights, trademarks and trade names, except for noncompliance that
could not reasonably be expected to result in a Material Adverse Effect;
provided that nothing in this Section 5.3 shall prohibit any merger,
consolidation, liquidation or dissolution permitted under Section 6.3.

Section 5.4    Compliance with Laws. The Borrower will, and will cause each of
its Restricted Subsidiaries to, comply with all laws, rules, regulations and
requirements of any Governmental Authority applicable to its business and
properties, including, without limitation, all Environmental Laws, ERISA, OSHA,
Investment Advisors Act and the Commodities Exchange Act, except for
noncompliance that could not reasonably be expected to result in a Material
Adverse Effect. The Borrower will maintain in effect and enforce policies and
procedures reasonably designated to promote compliance in all material respects
by the Borrower and its Subsidiaries and the respective directors, officers and
employees of the foregoing with Anti-Corruption Laws and applicable Sanctions.

Section 5.5    Payment of Taxes. The Borrower will, and will cause each of its
Subsidiaries to, pay and discharge at or before maturity, all of its Federal,
state and other material taxes, assessments and other governmental charges,
levies and all other claims that could result in a statutory Lien before the
same shall become delinquent or in default, except where (a) the validity or
amount thereof is being contested in good faith by appropriate proceedings, (b)
the Borrower or such Subsidiary has set aside on its books adequate reserves
with respect thereto in accordance with GAAP and (c) the failure to make payment
pending such contest could not reasonably be expected to result in a Material
Adverse Effect.

Section 5.6    Books and Records. The Borrower will, and will cause each of its
Restricted Subsidiaries to, keep proper books of record and account in which
full, true and correct entries shall be made of all dealings and transactions in
relation to its business and activities to the extent necessary to prepare the
consolidated financial statements of the Borrower in conformity with GAAP.

Section 5.7    Visitation and Inspection. The Borrower will, and will cause each
of its Restricted Subsidiaries to, permit any representative of the
Administrative Agent or any Lender to visit and inspect its properties, to
examine its books and records and to make copies and take extracts therefrom,
and to discuss its affairs, finances and accounts with any of its Responsible
Officers, all at such reasonable times and as often as the Administrative Agent
or any Lender may reasonably request after reasonable prior notice to the
Borrower; provided that if an Event of Default has occurred and is continuing,
no prior notice shall be required and the Borrower will, and will cause each of
its Restricted Subsidiaries to, permit any representative of the Administrative
Agent or any Lender to discuss its affairs, finances and accounts with its
independent certified public accountants; provided, further, that the
Administrative Agent and the Lenders, collectively, shall be limited to one
visit and inspection per Fiscal Year unless an Event of Default has occurred and
is continuing.

Section 5.8    Maintenance of Properties; Insurance. The Borrower will, and will
cause each of its Restricted Subsidiaries to, (a) keep and maintain all property
material to the conduct of its business in good working order and condition,
ordinary wear and tear excepted, and (b) maintain with financially sound and
reputable insurance companies, which are not Affiliates of the Borrower,
insurance with respect to its properties and business, and the properties and
business of its Restricted Subsidiaries, against loss or damage of the kinds
customarily insured against by companies in the same or similar businesses
operating in the same or similar locations, and will, upon request of the
Administrative Agent or any Lender, furnish to the Administrative Agent or such
Lender at reasonable intervals a certificate of a Responsible Officer setting
forth the nature and extent of all insurance maintained by the Borrower and its
Restricted Subsidiaries in accordance with this Section 5.8.

Section 5.9    Use of Proceeds. The Borrower will use the proceeds of all Loans
only for the purposes specified in the recitals hereof. No part of the proceeds
of any Loan will be used, whether directly or indirectly, for any purpose that
would violate any rule or regulation of the Board of Governors of the Federal
Reserve System, including Regulation T, Regulation U or Regulation X. The
Borrower will not request the Borrowing, and the Borrower shall not use, and
shall procure that the Loan Parties and the Borrower’s or Loan Party’s
respective directors, officers, employees and agents shall not use, the proceeds
of the Borrowing (a) as an offer, payment, promise to pay, or authorization of
the payment or giving of money, or anything else of value, to any Person in
violation of any Anti-Corruption Laws in any material respect, (b) for the
purpose of funding, financing or facilitating any activities, business or
transaction of or with any Sanctioned Person, or in any Sanctioned Country, or
(c) in any manner that would result in the violation of any Sanctions applicable
to any party hereto (including any Person participating in the transaction,
whether as Lender, Administrative Agent or otherwise).

Section 5.10    Federal Reserve Regulations. If requested by any Lender, each
Loan Party will furnish to the Administrative Agent and each Lender a statement
in conformity with the requirements of FR Form G 3 or FR Form U 1, as
applicable, referred to in Regulation U.

Section 5.11    Senior Notes. The Borrower shall ensure that amounts deposited
with the Senior Notes Trustee on or prior to the Closing Date shall be applied,
within 60 days after the Closing Date, toward the Refinancing, and the
Refinancing shall be consummated within 60 days after the Closing Date.

Section 5.12    Designation of Restricted and Unrestricted Subsidiaries.
(a)    On the Closing Date, all of the Subsidiaries of the Borrower shall be
Restricted Subsidiaries other than Healthcare Royalty Management, LLC , Cowen
Aviation Finance Holdings Inc., Cowen Aviation Finance Holdings LLC, Cowen
Aviation Finance LLC and Cowen Aviation Management Inc., which shall be
Unrestricted Subsidiaries unless and until otherwise designated by the
Borrower’s board of directors; provided, however, the conditions set forth in
clauses (i) through (iv) below shall be satisfied as of the Closing Date with
respect to such Subsidiaries. The board of directors of the Borrower may
designated any Restricted Subsidiary that is an Aviation Subsidiary or a
Leveraged Finance Subsidiary to be an Unrestricted Subsidiary; provided that, at
the time of designation, the following conditions are satisfied:
(i)    any Guarantee by the Borrower or any Restricted Subsidiary of any
Indebtedness of the Subsidiary being so designated shall be deemed to be an
Incurrence of Indebtedness by the Borrower or such Restricted Subsidiary, as the
case may be, at the time of such designation, and such designation shall only be
permitted if such Incurrence of Indebtedness is permitted under Section 6.1;
(ii)    such Subsidiary does not, directly or indirectly, hold any Capital Stock
or Indebtedness of, or own or hold any Lien on any property or assets of, or
have any Investment in, the Borrower or any Restricted Subsidiary;
(iii)    neither the Borrower nor any of its Restricted Subsidiaries shall at
any time be directly or indirectly liable for any Material Indebtedness that
permits the holder thereof to (with the passage of time or notice or both)
declare a default thereon or cause the payment thereof to be accelerated or
payable prior to its stated maturity upon the occurrence of a default with
respect to any Indebtedness of such Unrestricted Subsidiary (including the right
to take enforcement action against such Unrestricted Subsidiary);
(iv)    none of the holders of the Indebtedness of the Subsidiary being so
designated shall have recourse against the Borrower or any of its Restricted
Subsidiaries with respect to such Indebtedness;
(v)    no Default or Event of Default would be in existence following such
designation; and
(vi)    the Borrower shall be in compliance on a pro forma basis after giving
effect to such designation with the Minimum Liquidity Condition and the Borrower
and its Restricted Subsidiaries shall have a Debt to Equity Ratio on a pro forma
basis after giving effect to such designation of no greater than 1.00:1.00.
(b)    Any designation of a Restricted Subsidiary as an Unrestricted Subsidiary
shall be evidenced by the Borrower providing the Administrative Agent and the
Lenders with a resolution of the Borrower’s board of directors giving effect to
such designation and a certificate of a Responsible Officer of the Borrower
certifying that such designation complied with the preceding conditions and was
permitted under this Agreement. If, at any time, any Unrestricted Subsidiary
would fail to meet any of the preceding requirements described in clauses (ii)
and (iii) of Section 5.12(a), it shall thereafter cease to be an Unrestricted
Subsidiary for purposes of this Agreement, and any Indebtedness or Liens on the
property of such Subsidiary shall be deemed to be Incurred or made by a
Restricted Subsidiary as of such date, and if such Indebtedness or Liens are not
permitted to be Incurred or made as of such date under this Agreement, the
Borrower shall be in default under this Agreement.
(c)    The board of directors of the Borrower may at any time designate any
Unrestricted Subsidiary to be a Restricted Subsidiary; provided that at the time
of such designation the following conditions are satisfied:
(i)    such designation shall be deemed to be an Incurrence of Indebtedness by a
Restricted Subsidiary of any outstanding Indebtedness of such Unrestricted
Subsidiary and such designation shall only be permitted if such Indebtedness is
permitted under Section 6.1;
(ii)    all Liens upon property or assets of such Unrestricted Subsidiary
existing at the time of such designation must be permitted under Section 6.2;
(iii)    no Default or Event of Default is in existence following such
designation; and
(iv)    the Borrower shall be in compliance on a pro forma basis after giving
effect to such designation with the Minimum Liquidity Condition and the Borrower
and its Restricted Subsidiaries shall have a Debt to Equity Ratio on a pro forma
basis after giving effect to such designation of no greater than 1.00:1.00.
(d)    Any Subsidiary of an Unrestricted Subsidiary designated as an
Unrestricted Subsidiary in accordance with this Section 5.12 shall automatically
be deemed to be an Unrestricted Subsidiary.

Section 5.13    Further Assurances. The Borrower will, and will cause each of
its Restricted Subsidiaries to, execute any and all further documents,
agreements and instruments, and take all further action that may be required
under applicable law, or that the Required Lenders or the Administrative Agent
may reasonably request, in order to effectuate the transactions contemplated by
the Loan Documents. The Borrower will cause any Restricted Subsidiary of the
Borrower (other than any Excluded Subsidiary) acquired or organized after the
SPA Signing Date to become a Guarantor by executing the Guaranty Agreement (or,
in the case of any Restricted Subsidiary acquired or organized after the Closing
Date, by executing a supplement to the Guaranty Agreement in favor of the
Administrative Agent within 30 days of the acquisition or creation thereof, or
such longer time period as the Required Lenders shall approve in their sole
discretion). In the event that any Restricted Subsidiary (the “Guaranteeing
Restricted Subsidiary”) that is not a Guarantor, directly or indirectly,
Guarantees any Indebtedness of the Borrower or any other Restricted Subsidiary
(the “Other Restricted Subsidiary”), the Guaranteeing Restricted Subsidiary
shall, within 10 days thereafter, become a Guarantor (subject to the terms and
limitations of the Guaranty Agreement) by executing a supplement to the Guaranty
Agreement in favor of the Administrative Agent, which Guarantee shall rank
equally in right of payment with the Guaranteeing Restricted Subsidiary’s
Guarantee of the Borrower’s or Other Restricted Subsidiary’s Indebtedness
(unless such Indebtedness is subordinated in right of payment to the
Obligations, in which case the Guarantee of the Indebtedness of the Borrower or
Other Restricted Subsidiary shall be subordinated to the Guarantee of the
Obligations to the same extent as the Indebtedness of the Borrower or Other
Restricted Subsidiary is subordinated to the Obligations). Any Guarantee
provided pursuant to this Section 5.13 shall be automatically released when such
Indebtedness of the Borrower or Other Restricted Subsidiary is no longer
outstanding or the Guarantee of such Indebtedness of the Borrower or Other
Restricted Subsidiary is released or terminated, in each case, other than as a
result of a payment thereon by the Guaranteeing Restricted Subsidiary.

Section 5.1    [Post Closing Matters. The Borrower will, and will cause each of
its Restricted Subsidiaries to, satisfy the requirements set forth in Schedule
5.14 on or before the date specified for such requirements, in each case as such
date may be extended at the sole discretion of the Required Lenders.]

ARTICLE VI.    

NEGATIVE COVENANTS
The Borrower covenants and agrees that so long as any Lender has a Commitment
hereunder or any Obligation (other than contingent Obligations for which no
claim has been asserted) remains outstanding:

Section 6.1    Indebtedness. The Borrower will not, and will not permit any of
its Restricted Subsidiaries to, create, Incur, assume or suffer to exist any
Indebtedness, except:
(a)    Indebtedness created pursuant to the Loan Documents;
(b)    Indebtedness of the Borrower and its Restricted Subsidiaries existing on
the SPA Signing Date and set forth on Schedule 6.1 and any Permitted Refinancing
thereof;
(c)    Indebtedness of the Borrower or any of its Restricted Subsidiaries under
Credit Facilities in an aggregate principal amount at any time outstanding not
to exceed the greater of (i) $50,000,000 and (ii) an amount equal to 2.0% of
Adjusted Total Assets determined at the time of Incurrence;
(d)    Indebtedness of the Borrower or any of its Restricted Subsidiaries
Incurred to finance the acquisition, construction or improvement of any fixed or
capital assets, including Capital Lease Obligations, and any Indebtedness
assumed in connection with the acquisition of any such assets or secured by a
Lien on any such assets prior to the acquisition thereof (provided that such
Indebtedness is Incurred prior to or within 180 days after such acquisition or
the completion of such construction or improvements), and any Permitted
Refinancing thereof; provided that the aggregate principal amount at any time
outstanding of such Indebtedness does not exceed the greater of (i) $20,000,000
and (ii) an amount equal to 1.0% of Adjusted Total Assets determined at the time
of Incurrence;
(e)    Indebtedness of the Borrower or any of its Restricted Subsidiaries owing
to and held by the Borrower or any other Restricted Subsidiary; provided,
however, that any event that results in any such Indebtedness being held by a
Person other than the Borrower or a Restricted Subsidiary of the Borrower
(except for any pledge of such Indebtedness until the pledgee commences actions
to foreclose on such Indebtedness) shall be deemed, in each case, to constitute
an Incurrence of such Indebtedness by the Borrower or such Restricted
Subsidiary, as the case may be, that was not permitted by this paragraph (e);
(f)    (i) Guarantees by the Borrower or any Restricted Subsidiary of any
Indebtedness of any Restricted Subsidiary; provided that such Indebtedness was
Incurred in accordance with this Section 6.1, and (ii) a Guarantee by any
Restricted Subsidiary of any Indebtedness of the Borrower, provided that (x)
such Indebtedness was Incurred in accordance with this Section 6.1 and (y) if
such Restricted Subsidiary is not a Guarantor at the time such Guarantee was
provided, then such Restricted Subsidiary concurrently Guarantees the
Obligations in accordance with Section 5.13;
(g)    Acquired Indebtedness of any Person Incurred by the Borrower or any of
its Restricted Subsidiaries in an aggregate principal amount not to exceed
$50,000,000 at any time outstanding; provided that (i) no Event of Default shall
have occurred and be continuing as of the date of the Incurrence of such
Acquired Indebtedness or as a result of such Incurrence and (ii) as of the date
of the Incurrence of such Acquired Indebtedness, after giving pro forma effect
to the Incurrence thereof, (x) the Borrower shall be in compliance with the
Minimum Liquidity Condition and (y) the Borrower and its Restricted Subsidiaries
shall have a Debt to Equity Ratio of no greater than 1.00:1.00;
(h)    Indebtedness of the Borrower or any of its Restricted Subsidiaries in
respect of customary “springing recourse” or “bad boy” Guarantees with respect
to real estate financing transactions entered into by any of their respective
Subsidiaries that are Restricted Subsidiaries consistent with past practices of
the Borrower; provided that such Guarantee is non-recourse to the Borrower or
any of its Restricted Subsidiaries other than with respect to losses resulting
from customary “bad acts” of the Borrower or such Restricted Subsidiary;
(i)    Hedging Obligations of the Borrower or any of its Restricted Subsidiaries
Incurred in the ordinary course of business for the purpose of managing risks
and returns associated with liabilities, commitments, investments, assets, or
property held or reasonably anticipated to be held by the Borrower or such
Restricted Subsidiary, or changes in the value of securities issued by the
Borrower or such Restricted Subsidiary, and not for speculative purposes;
(j)    Permitted Funding Debt;
(k)    Indebtedness of the Borrower or any of its Restricted Subsidiaries
arising from agreements providing for indemnification, adjustment of purchase
price, earn-outs or similar obligations, or Guarantees or letters of credit,
surety bonds or performance bonds securing any obligations of the Borrower or
any of its Restricted Subsidiaries pursuant to such agreements, in any case
Incurred in connection with the acquisition or disposition of any business, or
assets or Capital Stock of a Subsidiary (other than Guarantees of Indebtedness
incurred by any Person acquiring all or any portion of such business, or assets
or Capital Stock of a Subsidiary for the purpose of financing such acquisition);
provided that the extent to which the maximum liability of the Borrower and its
Restricted Subsidiaries in respect of all such Indebtedness in connection with
any disposition exceeds the gross proceeds actually received by the Borrower or
any Restricted Subsidiary, including the Fair Market Value of non-cash proceeds,
shall not constitute Indebtedness permitted by this Section 6.1(k);
(l)    Indebtedness of the Borrower or any of its Restricted Subsidiaries
constituting reimbursement obligations with respect to letters of credit issued
for their account in the ordinary course of business with respect to trade
payables relating to the purchase of property by such Persons and other letters
of credit, surety, performance, appeal or similar bonds, banker’s acceptances,
completion guarantees or similar instruments issued in the ordinary course of
business of the Borrower or any Restricted Subsidiary, including letters of
credit or similar instruments pursuant to health, disability and other employee
benefits, property, casualty or liability insurance or self-insurance and
workers’ compensation obligations; provided that, in each case, upon the drawing
of such letters of credit or the Incurrence of such Indebtedness, such
obligations are reimbursed within 15 days following such drawing or Incurrence;
and provided, further, that such Indebtedness is not in connection with the
borrowing of money or the obtaining of advances;
(m)    (i) Indebtedness of the Borrower or any of its Restricted Subsidiaries
arising from the honoring by a bank or other financial institution of a check,
draft or similar instrument drawn against insufficient funds in the ordinary
course of business; provided, however, that such Indebtedness is extinguished
within five (5) Business Days of the Incurrence thereof and (ii) any customary
cash management, cash pooling or netting or setting off arrangements in the
ordinary course of business;
(n)    Indebtedness of the Borrower or its Restricted Subsidiaries up to an
aggregate principal amount such that, after giving pro forma effect to the
Incurrence thereof, (x) the Borrower shall be in compliance with the Minimum
Liquidity Condition and (y) the Borrower and its Restricted Subsidiaries shall
have a Debt to Equity Ratio of no greater than 1.00:1.00; provided that (i) as
of the date of Incurrence of such Indebtedness no Event of Default shall have
occurred and be continuing or would result therefrom and (ii) if such Incurrence
(together with any and all related Incurrences) is in an aggregate principal
amount of $15,000,000 or more, the Borrower shall have previously delivered to
the Administrative Agent and the Lenders a certificate of the chief financial
officer of the Borrower certifying as to the foregoing and containing reasonably
detailed calculations;
(o)    Indebtedness constituting reimbursement obligations in respect of letters
of credit issued on behalf of any Restricted Subsidiary engaged in the insurance
business in the ordinary course of such Restricted Subsidiary’s business;
provided that, in each case, upon the drawing of such letters of credit, such
obligations are reimbursed within 15 days following such drawing; and provided,
further, that such Indebtedness is not in connection with the borrowing of money
or the obtaining of advances; and
(p)    additional Indebtedness of the Borrower or its Restricted Subsidiaries in
an aggregate principal amount at any time outstanding not to exceed the greater
of (i) $15,000,000 and (ii) an amount equal to 1.0% of Adjusted Total Assets
determined at the time of Incurrence.

Section 6.2    Liens. The Borrower will not, and will not permit any of its
Restricted Subsidiaries to, create, incur, assume or suffer to exist any Lien on
any of its assets or property now owned or hereafter acquired, except:
(a)    Permitted Encumbrances;
(b)    Liens securing Indebtedness and other obligations under Credit Facilities
in an aggregate amount not to exceed the amount permitted to be incurred
pursuant to Section 6.1(c);
(c)    Liens on any property or asset of the Borrower or any of its Restricted
Subsidiaries existing on the SPA Signing Date and set forth on Schedule 6.2;
provided that such Liens shall not apply to any other property or asset of the
Borrower or any of its Restricted Subsidiaries;
(d)    purchase money Liens upon or in any fixed or capital assets to secure the
purchase price or the cost of construction or improvement of such fixed or
capital assets or to secure Indebtedness Incurred solely for the purpose of
financing the acquisition, construction or improvement of such fixed or capital
assets (including Liens securing any Capital Lease Obligations); provided that
(i) any such Lien secures Indebtedness permitted by Section 6.1(d), (ii) any
such Lien attaches to such asset concurrently or within 180 days after the
acquisition or the completion of the construction or improvements thereof, (iii)
any such Lien does not extend to any other asset of the Borrower or its
Restricted Subsidiaries, and (iv) the Indebtedness secured thereby does not
exceed the lesser of the cost of acquiring, constructing or improving such fixed
or capital assets and the Fair Market Value of such fixed or capital asset at
the time of acquisition or completion of the construction or improvement
thereof;
(e)    Liens securing Acquired Indebtedness Incurred in accordance with Section
6.1(g), provided that:
(i)    such Liens secured such Acquired Indebtedness at the time of and prior to
the Incurrence of such Acquired Indebtedness by the Borrower or a Restricted
Subsidiary of the Borrower and were not granted in connection with, or in
anticipation of, the Incurrence of such Acquired Indebtedness by the Borrower or
a Restricted Subsidiary of the Borrower, and
(ii)    such Liens do not extend to or cover any property or assets of the
Borrower or of any of its Restricted Subsidiaries other than the property or
assets that secured the Acquired Indebtedness prior to the time such
Indebtedness became Acquired Indebtedness of the Borrower or a Restricted
Subsidiary of the Borrower;
(f)    any Lien arising in connection with Permitted Funding Debt Incurred by
the Borrower or any of its Restricted Subsidiaries; provided that such Liens do
not extend to or cover any property or assets of the Borrower or any of its
Restricted Subsidiaries other than the securities related to the Permitted
Funding Debt transaction;
(g)    banker’s Liens, rights of set off and similar Liens with respect to cash
and cash equivalents on deposit in one or more bank or prime broker accounts in
the ordinary course of business and Liens on cash accounts securing Indebtedness
Incurred pursuant to Section 6.1(m)(ii) (exclusive of obligations for the
payment of borrowed money);
(h)    Liens securing Hedging Obligations permitted under this Agreement or
clearing, depository, regulated exchange or settlement activities in respect
thereof;
(i)    extensions, renewals, or replacements of any Lien referred to in
subsections (a), (b), (c), (d), (e) and (k) of this Section; provided that the
principal amount of the Indebtedness secured thereby is not increased and that
any such extension, renewal or replacement is limited to the assets originally
encumbered thereby;
(j)    Liens on cash, securities or financial instruments securing Indebtedness
Incurred pursuant to Section 6.1(o); and
(k)    other Liens securing Indebtedness with respect to property or assets with
an aggregate Fair Market Value (valued at the time of creation thereof) not to
exceed at any time $7,500,000.

Section 6.3    Fundamental Changes. The Borrower will not, and will not permit
any of its Restricted Subsidiaries to, merge into or consolidate into any other
Person, or permit any other Person to merge into or consolidate with it, or
sell, lease, transfer or otherwise dispose of (in a single transaction or a
series of transactions) all or substantially all of its assets (in each case,
whether now owned or hereafter acquired) or liquidate or dissolve; provided that
if, at the time thereof and immediately after giving effect thereto, no Event of
Default shall have occurred and be continuing:
(a) the Borrower may merge or consolidate with a Person if (i) the Borrower is
the surviving Person and (ii) after giving pro forma effect to the transaction,
(x) the Borrower shall be in compliance with the Minimum Liquidity Condition and
(y) the Borrower and its Restricted Subsidiaries shall have a Debt to Equity
Ratio of no greater than 1.00:1.00;
(b) any Restricted Subsidiaries may merge or consolidate with a Person or sell,
lease, transfer or otherwise dispose of all or substantially all of its assets
to another Person; provided that:
(i) the Fair Market Value of the assets or Equity Interests issued or sold or
otherwise disposed of (including by merger) is less than or equal to
$35,000,000; or
(ii) after giving pro forma effect to such transaction, (x) the Borrower and its
Restricted Subsidiaries receive consideration at the time of such transaction at
least equal to the Fair Market Value of the assets or Equity Interests issued or
sold or otherwise disposed of (including by merger), (y) the Borrower shall be
in compliance with the Minimum Liquidity Condition and (z) the Borrower and its
Restricted Subsidiaries shall have a Debt to Equity Ratio of no greater than
1.00:1.00;
(c) any Restricted Subsidiary may merge or consolidate with a Person in
connection with the acquisition thereof, so long as such Restricted Subsidiary
is the surviving Person or the Person surviving such merger shall, after giving
effect to such acquisition, be a Restricted Subsidiary;
(d) any Restricted Subsidiary may merge into another Restricted Subsidiary;
provided that if any party to such merger is a Guarantor, the Guarantor shall be
the surviving Person;
(e) any Restricted Subsidiary may sell, transfer, lease or otherwise dispose of
all or substantially all of its assets to the Borrower or to a Guarantor; and
(f) any Restricted Subsidiary (other than a Guarantor) may liquidate or dissolve
if the Borrower determines in good faith that such liquidation or dissolution is
in the best interests of the Borrower and is not materially disadvantageous to
the Lenders.

Section 6.4    Restricted Payments.
(a)    The Borrower will not, and will not permit any of its Restricted
Subsidiaries to, directly or indirectly (each of the actions set forth in
clauses (i) through (iv) below being referred to as a “Restricted Payment”):
(i)    declare or pay any dividend or make any other payment or distribution
with respect to any of the Borrower’s or any Restricted Subsidiary’s Equity
Interests (including, without limitation, any payment in connection with any
merger or consolidation involving the Borrower or any Restricted Subsidiary) or
to the direct or indirect holders of the Borrower’s or any Restricted
Subsidiary’s Equity Interests in their capacity as such (other than dividends,
payments or distributions (x) payable in Equity Interests (other than
Disqualified Stock) of the Borrower or (y) to the Borrower or a Restricted
Subsidiary);
(ii)    purchase, redeem or otherwise acquire or retire for value (including,
without limitation, in connection with any merger or consolidation involving the
Borrower or any Restricted Subsidiary) any Equity Interests of the Borrower held
by any Person (other than by a Restricted Subsidiary) or any Equity Interests of
any Restricted Subsidiary (other than by the Borrower or another Restricted
Subsidiary);
(iii)    make any principal payment on, purchase, defease, redeem, prepay,
decrease or otherwise acquire or retire for value, prior to any scheduled final
maturity, scheduled repayment or scheduled sinking fund payment, any Restricted
Indebtedness; or
(iv)    make any Restricted Investment.
(b)    Notwithstanding the foregoing, the provisions set forth in Section 6.4(a)
shall not prohibit:
(i)    the payment of any dividend within 60 days after the date of declaration
of such dividend if the dividend would have been permitted on the date of
declaration;
(ii)    any Restricted Payment in exchange for, or out of the net cash proceeds
of a contribution to the common equity of the Borrower (other than the Common
Stock Investment) or a substantially concurrent sale (other than to a Subsidiary
of the Borrower) of, Equity Interests (other than Disqualified Stock) of the
Borrower; provided that the amount of any such net cash proceeds that are
utilized for such Restricted Payment shall be excluded from clause (ii) of the
definition of “Available Basket Amount”;
(iii)    the redemption, repurchase, defeasance or other acquisition or
retirement for value of Restricted Indebtedness in exchange for or with the net
cash proceeds from a substantially concurrent Incurrence (other than to a
Subsidiary of the Borrower) of Indebtedness constituting a Permitted Refinancing
thereof; provided that, in the case of a redemption, repurchase, defeasance or
other acquisition or retirement for value of the Convertible Notes, such
Indebtedness shall comply with the provisions of “Permitted Convertible Notes
Refinancing Indebtedness” as set forth in Section 2.9;
(iv)    so long as no Default or Event of Default shall have occurred and be
continuing or would result therefrom, the redemption, repurchase, retirement,
defeasance or other acquisition by the Borrower of Equity Interests of the
Borrower held by future, present or former officers, directors, employees,
managers and consultants of the Borrower or any of its Restricted Subsidiaries
or their authorized representatives upon the death, disability or termination of
employment of such officers, directors, employees, managers or consultants or
termination of their seat on the board of the Borrower; provided, however, that
the aggregate amounts paid under this clause (iv) do not exceed $3,000,000 in
any calendar year (with unused amounts in any calendar year being permitted to
be carried over for the next succeeding calendar years subject to a maximum
payment (without giving effect to the following proviso) of $6,000,000 in any
calendar year); provided, further, however, that such amount in any calendar
year may be increased by an amount not to exceed:
(A)    the cash proceeds received by the Borrower or any of its Restricted
Subsidiaries from sales of Equity Interests (other than Disqualified Stock) of
the Borrower to officers, directors, employees, managers or consultants of the
Borrower and any of its Restricted Subsidiaries that occur after the Closing
Date (provided that the amount of any such cash proceeds that are utilized for
Restricted Payments pursuant to this Section 6.4(b)(iv) shall be excluded from
clause (ii) of the definition of “Available Basket Amount”); plus
(B)    the cash proceeds of key man life insurance policies received by the
Borrower or any of its Restricted Subsidiaries after the Closing Date; less
(C)    the amount of any Restricted Payments previously made pursuant to
subclauses (A) and (B) of this Section 6.4(b)(iv),
provided that the Borrower may elect to apply all or any portion of the
aggregate increase contemplated by subclauses (A) and (B) of this Section
6.4(b)(iv) in any calendar year;
(v)    repurchases of Equity Interests deemed to occur upon the exercise of
stock options, warrants or other convertible or exchangeable securities to the
extent such Equity Interests represents a portion of the exercise price of those
stock options, warrants or other convertible or exchangeable securities;
(vi)    repurchases or withholding of Equity Interests to satisfy any taxes due
by (including amounts required to be withheld from) current and former employees
of the Borrower and its Restricted Subsidiaries in connection with the exercise,
vesting or settlement of equity-based compensation awards, including stock
options, warrants, restricted stock, restricted stock units, stock appreciation
rights, and other convertible or exchangeable securities;
(vii)    payments of cash in lieu of issuing fractional shares upon the exercise
of options or warrants or the exchange or conversion of any securities, provided
that such payment shall not be for the purpose of evading the limitations of
this Section 6.4 (as determined by the board of directors of the Borrower in
good faith);
(viii)    the payment of any dividend by a Restricted Subsidiary of the Borrower
to all holders of its Equity Interests on a pro rata basis;
(ix)    the declaration and payment of (i) scheduled dividends to holders of the
Perpetual Preferred Stock outstanding and as required to be made as of the SPA
Signing Date or (ii) dividends to holders of any Preferred Stock of any
Restricted Subsidiary incurred in accordance with Section 6.1;
(x)    to the extent required by the agreement or the certificate of
designation, as the case may be, governing such Restricted Indebtedness,
Disqualified Stock or Preferred Stock, following the occurrence of a Change in
Control (or other similar event described therein as a “change of control”), but
only if the Borrower shall have (A) in the case of the Convertible Notes, first
complied with the terms of Section 2.9 or (B) in the case of any other
Restricted Indebtedness or any Disqualified Stock or Preferred Stock, first
prepay all of the outstanding Loans in full, together with accrued interest
thereon and any premium payable pursuant to Section 2.18, prior to purchasing,
repurchasing, redeeming, defeasing or otherwise acquiring or retiring such
Restricted Indebtedness, Disqualified Stock or Preferred Stock;
(xi)    Restricted Payments in an aggregate amount not to exceed the Available
Basket Amount; provided that (i) no Default or Event of Default shall have
occurred and be continuing or would result therefrom, (ii) after giving pro
forma effect to the making of such Restricted Payment, the Borrower shall be in
compliance with the Minimum Liquidity Condition and (iii) if such Restricted
Payments (together with any and all related Restricted Payments) are in an
aggregate amount of $10,000,000 or more, the Borrower shall have previously
delivered to the Administrative Agent and the Lenders a certificate of the chief
financial officer of the Borrower certifying as to the foregoing and containing
reasonably detailed calculations;
(xii)    (i) repurchases, redemptions or acquisitions of class A common stock of
the Borrower, (ii) prepayments conversions into cash or repurchases or
acquisitions of Convertible Notes and (iii) Restricted Investments in an
aggregate amount not to exceed $50,000,000; provided that (x) no Default or
Event of Default shall have occurred and be continuing or would result therefrom
and (y) with respect to clauses (i) and (ii), such repurchased, redeemed,
acquired, or converted class A common stock or Convertible Notes shall be
retired and cancelled; and
(xiii)    additional Restricted Payments in an aggregate amount not to exceed
$10,000,000; provided that no Default or Event of Default shall have occurred
and be continuing or would result therefrom.
(c)    The amount of all Restricted Payments (other than cash) shall be the Fair
Market Value on the date of the Restricted Payment of the assets or securities
proposed to be transferred or issued to or by the Borrower or such Restricted
Subsidiary, as the case may be, pursuant to such Restricted Payment.

Section 6.5    Transactions with Affiliates. The Borrower will not, and will not
permit any of its Restricted Subsidiaries to, sell, lease or otherwise transfer
any property or assets to, or purchase, lease or otherwise acquire any property
or assets from, or otherwise engage in any other transaction or series of
related transactions, in each case with an aggregate value in excess of
$10,000,000 with any of its Affiliates, except: (a) in the ordinary course of
business at prices and on terms and conditions not less favorable to the
Borrower or such Restricted Subsidiary than could be obtained on an arm’s-length
basis from unrelated third parties; (b) transactions between or among Loan
Parties not involving any other Affiliates; (c) the payment of reasonable and
customary fees, expenses and indemnities to members of the board of directors;
(d) customary employee compensation (including severance) arrangements; (e)
transactions permitted pursuant to this Agreement; and (f) payments by the
Borrower and its Restricted Subsidiaries pursuant to customary tax sharing
agreements by or among the Borrower and its Restricted Subsidiaries (or any
combination thereof).

Section 6.6    Restrictive Agreements. The Borrower will not, and will not
permit any of its Restricted Subsidiaries to, directly or indirectly, enter
into, incur or permit to exist any agreement that prohibits, restricts or
imposes any condition upon (a) the ability of the Borrower or any of its
Restricted Subsidiaries to create, incur or permit any Lien upon any of its
assets or properties, whether now owned or hereafter acquired, or (b) the
ability of any of its Restricted Subsidiaries to pay dividends or other
distributions with respect to its Capital Stock, to make or repay loans or
advances to the Borrower or any other Restricted Subsidiary thereof, to
Guarantee Indebtedness of the Borrower or any other Restricted Subsidiary
thereof or to transfer any of its property or assets to the Borrower or any
other Restricted Subsidiary thereof; provided that (i) the foregoing shall not
apply to restrictions or conditions imposed by law or by this Agreement or any
other Loan Document, (ii) the foregoing shall not apply to customary
restrictions and conditions contained in agreements relating to the sale of
assets or the sale of a Restricted Subsidiary pending such sale, provided such
restrictions and conditions apply only to such assets or the Restricted
Subsidiary that is sold and such sale is permitted hereunder, (iii) clause (a)
shall not apply to restrictions or conditions imposed by any agreement relating
to Indebtedness permitted by this Agreement that, taken as a whole, are no more
restrictive with respect the Borrowers and the Restricted Subsidiaries than
customary market terms for Indebtedness of such type (and, in any event, are no
more restrictive than the restrictions contained in this Agreement), (iv) clause
(a) shall not apply to customary provisions in leases restricting the assignment
thereof and (v) the foregoing shall not apply to customary restrictions and
conditions contained in joint venture agreements and other similar agreements
applicable solely to such joint venture or similar Person and the Equity
Interests therein.

Section 6.7    Amendment to Material Documents. The Borrower will not, and will
not permit any of its Restricted Subsidiaries to, amend, modify or waive any of
its rights in a manner materially adverse to the Lenders or the Loan Parties
under (a) its certificate of incorporation, bylaws or other organizational
documents (excluding joint venture agreements and other similar agreements) or
(b) any document governing Restricted Indebtedness.

Section 6.8    Government Regulation. The Borrower will not, and will not permit
any of its Restricted Subsidiaries to, (a) be or become subject at any time to
any law, regulation, or list of any Governmental Authority of the United States
(including, without limitation, the OFAC list) that prohibits or limits the
Lenders or the Administrative Agent from making any advance or extension of
credit to the Borrower or from otherwise conducting business with the Loan
Parties, or (b) fail to provide documentary and other evidence of the identity
of the Loan Parties as may be requested by any Lender or the Administrative
Agent at any time to enable the Lenders or the Administrative Agent to verify
the identity of the Loan Parties or to comply with any applicable law or
regulation, including, without limitation, Section 326 of the Patriot Act at 31
U.S.C. Section 5318.

ARTICLE VII.    

EVENTS OF DEFAULT

Section 7.1    Events of Default. If any of the following events (each, an
“Event of Default”) shall occur:
(a)    the Borrower shall fail to pay any principal of any Loan or any premium,
when and as the same shall become due and payable, whether at the due date
thereof or at a date fixed for prepayment or otherwise; or
(b)    the Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount described under subsection (a) of this
Section 7.1) payable under this Agreement or any other Loan Document, when and
as the same shall become due and payable, and such failure shall continue
unremedied for a period of three (3) Business Days; or
(c)    any representation or warranty made or deemed made by or on behalf of the
Borrower or any of the Loan Parties in or in connection with this Agreement or
any other Loan Document (including the Schedules attached hereto and thereto),
or in any amendments or modifications hereof or waivers hereunder, or in any
certificate, report or financial statement submitted to the Administrative Agent
or the Lenders by any Loan Party or any representative of any Loan Party
pursuant to or in connection with this Agreement or any other Loan Document
shall prove to be incorrect in any material respect (other than any
representation or warranty that is expressly qualified by a Material Adverse
Effect or other materiality, in which case such representation or warranty shall
prove to be incorrect in any respect) when made or deemed made or submitted; or
(d)    the Borrower shall fail to observe or perform any covenant or agreement
contained in (i) Section 5.1 or  5.2 and such failure shall remain unremedied
for three (3) Business Days or (ii) Section 5.3 (solely with respect to the
Borrower’s legal existence) or Article VI; or
(e)    any Loan Party shall fail to observe or perform any covenant or agreement
contained in this Agreement (other than those referred to in subsections (a),
(b) and (d) of this Section 7.1) or any other Loan Document, and such failure
shall remain unremedied for 30 days after the earlier of (i) any Responsible
Officer of the Borrower becomes aware of such failure, or (ii) notice thereof
shall have been given to the Borrower by the Administrative Agent or any Lender;
or
(f)    (i) the Borrower or any of its Restricted Subsidiaries (whether as
primary obligor or as guarantor or other surety) shall fail to pay any principal
of, or premium or interest on, any Material Indebtedness that is outstanding,
when and as the same shall become due and payable (whether at scheduled
maturity, required prepayment, acceleration, demand or otherwise), and such
failure shall continue after the applicable grace period, if any, specified in
the agreement or instrument evidencing or governing such Indebtedness; or (ii)
any other event shall occur or condition shall exist under any agreement or
instrument relating to any Material Indebtedness and shall continue after the
applicable grace period, if any, specified in such agreement or instrument, if
the effect of such event or condition is to accelerate, or permit the
acceleration of, the maturity of such Indebtedness; or (iii) any such Material
Indebtedness shall be declared to be due and payable, or required to be prepaid
or redeemed (other than by a regularly scheduled required prepayment or
redemption), purchased or defeased, or any offer to prepay, redeem, purchase or
defease such Indebtedness shall be required to be made, in each case prior to
the stated maturity thereof; or
(g)    the Borrower or any of its Restricted Subsidiaries (other than an
Immaterial Subsidiary) shall (i) commence a voluntary case or other proceeding
or file any petition seeking liquidation, reorganization or other relief under
any federal, state or foreign bankruptcy, insolvency or other similar law now or
hereafter in effect or seeking the appointment of a custodian, trustee,
receiver, liquidator or other similar official of it or any substantial part of
its property, (ii) consent to the institution of, or fail to contest in a timely
and appropriate manner, any proceeding or petition described in clause (i) of
this subsection, (iii) apply for or consent to the appointment of a custodian,
trustee, receiver, liquidator or other similar official for the Borrower or any
such Restricted Subsidiary or for a substantial part of its assets, (iv) file an
answer admitting the material allegations of a petition filed against it in any
such proceeding, (v) make a general assignment for the benefit of creditors, or
(vi) take any action for the purpose of effecting any of the foregoing; or
(h)    an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the Borrower or any of its Restricted Subsidiaries (other than an
Immaterial Subsidiary) or its debts, or any substantial part of its assets,
under any federal, state or foreign bankruptcy, insolvency or other similar law
now or hereafter in effect or (ii) the appointment of a custodian, trustee,
receiver, liquidator or other similar official for the Borrower or any such
Restricted Subsidiary or for a substantial part of its assets, and in any such
case, such proceeding or petition shall remain undismissed for a period of 60
days or an order or decree approving or ordering any of the foregoing shall be
entered; or
(i)    the Borrower or any of its Restricted Subsidiaries (other than an
Immaterial Subsidiary) shall become unable to pay, shall admit in writing its
inability to pay, or shall fail to pay, its debts as they become due; or
(j)    (i) an ERISA Event shall have occurred that, when taken together with
other ERISA Events that have occurred, could reasonably be expected to result in
a Material Adverse Effect, (ii) there is or arises an Unfunded Pension Liability
(not taking into account Plans with negative Unfunded Pension Liability) in an
aggregate amount that could reasonably be expected to result in a Material
Adverse Effect, or (iii) there is or arises any Withdrawal Liability that could
reasonably be expected to result in a Material Adverse Effect; or
(k)    any judgment or order for the payment of money in excess of $15,000,000
in the aggregate (except to the extent covered by insurance as to which the
insurer has not disputed coverage) shall be rendered against the Borrower or any
of its Restricted Subsidiaries, and either (i) enforcement proceedings shall
have been commenced by any creditor upon such judgment or order or (ii) there
shall be a period of 30 consecutive days during which a stay of enforcement of
such judgment or order, by reason of a pending appeal or otherwise, shall not be
in effect; or
(l)    any non-monetary judgment or order shall be rendered against the Borrower
or any of its Restricted Subsidiaries that could reasonably be expected, either
individually or in the aggregate, to have a Material Adverse Effect, and there
shall be a period of 30 consecutive days during which a stay of enforcement of
such judgment or order, by reason of a pending appeal or otherwise, shall not be
in effect; or
(m)    a Change in Control shall occur or exist; or
(n)    (i) any provision of the Guaranty Agreement shall for any reason cease to
be valid and binding on, or enforceable against, any Loan Party (other than in
accordance with its terms); provided that no Event of Default shall occur under
this clause (i) so long as (x) such Loan Party (together with its Subsidiaries
that are Restricted Subsidiaries) generated less than 2.5% of the Consolidated
EBITDA of the Borrower and its Restricted Subsidiaries for the four Fiscal
Quarter period most recently ended for which the financial statements required
pursuant to Section 5.1(a) or Section 5.1(b), as the case may be, have been
delivered and owned less than 2.5% of the consolidated assets of the Borrower
and its Restricted Subsidiaries as of the last day of such four Fiscal Quarter
period and (y) such Loan Party is working diligently to remedy the circumstances
which caused the provisions of the Guaranty Agreement to cease to be valid,
binding and enforceable, or (ii) any Loan Party shall deny in writing that it
has any further liability under the Guaranty Agreement (other than as a result
of the discharge of such Loan Party in accordance with the terms of the Loan
Documents), or (iii) any Loan Party shall seek to terminate its obligation under
the Guaranty Agreement;
then, and in every such event (other than an event with respect to the Borrower
described in clause (g) or (h) of this Section) and at any time thereafter
during the continuance of such event, the Required Lenders may, and the
Administrative Agent may, and upon the written request of the Required Lenders
shall, by notice to the Borrower, take any or all of the following actions, at
the same or different times: (i) terminate the Commitments, whereupon the
Commitment of each Lender shall terminate immediately, (ii) declare the
principal of and any accrued interest on the Loans, and all other Obligations
owing hereunder (including any fees and applicable premiums), to be, whereupon
the same shall become, due and payable immediately, without presentment, demand,
protest or other notice of any kind, all of which are hereby waived by the
Borrower, (iii) exercise all remedies contained in any other Loan Document, and
(iv) exercise any other remedies available at law or in equity; and that, if an
Event of Default specified in either clause (g) or (h) shall occur, the
Commitments shall automatically terminate and the principal of the Loans then
outstanding, together with accrued interest thereon, and all premiums, fees, and
all other Obligations shall automatically become due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Borrower.

ARTICLE VIII.    

THE ADMINISTRATIVE AGENT

Section 8.1    Appointment of the Administrative Agent. Each Lender irrevocably
appoints [             ] as the Administrative Agent and authorizes it to take
such actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent under this Agreement and the other Loan Documents, together
with all such actions and powers that are reasonably incidental thereto. The
Administrative Agent may perform any of its duties hereunder or under the other
Loan Documents by or through any one or more sub-agents or attorneys-in-fact
appointed by the Administrative Agent. The Administrative Agent and any such
sub-agent or attorney-in-fact may perform any and all of its duties and exercise
its rights and powers through their respective Related Parties. The exculpatory
provisions set forth in this Article shall apply to any such sub-agent,
attorney-in-fact or Related Party.

Section 8.2    Nature of Duties of Administrative Agent. The Administrative
Agent shall not have any duties or obligations except those expressly set forth
in this Agreement and the other Loan Documents. Without limiting the generality
of the foregoing, (a) the Administrative Agent shall not be subject to any
fiduciary or other implied duties, regardless of whether a Default or an Event
of Default has occurred and is continuing, (b) the Administrative Agent shall
not have any duty to take any discretionary action or exercise any discretionary
powers, except those discretionary rights and powers expressly contemplated by
the Loan Documents that the Administrative Agent is required to exercise in
writing by the Required Lenders (or such other number or percentage of the
Lenders as shall be necessary under the circumstances as provided in Section
9.2), and (c) except as expressly set forth in the Loan Documents, the
Administrative Agent shall not have any duty to disclose, and shall not be
liable for the failure to disclose, any information relating to the Borrower or
any of its Subsidiaries that is communicated to or obtained by the
Administrative Agent or any of its Affiliates in any capacity. The
Administrative Agent shall not be liable for any action taken or not taken by
it, its sub-agents or its attorneys-in-fact with the consent or at the request
of the Required Lenders (or such other number or percentage of the Lenders as
shall be necessary under the circumstances as provided in Section 9.2) or in the
absence of its own gross negligence or willful misconduct. The Administrative
Agent shall not be responsible for the negligence or misconduct of any
sub-agents or attorneys-in-fact selected by it with reasonable care. The
Administrative Agent shall not be deemed to have knowledge of any Default or
Event of Default unless and until written notice thereof (which notice shall
include an express reference to such event being a “Default” or “Event of
Default” hereunder) is given to the Administrative Agent by the Borrower or any
Lender, and the Administrative Agent shall not be responsible for or have any
duty to ascertain or inquire into (i) any statement, warranty or representation
made in or in connection with any Loan Document, (ii) the contents of any
certificate, report or other document delivered hereunder or thereunder or in
connection herewith or therewith, (iii) the performance or observance of any of
the covenants, agreements, or other terms and conditions set forth in any Loan
Document, (iv) the validity, enforceability, effectiveness or genuineness of any
Loan Document or any other agreement, instrument or document, or (v) the
satisfaction of any condition set forth in Article III or elsewhere in any Loan
Document, other than to confirm receipt of items expressly required to be
delivered to the Administrative Agent. The Administrative Agent may consult with
legal counsel (including counsel for the Borrower) concerning all matters
pertaining to such duties.

Section 8.3    Lack of Reliance on the Administrative Agent. Each of the Lenders
acknowledges that it has, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each of the Lenders also acknowledges
that it will, independently and without reliance upon the Administrative Agent
or any other Lender and based on such documents and information as it has deemed
appropriate, continue to make its own decisions in taking or not taking any
action under or based on this Agreement, any related agreement or any document
furnished hereunder or thereunder.

Section 8.4    Certain Rights of the Administrative Agent. If the Administrative
Agent shall request instructions from the Required Lenders with respect to any
action or actions (including the failure to act) in connection with this
Agreement, the Administrative Agent shall be entitled to refrain from such act
or taking such act, unless and until it shall have received instructions from
such Lenders, and the Administrative Agent shall not incur liability to any
Person by reason of so refraining. Without limiting the foregoing, no Lender
shall have any right of action whatsoever against the Administrative Agent as a
result of the Administrative Agent acting or refraining from acting hereunder in
accordance with the instructions of the Required Lenders where required by the
terms of this Agreement.

Section 8.5    Reliance by the Administrative Agent. The Administrative Agent
shall be entitled to rely upon, and shall not incur any liability for relying
upon, any notice, request, certificate, consent, statement, instrument, document
or other writing (including any electronic message, posting or other
distribution) believed by it to be genuine and to have been signed, sent or made
by the proper Person. The Administrative Agent may also rely upon any statement
made to it orally or by telephone and believed by it to be made by the proper
Person and shall not incur any liability for relying thereon. The Administrative
Agent may consult with legal counsel (including counsel for the Borrower),
independent public accountants and other experts selected by it and shall not be
liable for any action taken or not taken by it in accordance with the advice of
such counsel, accountants or experts.

Section 8.6    The Administrative Agent in its Individual Capacity. The bank or
other institution serving as the Administrative Agent shall have the same rights
and powers under this Agreement and any other Loan Document in its capacity as a
Lender (to the extent it actually is a Lender) as any other Lender and may
exercise or refrain from exercising the same as though it were not the
Administrative Agent; and the terms “Lenders”, “Required Lenders”, or any
similar terms shall, unless the context clearly otherwise indicates, include the
Administrative Agent in its individual capacity (to the extent it actually is a
Lender). The bank or other institution acting as the Administrative Agent and
its Affiliates may accept deposits from, lend money to, and generally engage in
any kind of business with the Borrower or any Subsidiary or Affiliate of the
Borrower as if it were not the Administrative Agent hereunder.

Section 8.7    Successor Administrative Agent.
(a)    The Administrative Agent may resign at any time by giving notice thereof
to the Lenders and the Borrower. Upon any such resignation, the Required Lenders
shall have the right to appoint a successor Administrative Agent, subject to
approval by the Borrower provided that no Subject Event of Default shall exist
at such time. If no successor Administrative Agent shall have been so appointed,
and shall have accepted such appointment within 30 days after the retiring
Administrative Agent gives notice of resignation, then the retiring
Administrative Agent may, on behalf of the Lenders, appoint a successor
Administrative Agent, which shall be [a commercial bank organized under the laws
of the United States or any state thereof or a bank which maintains an office in
the United States, having a combined capital and surplus of at least
$500,000,000].
(b)    Upon the acceptance of its appointment as the Administrative Agent
hereunder by a successor, such successor Administrative Agent shall thereupon
succeed to and become vested with all the rights, powers, privileges and duties
of the retiring Administrative Agent, and the retiring Administrative Agent
shall be discharged from its duties and obligations under this Agreement and the
other Loan Documents. If, within 45 days after written notice is given of the
retiring Administrative Agent’s resignation under this Section, no successor
Administrative Agent shall have been appointed and shall have accepted such
appointment, then on such 45th day (i) the retiring Administrative Agent’s
resignation shall become effective, (ii) the retiring Administrative Agent shall
thereupon be discharged from its duties and obligations under the Loan Documents
and (iii) the Required Lenders shall thereafter perform all duties of the
retiring Administrative Agent under the Loan Documents until such time as the
Required Lenders appoint a successor Administrative Agent as provided above.
After any retiring Administrative Agent’s resignation hereunder, the provisions
of this Article shall continue in effect for the benefit of such retiring
Administrative Agent and its representatives and agents in respect of any
actions taken or not taken by any of them while it was serving as the
Administrative Agent.

Section 8.8    Withholding Tax.
(a)    To the extent required by any applicable law, the Administrative Agent
may withhold from any interest payment to any Lender an amount equivalent to any
applicable withholding tax. If the Internal Revenue Service or any authority of
the United States or any other jurisdiction asserts a claim that the
Administrative Agent did not properly withhold tax from amounts paid to or for
the account of any Lender (because the appropriate form was not delivered or was
not properly executed, or because such Lender failed to notify the
Administrative Agent of a change in circumstances that rendered the exemption
from, or reduction of, withholding tax ineffective, or for any other reason),
such Lender shall indemnify the Administrative Agent (to the extent that the
Administrative Agent has not already been reimbursed by the Borrower and without
limiting the obligation of the Borrower to do so) fully for all amounts paid,
directly or indirectly, by the Administrative Agent as tax or otherwise,
including penalties and interest, together with all expenses incurred, including
legal expenses, allocated staff costs and any out of pocket expenses.
(b)    Without duplication of any indemnity provided under subsection (a) of
this Section, each Lender shall also indemnify the Administrative Agent, within
10 days after demand therefor, for (i) any Indemnified Taxes or Other Taxes
attributable to such Lender (to the extent that the Administrative Agent has not
already been reimbursed by the Borrower and without limiting the obligation of
the Borrower to do so) and (ii) any Excluded Taxes attributable to such Lender,
in each case, that are payable or paid by the Administrative Agent in connection
with any Loan Document, and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to any Lender by the Administrative Agent
shall be conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this subsection.

Section 8.9    Administrative Agent May File Proofs of Claim.
(a)     (i) In case of the pendency of any receivership, insolvency,
liquidation, bankruptcy, reorganization, arrangement, adjustment, composition or
other judicial proceeding relative to any Loan Party, the Administrative Agent
(irrespective of whether the principal of any Loan shall then be due and payable
as herein expressed or by declaration or otherwise and irrespective of whether
the Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise:
(i)    to file and prove a claim for the whole amount of the principal,
interest, premiums and fees owing and unpaid in respect of the Loans and all
other Obligations that are owing and unpaid and to file such other documents as
may be necessary or advisable in order to have the claims of the Lenders and the
Administrative Agent (including any claim for the reasonable compensation,
expenses, disbursements and advances of the Lenders and the Administrative Agent
and its agents and counsel and all other amounts due the Lenders and the
Administrative Agent under Section 9.3) allowed in such judicial proceeding; and
(ii)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same.
(b)    Any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, if the
Administrative Agent shall consent to the making of such payments directly to
the Lenders, to pay to the Administrative Agent any amount due for the
reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Section 9.3.
Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or to authorize the Administrative Agent
to vote in respect of the claim of any Lender in any such proceeding.

Section 8.10    Authorization to Execute Other Loan Documents. Each Lender
hereby authorizes the Administrative Agent to execute on behalf of all Lenders
all Loan Documents other than this Agreement.

ARTICLE IX.    

MISCELLANEOUS

Section 9.1    Notices.
(a)    Written Notices.
Except in the case of notices and other communications expressly permitted to be
given by telephone, all notices and other communications to any party herein to
be effective shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by telecopy, as
follows:
To the Borrower:
Cowen Group, Inc.
599 Lexington Avenue
New York, New York 10022
Attention: Edward Zilnicki
Telecopy Number: (212) 201-4840


and

Attention: Owen Littman
Telecopy Number: (212) 201-4840]
With a copy to:
Willkie Farr & Gallagher LLP
787 Seventh Avenue
New York, New York 10019
Attention: David K. Boston
Telecopy Number: (212) 728-9625

and
Attention: P. Joshua Deason
Telecopy Number: (212) 728-9631
To the Initial Lender:
[ ]



With a copy to:
Skadden, Arps, Slate, Meagher & Flom LLP
30/F, Tower 2

China World Trade
Beijing, China 100004
Attention: Peter Huang
Telecopy Number: +86 10 6535 5599
To the Administrative Agent:
[    ]

To any other Lender:
the address set forth in the Administrative Questionnaire or the Assignment and
Acceptance executed by such Lender

(i)    Any party hereto may change its address or telecopy number for notices
and other communications hereunder by notice to the other parties hereto. All
such notices and other communications shall be effective upon actual receipt by
the relevant Person or, if delivered by overnight courier service, upon the
first Business Day after the date deposited with such courier service for
overnight (next-day) delivery or, if sent by telecopy, upon transmittal in
legible form by facsimile machine or, if mailed, upon the third Business Day
after the date deposited into the mail or, if delivered by hand, upon delivery;
provided that notices delivered to the Administrative Agent shall not be
effective until actually received by such Person at its address specified in
this Section.
(ii)    Any agreement of the Administrative Agent or any Lender herein to
receive certain notices by telephone or facsimile is solely for the convenience
and at the request of the Borrower. The Administrative Agent and each Lender
shall be entitled to rely on the authority of any Person purporting to be a
Person authorized by the Borrower to give such notice and the Administrative
Agent and the Lenders shall not have any liability to the Borrower or other
Person on account of any action taken or not taken by the Administrative Agent
or any Lender in reliance upon such telephonic or facsimile notice, except in
the case of gross negligence or willful misconduct. The obligation of the
Borrower to repay the Loans and all other Obligations hereunder shall not be
affected in any way or to any extent by any failure of the Administrative Agent
or any Lender to receive written confirmation of any telephonic or facsimile
notice or the receipt by the Administrative Agent or any Lender of a
confirmation which is at variance with the terms understood by the
Administrative Agent and such Lender to be contained in any such telephonic or
facsimile notice.
(b)    Electronic Communications.
(i)    Notices and other communications to the Lenders hereunder may be
delivered or furnished by electronic communication (including e-mail and
Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent, provided that the foregoing shall not apply to notices to
any Lender pursuant to Article II unless such Lender and the Administrative
Agent have agreed to receive notices under any Section thereof by electronic
communication and have agreed to the procedures governing such communications.
The Administrative Agent or the Borrower may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it; provided that approval of such procedures
may be limited to particular notices or communications.
(ii)    Unless the Administrative Agent otherwise prescribes, (i) notices and
other communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement); provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.
(c)    Certification of Public Information. The Borrower and each Lender
acknowledge that certain of the Lenders may be Public Lenders and, if documents
or notices required to be delivered pursuant to Section 5.1 or Section 5.2
otherwise are being distributed through Syndtrak, Intralinks or any other
Internet or intranet website or other information platform (the “Platform”), any
document or notice that the Borrower has indicated contains Non-Public
Information shall not be posted on that portion of the Platform designated for
such Public Lenders. The Borrower agrees to clearly designate all information
provided to the Administrative Agent by or on behalf of the Borrower which is
suitable to make available to Public Lenders. If the Borrower has not indicated
whether a document or notice delivered pursuant to Section 5.1 or Section 5.2
contains Non-Public Information, the Administrative Agent reserves the right to
post such document or notice solely on that portion of the Platform designated
for Lenders who wish to receive Non-Public Information.
(d)    Private Side Information Contacts. Each Public Lender agrees to cause at
least one individual at or on behalf of such Public Lender to at all times have
selected the “Private Side Information” or similar designation on the content
declaration screen of the Platform in order to enable such Public Lender or its
delegate, in accordance with such Public Lender’s compliance procedures and
applicable law, including Unites States federal and state securities laws, to
make reference to information that is not made available through the “Public
Side Information” portion of the Platform and that may contain Non-Public
Information with respect to the Borrower, its Affiliates or any of their
securities or loans for purposes of United States federal or state securities
laws. In the event that any Public Lender has determined for itself not to
access any information disclosed through the Platform or otherwise, such Public
Lender acknowledges that (i) other Lenders may have availed themselves of such
information and (ii) neither the Borrower nor the Administrative Agent has any
responsibility for such Public Lender’s decision to limit the scope of the
information it has obtained in connection with this Agreement and the other Loan
Documents.
THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE”. NEITHER THE ADMINISTRATIVE
AGENT NOR ANY OF ITS RELATED PARTIES WARRANTS THE ACCURACY OR COMPLETENESS OF
THE COMMUNICATIONS OR THE ADEQUACY OF THE PLATFORM AND EACH EXPRESSLY DISCLAIMS
LIABILITY FOR ERRORS OR OMISSIONS IN THE COMMUNICATIONS. NO WARRANTY OF ANY
KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR
FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS IS MADE BY THE ADMINISTRATIVE AGENT
OR ANY OF ITS RELATED PARTIES IN CONNECTION WITH THE COMMUNICATIONS OR THE
PLATFORM. IN NO EVENT SHALL THE ADMINISTRATIVE AGENT OR ANY OF ITS RELATED
PARTIES HAVE ANY LIABILITY TO ANY LOAN PARTY, ANY LENDER OR ANY OTHER PERSON FOR
DAMAGES OF ANY KIND, WHETHER OR NOT BASED ON STRICT LIABILITY AND INCLUDING
DIRECT OR INDIRECT, SPECIAL, INCIDENTAL OR CONSEQUENTIAL DAMAGES, LOSSES OR
EXPENSES (WHETHER IN TORT, CONTRACT OR OTHERWISE) ARISING OUT OF ANY LOAN
PARTY’S OR THE ADMINISTRATIVE AGENT’S TRANSMISSION OF COMMUNICATIONS THROUGH THE
INTERNET, EXCEPT TO THE EXTENT THE LIABILITY OF ANY SUCH PERSON IS FOUND IN A
FINAL RULING BY A COURT OF COMPETENT JURISDICTION TO HAVE RESULTED PRIMARILY
FROM SUCH PERSON’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.

Section 9.2    Waiver; Amendments.
(a)    No failure or delay by the Administrative Agent or any Lender in
exercising any right or power hereunder or under any other Loan Document, and no
course of dealing between the Borrower and the Administrative Agent or any
Lender, shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or power, or any abandonment or discontinuance of
steps to enforce such right or power, preclude any other or further exercise
thereof or the exercise of any other right or power hereunder or thereunder. The
rights and remedies of the Administrative Agent and the Lenders hereunder and
under the other Loan Documents are cumulative and are not exclusive of any
rights or remedies provided by law. No waiver of any provision of this Agreement
or of any other Loan Document or consent to any departure by the Borrower
therefrom shall in any event be effective unless the same shall be permitted by
subsection (b) of this Section, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which given.
Without limiting the generality of the foregoing, the making of a Loan shall not
be construed as a waiver of any Default or Event of Default, regardless of
whether the Administrative Agent or any Lender may have had notice or knowledge
of such Default or Event of Default at the time.
(b)    No amendment or waiver of any provision of this Agreement or of the other
Loan Documents, nor consent to any departure by the Borrower therefrom, shall in
any event be effective unless the same shall be in writing and signed by the
Borrower and the Required Lenders, or the Borrower and the Administrative Agent
with the consent of the Required Lenders, and then such amendment, waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given; provided that, in addition to the consent of the
Required Lenders, no amendment, waiver or consent shall:
(i)    increase the Commitment of any Lender without the written consent of such
Lender;
(ii)    reduce the principal amount of any Loan or reduce the rate of interest
thereon, or reduce any premiums or fees payable hereunder, without the written
consent of each Lender affected thereby;
(iii)    postpone the date fixed for any payment of any principal of, or
interest on, any Loan or any premiums or fees hereunder or reduce the amount of,
waive or excuse any such payment, or postpone the scheduled date for the
termination or reduction of any Commitment, without the written consent of each
Lender affected thereby;
(iv)    change Section 2.15(b) or (c) in a manner that would alter the pro rata
sharing of payments required thereby, without the written consent of each
Lender;
(v)    change any of the provisions of this subsection (b) or the definition of
“Required Lenders” or any other provision hereof specifying the number or
percentage of Lenders which are required to waive, amend or modify any rights
hereunder or make any determination or grant any consent hereunder, without the
consent of each Lender;
(vi)    release all or substantially all of the Guarantors, or limit the
liability of such Guarantors, under the Guaranty Agreement guaranteeing any of
the Obligations, without the written consent of each Lender; or
(vii)    release all or substantially all collateral (if any) securing any of
the Obligations, without the written consent of each Lender;
provided, further, that no such amendment, waiver or consent shall amend, modify
or otherwise affect the rights, duties or obligations of the Administrative
Agent without the prior written consent of such Person.
(c)    The Administrative Agent and the Borrower may amend any Loan Document to
correct any errors, mistakes, omissions, defects or inconsistencies, or to
effect administrative changes that are not adverse to any Lender.
Notwithstanding anything to the contrary contained herein, such amendment shall
become effective without any further consent of any other party to such Loan
Document.

Section 9.3    Expenses; Indemnification.
(a)    The Borrower shall pay (i) all reasonable and documented out-of-pocket
costs and expenses of the Administrative Agent and its Affiliates, including the
reasonable and documented out-of-pocket fees, charges and disbursements of one
outside counsel for the Administrative Agent and its Affiliates and one outside
counsel for the Lenders, in connection with any amendments, modifications or
waivers of the Loan Documents (whether or not the transactions contemplated in
this Agreement or any other Loan Document shall be consummated), including the
reasonable and documented out-of-pocket fees, charges and disbursements of one
outside counsel for the Administrative Agent and its Affiliates and the Lenders
and to the extent reasonably necessary of a single local counsel to the
Administrative Agent and its Affiliates and the Lenders in each appropriate
jurisdiction (which may, if reasonably necessary, include a single special
counsel acting in multiple jurisdictions) and (ii) all documented out-of-pocket
costs and expenses (including, without limitation, the reasonable and documented
out-of-pocket fees, charges and disbursements of outside counsel) incurred by
the Administrative Agent and the Lenders and of a single local counsel to the
Administrative Agent and the Lenders in each appropriate jurisdiction (which
may, include a single special counsel acting in multiple jurisdictions) and in
the event of an actual or perceived conflict of interest, of additional counsel
to the affected parties, in connection with the enforcement or protection of its
rights in connection with this Agreement, including its rights under this
Section, or in connection with the Loans made hereunder, including all such
out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans.
(b)    The Borrower shall indemnify the Administrative Agent (and any sub-agent
thereof), each Lender and each Related Party of any of the foregoing Persons
(each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all losses, claims, damages, liabilities and
related expenses (including the fees, charges and disbursements of any counsel
for any Indemnitee), and shall indemnify and hold harmless each Indemnitee from
all fees and time charges and disbursements for attorneys who may be employees
of any Indemnitee, incurred by any Indemnitee or asserted against any Indemnitee
by any third party or by the Borrower or any other Loan Party arising out of, in
connection with, or as a result of (i) the execution or delivery of this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby or thereby, the performance by the parties hereto of their respective
obligations hereunder or thereunder or the consummation of the transactions
contemplated hereby or thereby, (ii) any Loan or the use or proposed use of the
proceeds therefrom, (iii) any actual or alleged presence or Release of Hazardous
Materials on or from any property owned or operated by the Borrower or any of
its Subsidiaries, or any Environmental Liability related in any way to the
Borrower or any of its Subsidiaries, or (iv) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by the Borrower or any other Loan Party, and regardless of whether any
Indemnitee is a party thereto; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses are (i) determined by a court of competent
jurisdiction by final and non-appealable judgment to have resulted from (x) the
gross negligence, bad faith or willful misconduct of such Indemnitee or (y) a
claim brought by the Borrower or any other Loan Party against an Indemnitee for
material breach in bad faith of such Indemnitee’s obligations hereunder or under
any other Loan Document or (ii) arising from any claim, litigation,
investigation or proceeding that does not involve an act or omission by the
Borrower or any of its Affiliates (it being understood that the Initial Lender
and its Lender Affiliates shall not be deemed Affiliates of the Borrower for
purposes of this subsection) and that is brought by an Indemnitee against
another Indemnitee (other than a claim, litigation, investigation or proceeding
against a party hereto in its capacity or in fulfilling its role as an
Administrative Agent, arranger or similar role under this Agreement). No
Indemnitee shall be liable for any damages arising from the use by others of any
information or other materials obtained through any Platform, except as a result
of such Indemnitee’s gross negligence or willful misconduct as determined by a
court of competent jurisdiction in a final and non-appealable judgment. This
Section 9.3(b) shall not apply with respect to Taxes other than any Taxes that
represent losses, claims, damages, etc. arising from any non-Tax claim.
(c)    To the extent that the Borrower fails to pay any amount required to be
paid to the Administrative Agent under subsection (a) or (b) hereof, each Lender
severally agrees to pay to the Administrative Agent, as the case may be, such
Lender’s pro rata share (in accordance with its respective portion of the
outstanding Loans determined as of the time that the unreimbursed expense or
indemnity payment is sought) of such unpaid amount; provided that the
unreimbursed expense or indemnified payment, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the
Administrative Agent in its capacity as such.
(d)    To the extent permitted by applicable law, no party hereto shall assert,
and each party hereto hereby waives, any claim against any other party hereto or
any Indemnitee, on any theory of liability, for special, indirect, consequential
or punitive damages (as opposed to actual or direct damages) arising out of, in
connection with or as a result of this Agreement, any other Loan Document or any
Loan or the use of proceeds thereof.
(e)    All amounts due under this Section shall be payable promptly after
written demand therefor.

Section 9.4    Successors and Assigns.
(a)    The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that the Borrower may not assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
each Lender, and no Lender may assign or otherwise transfer any of its rights or
obligations hereunder except (i) to an assignee in accordance with the
provisions of subsections (b) or (c) of this Section, (ii) by way of
participation in accordance with the provisions of subsection (e) of this
Section or (iii) by way of pledge or assignment of a security interest subject
to the restrictions of subsection (g) of this Section (and any other attempted
assignment or transfer by any party hereto shall be null and void). Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in subsection (e) of this
Section and, to the extent expressly contemplated hereby, the Related Parties of
each of the Administrative Agent and the Lenders) any legal or equitable right,
remedy or claim under or by reason of this Agreement.
(b)    Notwithstanding anything to the contrary contained in this Agreement
(including subsection (c) of this Section 9.14, but, for the avoidance of doubt,
excluding this subsection (b)), prior to the second anniversary of the Closing
Date (the “Second Anniversary”), no Lender will be permitted to assign any
portion of its rights and obligations under this Agreement (including any
portion of its Loans owing to it) unless such assignment has been consented to
by the Borrower, in its sole discretion; provided that such consent shall not be
required if a Subject Event of Default has occurred and is continuing at the
time of such assignment or such assignment is to a Lender, a Lender Affiliate or
an Approved Fund of such Lender.
Notwithstanding the foregoing, any Lender may (or a group of Lenders acting
together) deliver a notice (an “Assignment Proposal”) to the Borrower of the
proposed material terms of an assignment (which such notice shall, at a minimum,
include price) of all or any portion of the Loans held by such Lender or
Lenders, such assignment to be effective on or after the Second Anniversary (it
being understood and agreed that such Assignment Proposal may be delivered to
the Borrower prior to the Second Anniversary so that the applicable Placement
Period is completed anytime on or after the Second Anniversary but that no
resulting assignment may be required to be effected prior to the Second
Anniversary). Following the delivery of any such Assignment Proposal (or a
Renewed Assignment Proposal), the Borrower will have the relevant Placement
Period to place the Loans covered by such Assignment Proposal or Renewed
Assignment Proposal, as applicable, on terms consistent with those set forth in
the Assignment Proposal or Renewed Assignment Proposal, as applicable (or
otherwise satisfactory to the applicable Lender) (it being understood and agreed
that in no event shall any Lender be required to assign any portion of its Loan
covered by an Assignment Proposal or Renewed Assignment Proposal); provided
that, upon the expiration of such Placement Period, any Loans that are the
subject of such Assignment Proposal or Renewed Assignment Proposal, as
applicable, that have not been so placed shall be freely assignable after the
end of such Placement Period by the applicable Lender; provided further, that,
if such Lender declines to assign its Loans subject to the Assignment Proposal
or Renewed Assignment Proposal upon placement by the Borrower on the material
terms set forth in the Assignment Proposal or Renewed Assignment Proposal, as
applicable, such Lender may not thereafter freely assign any portion of its Loan
covered by such Assignment Proposal or Renewed Assignment Proposal, except that
such Lender may deliver a notice (a “Renewed Assignment Proposal”) containing
revised proposed material terms of assignment (which such notice shall, at a
minimum, include price) of all or any portion of the Loans held by such Lender
that were the subject of the original Assignment Proposal. “Placement Period”
shall mean, (a) for any Assignment Proposal with respect to an aggregate
principal amount of the Loans of at least $100,000,000, six months, (b) for any
Assignment Proposal with respect to an aggregate principal amount of the Loans
in excess of $50,000,000 but less than $100,000,000, three months and (c) for
any Renewed Assignment Proposal, forty-five days; provided that at any time
following the date on which the Borrower has had a Placement Period with respect
to an aggregate principal amount of the Loans of at least $50,000,000, any
subsequent Placement Period shall be forty-five days. Any assignment consummated
pursuant to this Section 9.4(b) shall be subject to the conditions set forth in
subsections (ii), (iv), (v) and (vi) and the penultimate paragraph of Section
9.4(c).
(c)    On and after the Second Anniversary, any Lender may at any time assign to
one or more assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Loans at the time owing to it) (x)
in the case of the Initial Lender (including, for the avoidance of doubt, any
Lender that is a Lender Affiliate or Approved Fund of the Initial Lender), in
accordance with the terms of the last paragraph of Section 9.4(b) or if the
aggregate principal amount of Loans to be assigned by such Lenders collectively
is equal to or less than $50,000,000 (whether in a single assignment or in
multiple unrelated assignments within a period of 180 days) subject to the
following conditions, or (y) in the case of any other Lender, subject to the
following conditions:
(i)    Minimum Amounts.
(A)    in the case of an assignment of the entire remaining amount of the
assigning Lender’s Loans at the time owing to it or in the case of an assignment
to a Lender, an Affiliate of a Lender or an Approved Fund, no minimum amount
need be assigned; and
(B)    in any case not described in subsection (c)(i)(A) of this Section, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment (determined as of the date the Assignment and Acceptance
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Acceptance, as of the Trade
Date) shall not be less than $5,000,000 with respect to Loans and in minimum
increments of $1,000,000, unless each of the Administrative Agent and, so long
as no Subject Event of Default has occurred and is continuing, the Borrower
otherwise consents (each such consent not to be unreasonably withheld or
delayed).
(ii)    Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans assigned, except that
this subsection (c)(ii) shall not prohibit any Lender from assigning all or a
portion of its rights and obligations among separate Loans on a non-pro rata
basis.
(iii)    Required Consents. No consent shall be required for any assignment by a
Lender pursuant to this Section 9.4(c) except to the extent required by
subsection (c)(i)(B) of this Section and, in addition, the consent of the
Borrower (such consent not to be unreasonably withheld or delayed) shall be
required unless (x) a Subject Event of Default has occurred and is continuing at
the time of such assignment or (y) such assignment is to a Lender, a Lender
Affiliate or an Approved Fund of such Lender.
(iv)    Assignment and Acceptance. The parties to each assignment shall deliver
to the Administrative Agent (A) a duly executed Assignment and Acceptance, (B) a
processing and recordation fee of $3,500 (to be paid by either the assignee or
assignor under such Assignment and Acceptance), (C) an Administrative
Questionnaire unless the assignee is already a Lender and (D) the documents
required under Section 2.14(f).
(v)    No Assignment to the Borrower. No such assignment shall be made to the
Borrower or any of the Borrower’s Affiliates or Subsidiaries (it being
understood that the Initial Lender and its Lender Affiliates shall not be deemed
Affiliates of the Borrower).
(vi)    No Assignment to Natural Persons. No such assignment shall be made to a
natural person (or a holding company, investment vehicle or trust for, or owned
and operated for the primary benefit of, a natural person (or a holding company,
investment vehicle or trust for, or owned and operated for the primary benefit
of, a natural person)).
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (d) of this Section, from and after the effective date specified
in each Assignment and Acceptance, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Acceptance, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Acceptance, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Acceptance covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 2.13, 2.14, 2.17 and 9.3 with respect
to facts and circumstances occurring prior to the effective date of such
assignment. Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this subsection shall be treated
for purposes of this Agreement as a sale by such Lender of a participation in
such rights and obligations in accordance with subsection (e) of this Section
9.14.
If the consent of the Borrower to an assignment is required under this Section
9.04(c) (including a consent to an assignment which does not meet the minimum
assignment thresholds specified above), the Borrower shall be deemed to have
given its consent unless it shall object thereto by written notice to the
Administrative Agent within ten (10) Business Days after notice thereof has
actually been received by the Borrower from the assigning Lender (through the
Administrative Agent).
(d)    The Administrative Agent, acting solely for this purpose as an agent of
the Borrower, shall maintain at one of its offices in [        ] (or such other
offices in the United States as designated by the Administrative Agent) a copy
of each Assignment and Acceptance delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amount of the Loans owing to, each Lender pursuant to the terms
hereof from time to time (the “Register”). The entries in the Register shall be
conclusive absent manifest error, and the Borrower, the Administrative Agent and
the Lenders shall treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement. Information contained in the Register with respect to any Lender
shall be available for inspection by such Lender at any reasonable time and from
time to time upon reasonable prior notice; information contained in the Register
shall also be available for inspection by the Borrower at any reasonable time
and from time to time upon reasonable prior notice.
(e)    Any Lender may at any time, without the consent of, or notice to, the
Borrower, the Administrative Agent, sell participations to any Person, the
Borrower or any of the Borrower’s Affiliates or Subsidiaries) (each, a
“Participant”) in all or a portion of such Lender’s rights and/or obligations
under this Agreement (including all or a portion of the Loans owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrower, the
Administrative Agent and the Lenders shall continue to deal solely and directly
with such Lender in connection with such Lender’s rights and obligations under
this Agreement.
Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver with respect to the following to the
extent affecting such Participant: (i) increase the Commitment of such Lender;
(ii) reduce the principal amount of any Loan or reduce the rate of interest
thereon, or reduce any premiums or fees payable hereunder; (iii) postpone the
date fixed for any payment of any principal of, or interest on, any Loan or any
premiums or fees hereunder or reduce the amount of, waive or excuse any such
payment, or postpone the scheduled date for the termination or reduction of any
Commitment; (iv) change Section 2.15(b) or (c) in a manner that would alter the
pro rata sharing of payments required thereby; (v) change any of the provisions
of Section 9.2(b) or the definition of “Required Lenders” or any other provision
hereof specifying the number or percentage of Lenders which are required to
waive, amend or modify any rights hereunder or make any determination or grant
any consent hereunder; (vi) release all or substantially all of the guarantors,
or limit the liability of such guarantors, under any guaranty agreement
guaranteeing any of the Obligations; or (vii) release all or substantially all
collateral (if any) securing any of the Obligations. Subject to subsection (e)
of this Section, the Borrower agrees that each Participant shall be entitled to
the benefits of Sections 2.13, 2.14 and 2.17 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to subsection (b) of
this Section; provided that such Participant agrees to be subject to Section
2.16 as though it were a Lender. To the extent permitted by law, each
Participant also shall be entitled to the benefits of Section 9.7 as though it
were a Lender; provided that such Participant agrees to be subject to Section
2.15 as though it were a Lender.
Each Lender that sells a participation shall, acting solely for this purpose as
an agent of the Borrower, maintain a register in the United States on which it
enters the name and address of each Participant and the principal amounts (and
stated interest) of each Participant’s interest in the Loans or other
obligations under the Loan Documents (the “Participant Register”); provided that
no Lender shall have any obligation to disclose all or any portion of the
Participant Register to any Person (including the identity of any Participant or
any information relating to a Participant’s interest in any commitments, loans,
letters of credit or other obligations under any Loan Document) except to the
extent that such disclosure is necessary to establish that such commitment,
loan, letter of credit or other obligation is in registered form under Section
5f.103-1(c) of the United States Treasury Regulations. The entries in the
Participant Register shall be conclusive, absent manifest error, and such Lender
shall treat each person whose name is recorded in the Participant Register as
the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary.
(f)    A Participant shall not be entitled to receive any greater payment under
Sections 2.13 and 2.14 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the Borrower’s prior
written consent. A Participant shall not be entitled to the benefits of Section
2.14 unless the Borrower is notified of the participation sold to such
Participant and such Participant agrees, for the benefit of the Borrower, to
comply with Section 2.14(f) and (g) as though it were a Lender.
(g)    Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including, without limitation, any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

Section 9.5    Governing Law; Jurisdiction; Consent to Service of Process. (a)
This Agreement and the other Loan Documents and any claim, controversy, dispute
or cause of action (whether in contract or tort or otherwise) based upon,
arising out of or relating to this Agreement or any other Loan Document (except,
as to any other Loan Document, as expressly set forth therein) and the
transactions contemplated hereby and thereby shall be construed in accordance
with and be governed by the law of the State of New York.
(a)    Each party hereto hereby irrevocably and unconditionally submits, for
itself and its property, to the exclusive jurisdiction of the United States
District Court for the Southern District of New York, and of the Supreme Court
of the State of New York sitting in New York county, and of any appellate court
from any thereof, in any action or proceeding arising out of or relating to this
Agreement or any other Loan Document or the transactions contemplated hereby or
thereby, or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in such
District Court or New York state court or, to the extent permitted by applicable
law, such appellate court. Each of the parties hereto agrees that a final
judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement or any other Loan Document shall
affect any right that the Administrative Agent or any Lender may otherwise have
to bring any action or proceeding relating to this Agreement or any other Loan
Document against the Borrower or its properties in the courts of any
jurisdiction.
(b)    Each party hereto irrevocably and unconditionally waives any objection
which it may now or hereafter have to the laying of venue of any such suit,
action or proceeding described in subsection (b) of this Section and brought in
any court referred to in subsection (b) of this Section. Each of the parties
hereto irrevocably waives, to the fullest extent permitted by applicable law,
the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.
(c)    Each party to this Agreement irrevocably consents to the service of
process in the manner provided for notices in Section 9.1. Nothing in this
Agreement or in any other Loan Document will affect the right of any party
hereto to serve process in any other manner permitted by law.

Section 9.6    WAIVER OF JURY TRIAL. EACH PARTY HERETO IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER, AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION.

Section 9.7    Right of Set-off. In addition to any rights now or hereafter
granted under applicable law and not by way of limitation of any such rights,
each Lender shall have the right, at any time or from time to time upon the
occurrence and during the continuance of an Event of Default, without prior
notice to the Borrower, any such notice being expressly waived by the Borrower
to the extent permitted by applicable law, to set off and apply against all
deposits (general or special, time or demand, provisional or final) of the
Borrower at any time held or other obligations at any time owing by such Lender
to or for the credit or the account of the Borrower against any and all
Obligations held by such Lender irrespective of whether such Lender shall have
made demand hereunder and although such Obligations may be unmatured. Each
Lender agrees promptly to notify the Administrative Agent and the Borrower after
any such set-off and any application made by such Lender; provided that the
failure to give such notice shall not affect the validity of such set-off and
application. Each Lender agrees to apply all amounts collected from any such
set-off to the Obligations before applying such amounts to any other
Indebtedness or other obligations owed by the Borrower and any of its
Subsidiaries to such Lender.

Section 9.8    Counterparts; Integration. This Agreement may be executed by one
or more of the parties to this Agreement on any number of separate counterparts,
and all of said counterparts taken together shall be deemed to constitute one
and the same instrument. This Agreement, the other Loan Documents, and any
separate letter agreements relating to any fees payable to the Administrative
Agent and its Affiliates constitute the entire agreement among the parties
hereto and thereto and their affiliates regarding the subject matters hereof and
thereof and supersede all prior agreements and understandings, oral or written,
regarding such subject matters. Delivery of an executed counterpart to this
Agreement or any other Loan Document by facsimile transmission or by electronic
mail in pdf format shall be as effective as delivery of a manually executed
counterpart hereof.

Section 9.9    Survival. All covenants, agreements, representations and
warranties made by the Borrower herein and in the certificates, reports, notices
or other instruments delivered in connection with or pursuant to this Agreement
shall be considered to have been relied upon by the other parties hereto and
shall survive the execution and delivery of this Agreement and the other Loan
Documents and the making of any Loans, regardless of any investigation made by
any such other party or on its behalf and notwithstanding that the
Administrative Agent or any Lender may have had notice or knowledge of any
Default or incorrect representation or warranty at the time any credit is
extended hereunder, and shall continue in full force and effect as long as the
principal of or any accrued interest on any Loan or any fee or any other amount
payable under this Agreement is outstanding and unpaid and so long as the
Commitments have not expired or terminated. The provisions of Sections 2.13,
2.14, 2.17 and 9.3 and Article VIII shall survive and remain in full force and
effect regardless of the consummation of the transactions contemplated hereby,
the repayment of the Loans or the termination of this Agreement or any provision
hereof.

Section 9.10    Severability. Any provision of this Agreement or any other Loan
Document held to be illegal, invalid or unenforceable in any jurisdiction,
shall, as to such jurisdiction, be ineffective to the extent of such illegality,
invalidity or unenforceability without affecting the legality, validity or
enforceability of the remaining provisions hereof or thereof; and the
illegality, invalidity or unenforceability of a particular provision in a
particular jurisdiction shall not invalidate or render unenforceable such
provision in any other jurisdiction.

Section 9.11    Confidentiality. Each of the Administrative Agent and the
Lenders agrees to maintain the confidentiality of any non-public information
relating to the Borrower or any of its Subsidiaries or any of their respective
businesses, except that such information may be disclosed to (a) any other
Lenders or bona fide participants, bona fide hedging counterparties or bona fide
prospective Lenders or participants or hedging counterparties, who have agreed
to be bound by confidentiality and use restrictions substantially similar to
those set forth herein, (b) as required by law or Governmental Authority (in
which case the Administrative Agent or the applicable Lender agrees to inform
the Borrower promptly thereof to the extent practicable and permitted by law,
except with respect to any audit or examination conducted by bank accountants or
any regulatory authority exercising examination or regulatory authority), (c) to
any Related Party of the Administrative Agent or any such Lender including such
Persons respective officers, directors, employees, agents, accountants,
advisors, controlling persons and legal counsel, in each case, to the extent
directly involved in the transactions contemplated hereby and on a confidential
basis, (d) to the extent such information becomes publicly available other than
by reason of disclosure by the Administrative Agent, a Lender or any of their
respective Affiliates in breach of this Agreement, (e) to the extent that such
information is received by the Administrative Agent or a Lender from a third
party that is not, to the knowledge of the Administrative Agent or such Lender,
subject to confidentiality obligations owing to the Borrower, its Subsidiaries
or any Affiliate thereof, (f) to the extent requested by any regulatory agency
or authority purporting to have jurisdiction over it (including any
self-regulatory authority such as the National Association of Insurance
Commissioners), (g) in connection with the exercise of any remedy hereunder or
under any other Loan Documents or any suit, action or proceeding relating to
this Agreement or any other Loan Documents or the enforcement of rights
hereunder or thereunder, or (h) with the prior written consent of the Borrower.
Any Person required to maintain the confidentiality of any information as
provided for in this Section shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such information as such Person would accord its
own confidential information.

Section 9.12    Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which may be treated as interest on such
Loan under applicable law (collectively, the “Charges”), shall exceed the
maximum lawful rate of interest (the “Maximum Rate”) which may be contracted
for, charged, taken, received or reserved by a Lender holding such Loan in
accordance with applicable law, the rate of interest payable in respect of such
Loan hereunder, together with all Charges payable in respect thereof, shall be
limited to the Maximum Rate and, to the extent lawful, the interest and Charges
that would have been payable in respect of such Loan but were not payable as a
result of the operation of this Section shall be cumulated and the interest and
Charges payable to such Lender in respect of other Loans or periods shall be
increased (but not above the Maximum Rate therefor) until such cumulated amount,
together with interest thereon at the Federal Funds Rate to the date of
repayment (to the extent permitted by applicable law), shall have been received
by such Lender.

Section 9.13    Waiver of Effect of Corporate Seal. The Borrower represents and
warrants that neither it nor any other Loan Party is required to affix its
corporate seal to this Agreement or any other Loan Document pursuant to any
Requirement of Law, agrees that this Agreement is delivered by the Borrower
under seal and waives any shortening of the statute of limitations that may
result from not affixing the corporate seal to this Agreement or such other Loan
Documents.

Section 9.14    Patriot Act. The Administrative Agent and each Lender hereby
notifies the Loan Parties that, pursuant to the requirements of the Patriot Act,
it is required to obtain, verify and record information that identifies each
Loan Party, which information includes the name and address of such Loan Party
and other information that will allow such Lender or the Administrative Agent,
as applicable, to identify such Loan Party in accordance with the Patriot Act.

Section 9.15    No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), the Borrower and each other Loan Party acknowledges and agrees and
acknowledges its Affiliates’ understanding that (i) (A) the services regarding
this Agreement  provided by the Administrative Agent and/or the Lenders are
arm’s-length commercial transactions between  the Borrower, each other Loan
Party and their respective Affiliates, on the one hand, and the Administrative
Agent and the Lenders, on the other hand, (B) each of the Borrower and the other
Loan Parties have consulted their own legal, accounting, regulatory and tax
advisors to the extent they have deemed appropriate, and (C) the Borrower and
each other Loan Party is capable of evaluating and understanding, and
understands and accepts, the terms, risks and conditions of the transactions
contemplated hereby and  by the other Loan Documents; (ii) (A) each of the
Administrative Agent and the Lenders is and has been acting solely as a
principal and, except as expressly agreed in writing by the relevant parties,
has not been, is not, and will not be acting as an advisor, agent or fiduciary
for the Borrower, any other Loan Party or any of their respective Affiliates, or
any other Person, and (B) neither the Administrative Agent nor any Lender has
any obligation to the Borrower, any other Loan Party or any of their Affiliates 
with respect to the transaction contemplated hereby except those obligations
expressly set forth herein and in the other Loan Documents; and (iii)  the
Administrative Agent, the Lenders and their respective Affiliates may be engaged
in a broad range of transactions that involve interests that differ from those
of the Borrower, the other Loan Parties and their respective Affiliates, and
each of the Administrative Agent and the Lenders has no obligation to disclose
any of such interests to  the Borrower, any other Loan Party or any of their
respective Affiliates.  To the fullest extent permitted by law, each of the
Borrower and the other Loan Parties hereby waives and releases  any claims that
it may have against  the Administrative Agent or any Lender with respect to any
breach or alleged breach of agency or fiduciary duty in connection with any
aspect of any transaction contemplated hereby.

Section 9.16    Acknowledgement and Consent to Bail-In of EEA Financing
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by: (a) the application of any Write-Down and Conversion Powers by an
EEA Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and (b)
the effects of any Bail-In Action on any such liability, including, if
applicable: (i) a reduction in full or in part or cancellation of any such
liability; (ii) a conversion of all, or a portion of, such liability into shares
or other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or (iii) the variation of the terms
of such liability in connection with the exercise of the Write-Down and
Conversion Powers of any EEA Resolution Authority.


(remainder of page left intentionally blank)






1
        

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.


[COWEN GROUP, INC.]
as Borrower




By                
Name:    
Title:    


[        ]
as Administrative Agent




By            
Name:    
Title:    


[CRANE ENTITY]
as a Lender




By            
Name:    
Title:    









SIGNATURE PAGE TO
TERM LOAN AGREEMENT
1968834.07A-NYCSR07A        MSW - Draft March 28, 2017 - 1:22 AM